

EXECUTION VERSION

 

 
[logo.jpg]
 
$100,000,000
CREDIT AGREEMENT
 
Dated as of July 30, 2010
 
among
 
SOLANA RESOURCES LIMITED,
as Borrower,
 
GRAN TIERRA ENERGY INC.,
as Parent,
 
BNP PARIBAS,
as Administrative Agent and Global Coordinator,
 
and
 
The Lenders Party Hereto
 

--------------------------------------------------------------------------------

 
BNP PARIBAS
Sole Lead Arranger


BNP PARIBAS SECURITIES CORP.
Sole Bookrunner

 


 

--------------------------------------------------------------------------------

 
 

Table Of Contents

 

   
Page
     
ARTICLE I
   
DEFINITIONS AND ACCOUNTING MATTERS
           
Section 1.01
Terms Defined Above
 
1
Section 1.02
Certain Defined Terms
 
1
Section 1.03
Types of Loans and Borrowings
 
20
Section 1.04
Terms Generally; Rules of Construction
 
21
Section 1.05
Accounting Terms and Determinations; GAAP
 
21
     
ARTICLE II
   
THE CREDITS
           
Section 2.01
Commitments
 
21
Section 2.02
Loans and Borrowings
 
21
Section 2.03
Requests for Borrowings
 
22
Section 2.04
Interest Elections
 
23
Section 2.05
Funding of Borrowings
 
24
Section 2.06
Termination and Reduction of Aggregate Maximum Credit Amounts
 
25
Section 2.07
Borrowing Base
 
25
Section 2.08
Letters of Credit
 
27
     
ARTICLE III
   
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES
           
Section 3.01
Repayment of Loans
 
31
Section 3.02
Interest
 
31
Section 3.03
Alternate Rate of Interest
 
32
Section 3.04
Prepayments
 
33
Section 3.05
Fees
 
34
     
ARTICLE IV
   
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS
           
Section 4.01
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
 
35
Section 4.02
Presumption of Payment by the Borrower
 
36
Section 4.03
Defaulting Lenders
 
36
     
ARTICLE V
   
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY
           
Section 5.01
Increased Costs
 
38
Section 5.02
Break Funding Payments
 
39
Section 5.03
Taxes
 
39
Section 5.04
Designation of Different Lending Office
 
40
Section 5.05
Illegality
 
40
     
ARTICLE VI
   
CONDITIONS PRECEDENT
           
Section 6.01
Effective Date
 
41
Section 6.02
Each Credit Event
 
44
Section 6.03
Additional Conditions to Credit Events
 
44

 
 
i

--------------------------------------------------------------------------------

 


ARTICLE VII
   
REPRESENTATIONS AND WARRANTIES
           
Section 7.01
Organization; Powers
 
45
Section 7.02
Authority; Enforceability
 
45
Section 7.03
Approvals; No Conflicts
 
45
Section 7.04
Financial Condition; No Material Adverse Change
 
45
Section 7.05
Litigation
 
46
Section 7.06
Environmental Matters
 
46
Section 7.07
Compliance with the Laws and Agreements; No Defaults
 
47
Section 7.08
Taxes
 
47
Section 7.09
Employee Benefit Arrangements
 
48
Section 7.10
Disclosure; No Material Misstatements
 
48
Section 7.11
Insurance
 
48
Section 7.12
Restrictive Agreements
 
48
Section 7.13
Subsidiaries
 
48
Section 7.14
Location of Business and Offices
 
49
Section 7.15
Properties; Titles, Etc
 
49
Section 7.16
Maintenance of Properties
 
50
Section 7.17
Marketing of Production
 
50
Section 7.18
Swap Agreements
 
50
Section 7.19
Use of Loans and Letters of Credit
 
51
Section 7.20
Solvency
 
51
Section 7.21
Material Documents
 
51
Section 7.22
Ranking
 
51
Section 7.23
USA Patriot Act/Anti-Money Laundering
 
51
Section 7.24
OFAC
 
52
Section 7.25
Foreign Exchange Special Regime
 
52
     
ARTICLE VIII
   
AFFIRMATIVE COVENANTS
           
Section 8.01
Financial Statements; Other Information
 
52
Section 8.02
Notices of Material Events
 
55
Section 8.03
Existence; Conduct of Business
 
55
Section 8.04
Payment of Obligations
 
56
Section 8.05
Performance of Obligations under Loan Documents
 
56
Section 8.06
Operation and Maintenance of Properties
 
56
Section 8.07
Insurance
 
56
Section 8.08
Books and Records; Inspection Rights
 
57
Section 8.09
Compliance with Laws
 
57
Section 8.10
Environmental Matters
 
57
Section 8.11
Further Assurances
 
58
Section 8.12
Reserve Reports
 
58
Section 8.13
Title Defects
 
59
Section 8.14
Guaranty; Collateral
 
59
Section 8.15
Unrestricted Subsidiaries
 
60
     
ARTICLE IX
   
NEGATIVE COVENANTS
           
Section 9.01
Financial Covenants
 
61
Section 9.02
Debt
 
61

 
 
ii

--------------------------------------------------------------------------------

 


Section 9.03
Liens
 
62
Section 9.04
Restricted Payments
 
62
Section 9.05
Investments, Loans and Advances
 
62
Section 9.06
Nature of Business; Investments by Unrestricted Subsidiaries
 
64
Section 9.07
Limitation on Leases
 
64
Section 9.08
Proceeds of Notes
 
64
Section 9.09
Sale or Discount of Receivables
 
64
Section 9.10
Mergers, Etc
 
64
Section 9.11
Disposition of Properties
 
65
Section 9.12
Environmental Matters
 
65
Section 9.13
Transactions with Affiliates
 
66
Section 9.14
Subsidiaries
 
66
Section 9.15
Restrictive Agreements
 
66
Section 9.16
Swap Agreements
 
66
Section 9.17
Material Documents
 
67
Section 9.18
Marketing Activities
 
67
     
ARTICLE X
   
EVENTS OF DEFAULT; REMEDIES
           
Section 10.01
Events of Default
 
67
Section 10.02
Remedies
 
69
     
ARTICLE XI
   
THE AGENTS
           
Section 11.01
Appointment; Powers
 
70
Section 11.02
Duties and Obligations of Administrative Agent
 
71
Section 11.03
Action by Administrative Agent
 
71
Section 11.04
Reliance by Administrative Agent
 
72
Section 11.05
Subagents
 
72
Section 11.06
Resignation or Removal of Administrative Agent
 
72
Section 11.07
Agents as Lenders
 
72
Section 11.08
No Reliance
 
73
Section 11.09
Administrative Agent May File Proofs of Claim
 
73
Section 11.10
Authority of Administrative Agent to Release Collateral and Liens
 
74
Section 11.11
Colombian Security Documents
 
74
Section 11.12
The Global Coordinator, Bookrunner and Arranger
 
74
     
ARTICLE XII
   
MISCELLANEOUS
           
Section 12.01
Notices
 
75
Section 12.02
Waivers; Amendments
 
76
Section 12.03
Expenses, Indemnity; Damage Waiver
 
77
Section 12.04
Successors and Assigns
 
78
Section 12.05
Survival; Revival; Reinstatement
 
81
Section 12.06
Counterparts; Integration; Effectiveness
 
81
Section 12.07
Severability
 
82
Section 12.08
Right of Setoff
 
82
Section 12.09
Governing law; Jurisdiction; Consent to Service of Process
 
82
Section 12.10
Headings
 
83
Section 12.11
Confidentiality
 
83
Section 12.12
Interest Rate Limitation
 
84

 
 
iii

--------------------------------------------------------------------------------

 


Section 12.13
Judgment Currency
 
85
Section 12.14
EXCULPATION PROVISIONS
 
85
Section 12.15
Collateral Matters; Secured Swap Agreements
 
85
Section 12.16
Collateral Assignment of Swap Agreements
 
85
Section 12.17
No Third Party Beneficiaries
 
86
Section 12.18
USA Patriot Act Notice
 
86
Section 12.19
English Language
 
87

 
 
iv

--------------------------------------------------------------------------------

 
 
ANNEXES, EXHIBITS AND SCHEDULES
 
Annex I
List of Maximum Credit Amounts
   
Exhibit A
Form of Note
Exhibit B
Form of Borrowing Request
Exhibit C
Form of Interest Election Request
Exhibit D
Form of Compliance Certificate
Exhibit E
Security Instruments
Exhibit F
Form of Assignment and Assumption
   
Schedule 1.02(a)
Colombian Hydrocarbon Properties/Concession Agreements
Schedule 1.02(b)
Eligible Buyers
Schedule 1.02(c)
Offtake Agreements
Schedule 7.05
Litigation
Schedule 7.06
Environmental Matters
Schedule 7.13
Subsidiaries
Schedule 7.18
Swap Agreements
Schedule 9.02
Debt
Schedule 9.05
Investments

 
 
v

--------------------------------------------------------------------------------

 

THIS CREDIT AGREEMENT dated as of July 30, 2010, is among: SOLANA RESOURCES
LIMITED, a corporation duly formed and existing under the laws of the Province
of Alberta, Canada (the “Borrower”); GRAN TIERRA ENERGY INC., a corporation duly
formed and existing under the laws of the State of Nevada (the “Parent”); each
of the Lenders from time to time party hereto; and BNP PARIBAS (in its
individual capacity, “BNP Paribas”), as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”) and as global coordinator (in such capacity, together
with its successors in such capacity, the “Global Coordinator”).
 
RECITALS
 
A.           The Borrower and the Parent have requested that the Lenders provide
certain loans to and extensions of credit on behalf of the Borrower.
 
B.           The Lenders have agreed to make such loans and extensions of credit
subject to the terms and conditions of this Agreement.
 
C.           In consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the parties hereto agree as follows:
 
ARTICLE I
Definitions and Accounting Matters
 
Section 1.01      Terms Defined Above.  As used in this Agreement, each term
defined above has the meaning indicated above.
 
Section 1.02      Certain Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affected Loans” has the meaning assigned such term in Section 5.05.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agents” means, collectively, the Administrative Agent and the Global
Coordinator; and “Agent” means either the Administrative Agent or the Global
Coordinator, as the context requires.
 
“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06.  On the Effective Date, the Aggregate Maximum Credit Amounts is
$100,000,000.

 
1

--------------------------------------------------------------------------------

 

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a
three month Interest Period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%; provided that, for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate (rounded upwards, if necessary, to the next 1/100 of 1%) at which US Dollar
deposits of $5,000,000 with a three month maturity are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, on such day
(or the immediately preceding Business Days if such day is not a day on which
banks are open for dealings in US Dollar deposits in the London interbank
market).  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
 
“ANH” means Agencia Nacional de Hidrocarburos.
 
“Applicable Margin” means, for any day, with respect to (a) any ABR Loan, a rate
per annum equal to 2.50%; and (b) any Eurodollar Loan, a rate per annum equal to
3.50%.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I.
 
“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person whose long term senior unsecured debt rating is A-/A3 by
S&P or Moody’s (or their equivalent) or higher.
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Approved Petroleum Engineers” means (a) GLJ Petroleum Consultants Ltd. and (b)
any other independent petroleum engineers reasonably acceptable to the
Administrative Agent.
 
“Arranger” means BNP Paribas, in its capacity as the sole lead arranger
hereunder.
 
“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

 
2

--------------------------------------------------------------------------------

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.
 
“Bookrunner” means BNP Paribas Securities Corp., in its capacity as the sole
bookrunner hereunder.
 
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
 
“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 8.13 or Section 9.11(d).
 
“Borrowing Base Deficiency” occurs at any time the total Revolving Credit
Exposures exceeds the Borrowing Base then in effect.
 
“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Bogota, Colombia are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
banks are open for dealings in US Dollar deposits in the London interbank
market.
 
“Canadian Security Documents” means, collectively, each of the following
documents:
 
(a)           a general security agreement executed and delivered by each of the
Borrower, the Parent and Gran Tierra Exchangeco Inc. in favour of the
Administrative Agent (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time), in form and substance
satisfactory to the Administrative Agent;
 
(b)           one ore more securities pledge agreements executed and delivered
by Gran Tierra Exchangeco Inc. and Gran Tierra Callco ULC respecting all of the
issued and outstanding shares in the Borrower and Gran Tierra Exchangeco Inc.
(as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time), in form and substance satisfactory to the
Administrative Agent; and
 
(c)           any other documents reasonably required by the Administrative
Agent to be executed in connection with the creation, attachment and/or
perfection under the laws of Canada or any province thereof of the security
interests to be granted pursuant to the aforementioned security documents or any
of the other Security Instruments.

 
3

--------------------------------------------------------------------------------

 

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.
 
“Cash Collateral” has the meaning assigned such term in Section 2.08(i)(ii).
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent (as a first priority, perfected security interest), for the
benefit of the Secured Parties, cash in US Dollars, at a location and pursuant
to documentation in form and substance satisfactory to the Administrative
Agent.  “Cash Collateralized” has a correlative meaning.
 
“Cash Equivalents” means any Investment of the types described in Section
9.05(c) through (f), and any other Investments of a similar nature approved by
the Administrative Agent in its sole discretion.
 
“Casualty Event” means any loss, casualty or other damage to, or any
nationalization, taking under power of eminent domain or by condemnation,
seizure, taking or similar proceeding of, any Property of any Credit Party
having a Fair Market Value in excess of $2,000,000.
 
“Cayman Security Documents” means, collectively, each of the following
documents:
 
(a)           equitable charges over the shares of Solana Petroleum Exploration,
Gran Tierra Energy International Holdings Ltd. and Gran Tierra Energy Cayman
Islands Inc., together with all annexures thereto, governed by the laws of the
Cayman Islands (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time), in form and substance satisfactory to the
Administrative Agent; and
 
(b)           any other documents reasonably required by the Administrative
Agent to be executed in connection with the creation, attachment and/or
perfection under the laws of Cayman Islands of the security interests to be
granted pursuant to the aforementioned security documents or any of the other
Security Instruments.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 40% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Parent, (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Parent by
Persons who were neither (i) nominated by the board of directors of the Parent
nor (ii) appointed by directors so nominated, (c) the failure of the Parent to
own, directly or indirectly, 100% of the issued and outstanding Equity Interests
of the Borrower, or (d) the Borrower shall cease to be Controlled by the Parent.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 5.01(b)), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
 
“Collateral” means all the “Collateral” and “Derechos”, in each case, as defined
in the applicable Security Instruments and all other Property, now owned or
hereafter acquired on which Liens have been granted (or are required to have
been granted) to the Administrative Agent, for the benefit of the Secured
Parties, or to each Secured Party, as applicable, to secure the Indebtedness.

 
4

--------------------------------------------------------------------------------

 

“Collateral Account” has the meaning assigned such term in Section 2.08(i)(ii).
 
“Collection Account” means a deposit account approved by the Administrative
Agent, and maintained with BNP Paribas New York Branch, as depositary (or its
successors in such capacity), or one or more other banks satisfactory to the
Administrative Agent.
 
“Colombia” means The Republic of Colombia.
 
“Colombian Branches” means, collectively, (a) Solana Petroleum Exploration
(Colombia) Limited, the Colombian branch office of Solana Petroleum Exploration,
and (b) Gran Tierra Energy Colombia, Ltd., the Colombian branch office of Gran
Tierra Energy Colombia.
 
“Colombian Hydrocarbon Properties” means (a) as of the Effective Date, the
Hydrocarbon Interests set forth on Schedule 1.02(a); and (b) from time to time
and at any time after the Effective Date, all Hydrocarbon Interests in Colombia
in which the Borrower or any Subsidiary shall have an interest and that have
been included in the Borrowing Base.
 
“Colombian Notes” means the Colombian law pagarés with blank spaces and their
corresponding letters of instruction, issued by the Borrower and described in
Section 2.02(d), in form and substance satisfactory to the Administrative Agent,
together with all amendments, modifications, replacements, extensions and
rearrangements thereof.
 
“Colombian Security Documents” means, collectively, each of the following
documents:
 
(a)           a pledge agreement over the economic rights of Solana Petroleum
Exploration in Colombia under each Concession Agreement to which it is a party
in existence on the Effective Date, governed by the laws of Colombia and dated
on or about the Effective Date (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time), in form and substance
satisfactory to the Administrative Agent, granting in favor of the
Administrative Agent and each other Secured Party a first priority security
interest in such rights;
 
(b)           a pledge agreement over the economic rights of Gran Tierra Energy
Colombia in Colombia under each Concession Agreement to which it is a party in
existence on the Effective Date, governed by the laws of Colombia and dated on
or about the Effective Date (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time), in form and substance
satisfactory to the Administrative Agent, granting in favor of the
Administrative Agent and each other Secured Party a first priority security
interest in such rights; and
 
(c)           any other documents reasonably required by the Administrative
Agent to be executed in connection with the creation, attachment and/or
perfection under the laws of Colombia of the security interests to be granted
pursuant to the aforementioned security documents or any of the other Security
Instruments.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
modified from time to time pursuant to Section 2.06 and (b) modified from time
to time pursuant to assignments by or to such Lender pursuant to Section
12.04(b).  The amount representing each Lender’s Commitment shall at any time be
the lesser of such Lender’s Maximum Credit Amount and such Lender’s Applicable
Percentage of the then effective Borrowing Base.

 
5

--------------------------------------------------------------------------------

 

“Commitment Fee Rate” means a rate per annum equal to 1.50%.
 
“Commodity Hedging Agreement” means (a) any swap, forward, cap, floor, collar or
other similar transaction relating to the price of any category of Hydrocarbons
or any index calculated based on the price of one or more categories of
Hydrocarbons, (b) any option with respect to any of the foregoing transactions,
(c) physical forward contracts for set prices, provided that payment is not made
prior to delivery and (d) any combination of the foregoing transactions.
 
“Concession Agreements” means, collectively, (a) each Hydrocarbon concession,
license, participation, exploration and production contract, production sharing
agreement or other similar agreement entered into between any Credit Party and
any Governmental Authority or other Person listed on Schedule 1.02(a), and (b)
any other Hydrocarbon concession, license, participation, exploration and
production contract, production sharing agreement or other similar agreement
entered into between any Credit Party and any Governmental Authority or other
Person, as each such agreement may be amended, restated, supplemented, replaced
or otherwise modified in accordance with this Agreement.
 
“Consolidated Net Income” means with respect to the Parent and the Consolidated
Subsidiaries, for any period, the aggregate of the net income (or loss) of the
Parent and the Consolidated Subsidiaries after allowances for taxes for such
period determined on a consolidated basis in accordance with GAAP; provided that
there shall be excluded from such net income (to the extent otherwise included
therein) the following: (a) the net income of any Person in which the Parent or
any Consolidated Subsidiary has an interest (which interest does not cause the
net income of such other Person to be consolidated with the net income of the
Parent and the Consolidated Subsidiaries in accordance with GAAP), except to the
extent of the amount of dividends or distributions actually paid in cash during
such period by such other Person to the Parent or to a Consolidated Subsidiary,
as the case may be; (b) the net income (but not loss) during such period of any
Consolidated Subsidiary to the extent that the declaration or payment of
dividends or similar distributions or transfers or loans by that Consolidated
Subsidiary is not at the time permitted by operation of the terms of its charter
or any agreement, instrument or Governmental Requirement applicable to such
Consolidated Subsidiary or is otherwise restricted or prohibited, in each case
determined in accordance with GAAP; (c) the net income (or loss) of any Person
acquired in a pooling-of-interests transaction for any period prior to the date
of such transaction; (d) any extraordinary non-cash gains or losses during such
period and (e) any gains or losses attributable to writeups or writedowns of
assets, including ceiling test writedowns; and provided further that if the
Parent or any Consolidated Subsidiary shall acquire or dispose of any Property
during such period, then Consolidated Net Income shall be calculated after
giving pro forma effect to such acquisition or disposition, as if such
acquisition or disposition had occurred on the first day of such period.
 
“Consolidated Subsidiaries” means each Subsidiary of the Parent (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Parent in accordance with GAAP.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person.  “Controlling” and
“Controlled” have meanings correlative thereto.

 
6

--------------------------------------------------------------------------------

 

“Credit Parties” means, collectively, the Parent, the Borrower and each
Subsidiary Guarantor.
 
“CT Corporation” means CT Corporation System, a Delaware corporation.
 
“Currency Exchange Agreement” means any agreement or arrangement providing for
the transfer or mitigation of risks of fluctuations in the exchange rate between
currencies either generally or under specific contingencies.
 
“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services (other
than accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than ninety
(90) days past the date of invoice or delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP); (d) all obligations under Capital Leases;
(e) all obligations under Synthetic Leases; (f) all Debt (as defined in the
other clauses of this definition) of others secured by (or for which the holder
of such Debt has an existing right, contingent or otherwise, to be secured by) a
Lien on any Property of such Person, whether or not such Debt is assumed by such
Person; (g) all Debt (as defined in the other clauses of this definition) of
others guaranteed by such Person or in which such Person otherwise assures a
creditor against loss of the Debt (howsoever such assurance shall be made) to
the extent of the lesser of the amount of such Debt and the maximum stated
amount of such guarantee or assurance against loss; (h) all obligations or
undertakings of such Person to maintain or cause to be maintained the financial
position or covenants of others or to purchase the Debt or Property of others;
(i) obligations to deliver commodities, goods or services, including, without
limitation, Hydrocarbons, in consideration of one or more advance payments,
other than gas balancing arrangements in the ordinary course of business; (j)
obligations to pay for goods or services even if such goods or services are not
actually received or utilized by such Person; (k) any Debt of a partnership for
which such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability; (l)
Disqualified Capital Stock; and (m) the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment.  The Debt of any Person shall include all
obligations of such Person of the character described above to the extent such
Person remains legally liable in respect thereof notwithstanding that any such
obligation is not included as a liability of such Person under GAAP.
 
“Dedicated Cash Receipts” means all cash received by or on behalf of any Credit
Party with respect to the following: (a) any amounts payable under or in
connection with any Material Document (including, without limitation, payments
or proceeds from Offtake Agreements and Swap Agreements); (b) cash representing
operating revenue earned or to be earned by any Credit Party; (c) proceeds from
Loans; and (d) any other cash received by any Credit Party from whatever source
other than (i) liability insurance proceeds required to be paid directly to
third parties and (ii) payments made to any Credit Party for the account of
third parties under or in connection with joint operating agreements or similar
joint development agreements.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 
7

--------------------------------------------------------------------------------

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder, (b) notified the Borrower, the Administrative Agent, the
Issuing Bank or any Lender in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement or under other agreements in which it commits to extend
credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, (d) otherwise failed to
pay over to the Administrative Agent, the Issuing Bank or any Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, or (e) (i) become or
is insolvent or has a parent company that has become or is insolvent or (ii)
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.
 
“Deposit Account Control Agreement” means a deposit account control agreement in
form and substance satisfactory to the Administrative Agent, as the same may be
amended, modified or supplemented from time to time.
 
“Deposit Account Control Agreement (Gran Tierra Energy Colombia)” means the
Deposit Account Control Agreement dated as of the Effective Date among the Gran
Tierra Energy Colombia, the Administrative Agent and JPMorgan Chase Bank, N.A.
(and its successors in such capacity), as the same may be amended, modified or
supplemented from time to time.
 
“Deposit Account Control Agreement (Solana Petroleum Exploration)” means the
Deposit Account Control Agreement dated as of the Effective Date among Solana
Petroleum Exploration, the Administrative Agent and BNP Paribas New York Branch,
as depositary (or its successors in such capacity), as the same may be amended,
modified or supplemented from time to time.
 
“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.
 
“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest, income taxes, depreciation,
depletion, amortization, exploration expenses and other similar noncash charges,
minus all noncash income added to Consolidated Net Income.
 
“Effective Date” means the date on which the conditions specified in Section
6.01 are satisfied (or waived in accordance with Section 12.02).

 
8

--------------------------------------------------------------------------------

 

“Eligible Buyers” means (a) Ecopetrol S.A., (b) each of the Persons listed on
Schedule 1.02(b), (c) in the case of Colombian Hydrocarbon Properties not
operated by any Credit Party, any buyer approved by the operator thereof other
than an Affiliate of the Parent, and (d) any additional Persons that have been
approved in writing by the Administrative Agent and the Majority Lenders, acting
reasonably, at the time of the purchase of crude oil or other Hydrocarbons by
such Person from any Credit Party; provided that any such Person shall cease to
be an Eligible Buyer if:
 
(i)           any Credit Party has received any written notice or otherwise has
knowledge that such Person is the subject of any bankruptcy, insolvency,
reorganization, liquidation, dissolution or winding-up proceeding or action
(whether voluntary or involuntary); or
 
(ii)           at the time any such determination is made, more than 10% of the
aggregate amount of accounts due from such Person in respect of its purchase of
crude oil or other Hydrocarbons from any Credit Party has at such time remained
unpaid for more than 30 days (measured from the due date specified in the
original invoice therefor).
 
“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).
 
“Entitled Person” has the meaning assigned such term in Section 12.13.
 
“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the Parent
or any Subsidiary is conducting, or at any time has conducted, business, or
where any Property of the Parent or any Subsidiary is located.
 
“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned such term in Section 10.01.

 
9

--------------------------------------------------------------------------------

 

“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens which arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP;
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Parent or any Subsidiary or materially impair the
value of such Property subject thereto; (e) Liens arising solely by virtue of
any statutory or common law provision relating to banker’s liens, rights of
set-off or similar rights and remedies and burdening only deposit accounts or
other funds maintained with a creditor depository institution; provided that no
such deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
Parent or any of its Subsidiaries to provide collateral to the depository
institution; (f) easements, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any Property of the Parent or any
Subsidiary that do not secure any monetary obligations and which in the
aggregate do not materially impair the use of such Property for the purposes of
which such Property is held by the Parent or any Subsidiary or materially impair
the value of such Property subject thereto; (g) Liens on cash or securities
pledged to secure performance of tenders, surety and appeal bonds, government
contracts, performance and return of money bonds, bids, trade contracts, leases,
statutory obligations, regulatory obligations and other obligations of a like
nature incurred in the ordinary course of business and (h) judgment and
attachment Liens not giving rise to an Event of Default; provided that any
appropriate legal proceedings which may have been duly initiated for the review
of such judgment shall not have been finally terminated or the period within
which such proceeding may be initiated shall not have expired and no action to
enforce such Lien has been commenced; provided further that Liens described in
clauses (a) through (e) shall remain “Excepted Liens” only for so long as no
action to enforce such Lien has been commenced and no intention to subordinate
the first priority Lien granted in favor of the Administrative Agent and the
Lenders is to be hereby implied or expressed by the permitted existence of such
Excepted Liens.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Credit Party hereunder or under any other Loan
Document, (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America or such other jurisdiction under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which any Credit Party is
located and (c) in the case of a Foreign Lender (other than any Lender party to
this Agreement on the Effective Date and an assignee pursuant to a request by
the Borrower under Section 5.04), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 5.03(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding tax pursuant to Section
5.03(a) or Section 5.03(b).
 
“Fair Market Value” shall mean, with respect to any Property on any date of
determination, the value of the consideration obtainable in a sale of such
Property or at such date of determination assuming a sale by a willing seller to
a non-affiliated willing purchaser dealing at arm’s length and arranged in an
orderly manner over a reasonable period of time having regard to the nature and
characteristics of such Property.

 
10

--------------------------------------------------------------------------------

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Fee Letter” means the letter agreement dated as of July 30, 2010, among the
Borrower, BNP Paribas and BNP Paribas Securities Corp.
 
“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Parent.
 
“Financial Statements” means the financial statement or statements of the Parent
and its Consolidated Subsidiaries referred to in Section 7.04(a).
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction, and
Canada and each Province thereof shall be deemed to constitute a single
jurisdiction.
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.
 
“Governmental Authority” means the government of the United States of America,
Canada, Colombia, the Cayman Islands, any other nation or any political
subdivision thereof, whether state, department, provincial or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, resolution, instruction, circular, certificate, license, rules of common
law, authorization or other directive or requirement, whether now or hereinafter
in effect, of any Governmental Authority.
 
“Gran Tierra Energy Colombia” means Gran Tierra Energy Colombia, Ltd., a limited
partnership organized under the laws of Utah.
 
“Gran Tierra Exchangeco Inc.” means Gran Tierra Exchangeco Inc., a corporation
organized under the laws of the Province of Alberta.
 
“Guarantors” means (a) the Parent, (b) each Material Subsidiary and (c) each
Subsidiary (other than the Borrower) that directly owns any Equity Interests in
the Borrower or a Material Subsidiary; provided that once a Person is a
Guarantor hereunder, such Person shall always be a Guarantor hereunder even if
such Person ceases to otherwise be a Guarantor under this definition.

 
11

--------------------------------------------------------------------------------

 

“Guaranty Agreement” means an agreement executed by the Guarantors in form and
substance satisfactory to the Administrative Agent, unconditionally guarantying
on a joint and several basis, payment of the Indebtedness, as the same may be
amended, modified or supplemented from time to time.
 
“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including:  (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and (c)
radioactive materials, explosives, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon, infectious or medical wastes.
 
“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes, the Colombian
Notes or on other Indebtedness under laws applicable to such Lender which are
presently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum nonusurious
interest rate than applicable laws allow as of the date hereof.
 
“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to (a) Hydrocarbon reserves from which Hydrocarbons
may or may potentially be severed or extracted, whether directly or indirectly,
including, without limitation, by virtue of any Concession Agreement, similar
arrangement or otherwise and (b) any Concession Agreement, oil and gas leases,
oil, gas and mineral leases, or other liquid or gaseous hydrocarbon leases,
mineral fee interests, overriding royalty and royalty interests, net profit
interests and production payment interests, including any reserved or residual
interests of whatever nature.
 
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.
 
“Indebtedness” means any and all amounts owing or to be owing by any Credit
Party (whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter
arising): (a) to the Administrative Agent, the Global Coordinator, the Issuing
Bank, the Arranger or any Lender under any Loan Document; (b) to any Secured
Swap Party under any Secured Swap Agreement; and (c) all renewals, extensions
and/or rearrangements of any of the above.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Initial Reserve Report” means the report of GLJ Petroleum Consultants Ltd.
dated as of December 31, 2009, with respect to the Colombian Hydrocarbon
Properties as of December 31, 2009.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part.

 
12

--------------------------------------------------------------------------------

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is three months thereafter;
provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
“Interest Rate Protection Agreement” means any interest rate swap, cap or collar
agreement or similar arrangement providing for the transfer or mitigation of
interest risks, either generally or under specific contingencies.
 
“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).
 
“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).
 
“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes a business unit; or (d) the entering into of
any guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.
 
“Issuing Bank” means BNP Paribas, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity.  The Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of the Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.
 
“LC Commitment” at any time means $20,000,000.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 
13

--------------------------------------------------------------------------------

 

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to US
Dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for US Dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate (rounded upwards, if necessary, to the
next 1/100 of 1%) at which US Dollar deposits of an amount comparable to such
Eurodollar Borrowing and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
 
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, hypothecation,
antichresis, usufruct, security agreement, conditional sale, deed of trust,
assignment in trust, or trust receipt or a lease, consignment or bailment for
security purposes or (b) production payments and the like payable out of Oil and
Gas Properties.  The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Parent and each Subsidiary shall be deemed to be
the owner of any Property which it has acquired or holds subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
 
“Loan Documents” means this Agreement, the Notes, the Colombian Notes, the
Letter of Credit Agreements, the Letters of Credit, the Security Instruments and
the Fee Letter.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Non-Defaulting Lenders having at least sixty-six and two-thirds
percent (66-2/3%) of the Aggregate Maximum Credit Amounts of all Non-Defaulting
Lenders; and at any time while any Loans or LC Exposure is outstanding,
Non-Defaulting Lenders holding at least sixty-six and two-thirds percent
(66-2/3%) of the outstanding aggregate principal amount of the Loans and
participation interests in Letters of Credit of all Non-Defaulting Lenders
(without regard to any sale by a Non-Defaulting Lender of a participation in any
Loan under Section 12.04(c)).

 
14

--------------------------------------------------------------------------------

 

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property or condition (financial
or otherwise) of the Credit Parties taken as a whole, (b) the ability of any
Credit Party to perform any of its obligations under any Loan Document, (c) the
validity or enforceability of any Loan Document or (d) the rights and remedies
of or benefits available to the Administrative Agent, any other Agent, the
Issuing Bank or any Lender under any Loan Document.
 
“Material Documents” means, collectively, each Offtake Agreement, each
Concession Agreement, and each Swap Agreement to which any Credit Party is a
party.
 
“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Credit Parties in an aggregate principal amount exceeding $2,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Credit Party in respect of any Swap Agreement at any time
shall be the Swap Termination Value.
 
“Material Subsidiary” means (a) Solana Petroleum Exploration, (b) Gran Tierra
Energy Colombia, (c) as of any date of determination, any Subsidiary that (i)
owns or has an interest in any Property assigned value in the Borrowing Base
then in effect, as determined by the Administrative Agent, or (ii) does business
in Colombia, and (d) from and after the date on which the amount of the
Borrowing Base first exceeds $20,000,000 (even if the amount of the Borrowing
Base subsequently falls to or below $20,000,000), any Subsidiary that at any
time owns or has an interest in Oil and Gas Properties that have produced
Hydrocarbons at any time since such date (even if such Subsidiary subsequently
ceases to own or have an interest in such Oil and Gas Properties or such
production subsequently ceases); provided that the term “Material Subsidiary”
shall not include (i) the Borrower or (ii) any Subsidiary that would constitute
a “Material Subsidiary” under clause (d) above solely as a result of the
ownership of or interest in Oil and Gas Properties located in Argentina.
 
“Maturity Date” means the date that is the third anniversary of the Effective
Date.
 
“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b) or (b) modified from time to time pursuant to any assignment
permitted by Section 12.04(b).
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.
 
“Mortgaged Property” means any Property owned by any Credit Party which is
subject to the Liens existing and to exist under the terms of the Security
Instruments.
 
“New Borrowing Base Notice” has the meaning assigned such term in Section
2.07(d).
 
 
“Non-Defaulting Lenders” means, at any time, each Lender that is not a
Defaulting Lender at such time.


“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.
 
“Offtaker” means each Eligible Buyer.

 
15

--------------------------------------------------------------------------------

 

“Offtake Agreements” means, collectively, (a) each agreement entered into
between any Credit Party and an Offtaker that is listed on Schedule 1.02(c); and
(b) any other purchase agreement entered into between any Credit Party and an
Offtaker that (i) provides for the purchase by such Offtaker of Hydrocarbons
from such Credit Party, (ii) is in form and substance reasonably satisfactory to
the Administrative Agent and (iii) further provides, to the Administrative
Agent’s satisfaction, that all payments thereunder shall be made to the relevant
Collection Account, as each such agreement may be amended, restated,
supplemented, replaced or otherwise modified in accordance with this Agreement.
 
“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests (including, without limitation, all
Concession Agreements and Offtake Agreements); (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests; and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.
 
“Participant” has the meaning set forth in Section 12.04(c)(i).
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by BNP Paribas as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.  Such
rate is set by the Administrative Agent as a general reference rate of interest,
taking into account such factors as the Administrative Agent may deem
appropriate; it being understood that many of the Administrative Agent’s
commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that
the Administrative Agent may make various commercial or other loans at rates of
interest having no relationship to such rate.

 
16

--------------------------------------------------------------------------------

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
 
“Proposed Borrowing Base” has the meaning assigned to such term in Section
2.07(c)(i).
 
“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).
 
“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt.  “Redeem” has the correlative meaning thereto.
 
“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).
 
“Register” has the meaning assigned such term in Section 12.04(b)(iv).
 
“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.
 
“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.
 
“Remedial Work” has the meaning assigned such term in Section 8.10(a).
 
“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each December 31 or July 1 (or
such other date in the event of an Interim Redetermination) the oil and gas
reserves attributable to the Oil and Gas Properties of the Credit Parties,
together with a projection of the rate of production and future net income,
taxes, royalties, operating expenses, production sharing volumes and capital
expenditures with respect thereto as of such date, based upon the economic
assumptions consistent with the Administrative Agent’s lending requirements at
the time.
 
“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person.  Unless
otherwise specified, all references to a Responsible Officer herein means a
Responsible Officer of the Parent.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any Credit
Party, or any payment (whether in cash, securities or other Property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in any Credit Party or any option, warrant or other right to acquire
any such Equity Interests in any Credit Party.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.

 
17

--------------------------------------------------------------------------------

 

“Scheduled Redetermination” has the meaning assigned such term in Section
2.07(b).
 
“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).
 
“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.
 
“Secured Parties” means each Lender, the Issuing Bank, the Bookrunner, the
Arranger, the Administrative Agent, the Global Coordinator and each Secured Swap
Party.
 
“Secured Swap Agreement” means any Swap Agreement between the Parent or any
Subsidiary and any Secured Swap Party regardless of when such Swap Agreement was
entered into, other than any such Swap Agreement entered into at any time after
such Secured Swap Party ceases to be a Lender (or affiliated with a Lender).


“Secured Swap Obligations” means Indebtedness of the type referred to in clause
(b) of the definition of Indebtedness.


“Secured Swap Party” means any Person that is a Lender or an Affiliate of a
Lender; provided that if such Person ceases to be a Lender (or an Affiliate of a
Lender), such Person shall remain a “Secured Swap Party” during the period
commencing on the date such Person ceases to be a Lender (or an Affiliate of a
Lender) through and including the date that is thirty (30) days thereafter.
 
“Security Instruments” means, collectively, the Guaranty Agreement, the
Colombian Security Documents, the Cayman Security Documents, the Canadian
Security Documents, the Deposit Account Control Agreement (Gran Tierra Energy
Colombia), the Deposit Account Control Agreement (Solana Petroleum Exploration),
mortgages, deeds of trust and other agreements, instruments or certificates
described or referred to in Exhibit E, and any and all other agreements,
documents, pledges, instruments, Deposit Account Control Agreements, consents or
certificates now or hereafter executed and delivered by any Credit Party or any
other Person (other than Secured Swap Agreements or participation or similar
agreements between any Lender and any other lender or creditor with respect to
any Indebtedness pursuant to this Agreement) in connection with, or as security
for the payment or performance of the Indebtedness, the Notes, the Colombian
Notes, this Agreement, or reimbursement obligations under the Letters of Credit,
as such agreements may be amended, modified, supplemented or restated from time
to time.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
 
“Solana Petroleum Exploration” means Solana Petroleum Exploration (Colombia)
Limited, an exempted company incorporated with limited liability under the laws
of the Cayman Islands with registration number CR-81572.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 
18

--------------------------------------------------------------------------------

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which Equity Interests representing more than 50% of the
equity or more than 50% of the ordinary voting power (irrespective of whether or
not at the time Equity Interests of any other class or classes of such Person
shall have or might have voting power by reason of the happening of any
contingency) or, in the case of a partnership, any general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of the Parent (including the Borrower);
provided that (a) each Colombian Branch shall be deemed to be a Subsidiary for
all purposes hereof; and (b) as used herein, the phrase “Subsidiary of the
Borrower” shall refer to a subsidiary of the Borrower.
 
“Subsidiary Guarantor” means each Guarantor other than the Parent.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions, including, without limitation, any Interest Rate
Protection Agreement, Commodity Hedging Agreement or Currency Exchange
Agreement; provided that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of any Credit Party shall be a Swap Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.
 
“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including, without limitation, any and all withholding taxes imposed by any
Governmental Authority of Canada.

 
19

--------------------------------------------------------------------------------

 

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.
 
“Total Debt” means, at any date, all Debt of the Parent and the Consolidated
Subsidiaries on a consolidated basis.
 
“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, each other Loan Document and
each Material Document to which it is a party, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder, and the
grant of Liens by the Borrower on Mortgaged Properties and other Properties
pursuant to the Security Instruments; and (b) each Guarantor, the execution,
delivery and performance by such Guarantor of each Loan Document and each
Material Document to which it is a party, the guaranteeing of the Indebtedness
and the other obligations under the Guaranty Agreement by such Guarantor and
such Guarantor’s grant of the security interests and provision of Collateral
under the Security Instruments, and the grant of Liens by such Guarantor on
Mortgaged Properties and other Properties pursuant to the Security Instruments.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.
 
“Unrestricted Subsidiary” means any Subsidiary (other than the Borrower) that is
not a Subsidiary Guarantor.
 
“US Dollars” or “$” refers to lawful money of the United States of America.
 
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended from time to time.
 
“Wholly-Owned Subsidiary” means (a) any Subsidiary of which all of the
outstanding Equity Interests (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by the Parent
or one or more of the Wholly-Owned Subsidiaries or are owned by the Parent and
one or more of the Wholly-Owned Subsidiaries or (b) any Subsidiary that is
organized in a foreign jurisdiction and is required by the applicable laws and
regulations of such foreign jurisdiction to be partially owned by the government
of such foreign jurisdiction or individual or corporate citizens of such foreign
jurisdiction, provided that the Parent, directly or indirectly, owns the
remaining Equity Interests in such Subsidiary and, by contract or otherwise,
controls the management and business of such Subsidiary and derives economic
benefits of ownership of such Subsidiary to substantially the same extent as if
such Subsidiary were a Wholly-Owned Subsidiary.
 
Section 1.03     Types of Loans and Borrowings.  For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

 
20

--------------------------------------------------------------------------------

 

Section 1.04      Terms Generally; Rules of Construction.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” as used in this Agreement shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents), (b)
any reference herein to any law shall be construed as referring to such law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including” and (f) any reference
herein to Articles, Sections, Annexes, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Annexes, Exhibits and Schedules to,
this Agreement.  No provision of this Agreement or any other Loan Document shall
be interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.
 
Section 1.05      Accounting Terms and Determinations; GAAP.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which the Parent’s independent
certified public accountants concur and which are disclosed to Administrative
Agent on the next date on which financial statements are required to be
delivered to the Lenders pursuant to Section 8.01(a); provided that, unless the
Borrower and the Majority Lenders shall otherwise agree in writing, no such
change shall modify or affect the manner in which compliance with the covenants
contained herein is computed such that all such computations shall be conducted
utilizing financial information presented consistently with prior periods.
 
ARTICLE II
The Credits
 
Section 2.01       Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower during the Availability
Period in an aggregate principal amount that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the
total Revolving Credit Exposures exceeding the total Commitments.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, repay and reborrow the Loans.
 
Section 2.02       Loans and Borrowings.
 
(a)        Borrowings; Several Obligations.  Each Loan shall be made as part of
a Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
 
(b)        Types of Loans.  Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 
21

--------------------------------------------------------------------------------

 

(c)        Minimum Amounts; Limitation on Number of Borrowings.  At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000.  At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that,
notwithstanding the foregoing, an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.08(e).  Borrowings of more than one Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of
four (4) Eurodollar Borrowings outstanding.  Notwithstanding any other provision
of this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.
 
(d)        Notes and Colombian Notes.  The Loans made by each Lender shall be
evidenced by a single promissory note of the Borrower in substantially the form
of Exhibit A, and a single Colombian Note of the Borrower in form and substance
satisfactory to the Administrative Agent, dated, in the case of (i) any Lender
party hereto as of the date of this Agreement, as of the date of this Agreement,
or (ii) any Lender that becomes a party hereto pursuant to an Assignment and
Assumption, as of the effective date of the Assignment and Assumption, payable
to the order of such Lender in a principal amount equal to its Maximum Credit
Amount as in effect on such date, and otherwise duly completed.  In the event
that any Lender’s Maximum Credit Amount increases or decreases for any reason
(whether pursuant to Section 2.06, Section 12.04(a) or otherwise), the Borrower
shall deliver or cause to be delivered on the effective date of such increase or
decrease, a new Note payable to the order of such Lender in a principal amount
equal to its Maximum Credit Amount after giving effect to such increase or
decrease, and otherwise duly completed.  The date, amount, Type, interest rate
and, if applicable, Interest Period of each Loan made by each Lender, and all
payments made on account of the principal thereof, shall be recorded by such
Lender on its books for its Note, and, prior to any transfer, may be endorsed by
such Lender on a schedule attached to such Note, or any continuation thereof or
on any separate record maintained by such Lender.  Failure to make any such
notation or to attach a schedule shall not affect any Lender’s or the Borrower’s
rights or obligations in respect of such Loans or affect the validity of such
transfer by any Lender of its Note.  
 
Section 2.03       Requests for Borrowings.  To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, not later than 12:00 noon, New York City time, one
Business Day before the date of the proposed Borrowing; provided that no such
notice shall be required for any deemed request of an ABR Borrowing to finance
the reimbursement of an LC Disbursement as provided in Section 2.08(e).  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in substantially the form of Exhibit B and signed by the
Borrower.  Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:
 
(i)           the aggregate amount of the requested Borrowing;
 
(ii)          the date of such Borrowing, which shall be a Business Day;
 
(iii)         whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 
22

--------------------------------------------------------------------------------

 

(iv)        in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period of three months;
 
(v)         the amount of the then effective Borrowing Base, the current total
Revolving Credit Exposures (without regard to the requested Borrowing) and the
pro forma total Revolving Credit Exposures (giving effect to the requested
Borrowing); and
 
(vi)        the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.05.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of three month’s duration.  Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Revolving Credit Exposures to exceed the
total Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts and
the then effective Borrowing Base).
 
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
 
Section 2.04          Interest Elections.
 
(a)          Conversion and Continuance.  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing, all as provided in this
Section 2.04.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
 
(b)          Interest Election Requests.  To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in substantially the
form of Exhibit C and signed by the Borrower.
 
(c)           Information in Interest Election Requests.  Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:
 
(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to Sections 2.04(c)(ii) and
(iii) shall be specified for each resulting Borrowing);
 
(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 
23

--------------------------------------------------------------------------------

 

(iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
(iv)        if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period of three months.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of three month’s duration.
 
(d)         Notice to Lenders by the Administrative Agent.  Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
 
(e)         Effect of Failure to Deliver Timely Interest Election Request and
Events of Default and Borrowing Base Deficiencies on Interest Election.  If the
Borrower fails to deliver a timely Interest Election Request with respect to a
Eurodollar Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default or a Borrowing Base Deficiency has occurred and is continuing:  (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
(and any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective) and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
 
Section 2.05         Funding of Borrowings.
 
(a)         Funding by Lenders.  Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York,
New York and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.08(e) shall be remitted by the Administrative Agent to
the Issuing Bank.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for its Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner.
 
(b)         Presumption of Funding by the Lenders.  Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 
24

--------------------------------------------------------------------------------

 

Section 2.06         Termination and Reduction of Aggregate Maximum Credit
Amounts.
 
(a)          Scheduled Termination of Commitments.  Unless previously
terminated, the Commitments shall terminate on the Maturity Date.  If at any
time the Aggregate Maximum Credit Amounts or the Borrowing Base is terminated or
reduced to zero, then the Commitments shall terminate on the effective date of
such termination or reduction.
 
(b)          Optional Termination and Reduction of Aggregate Credit Amounts.
 
(i)          The Borrower may at any time terminate, or from time to time
reduce, the Aggregate Maximum Credit Amounts; provided that (A) each reduction
of the Aggregate Maximum Credit Amounts shall be in an amount that is an
integral multiple of $250,000 and not less than $2,000,000 and (B) the Borrower
shall not terminate or reduce the Aggregate Maximum Credit Amounts if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 3.04(c)(i), the total Revolving Credit Exposures would exceed the total
Commitments.
 
(ii)         The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Aggregate Maximum Credit Amounts under Section
2.06(b)(i) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable.  Any
termination or reduction of the Aggregate Maximum Credit Amounts shall be
permanent and may not be reinstated.  Each reduction of the Aggregate Maximum
Credit Amounts shall be made ratably among the Lenders in accordance with each
Lender’s Applicable Percentage.
 
Section 2.07        Borrowing Base.
 
(a)         Initial Borrowing Base.  For the period from and including the
Effective Date to but excluding the first Redetermination Date, the amount of
the Borrowing Base shall be $20,000,000.  Notwithstanding the foregoing, the
Borrowing Base may be subject to further adjustments from time to time pursuant
to Section 8.13 or Section 9.11(d).
 
(b)         Scheduled and Interim Redeterminations.  The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.07 (a “Scheduled
Redetermination”), and, subject to Section 2.07(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Agents, the
Issuing Bank and the Lenders on April 1st and October 1st of each year,
commencing October 1, 2010.  In addition, the Borrower may, by notifying the
Administrative Agent thereof, and the Administrative Agent may, at the direction
of the Majority Lenders, by notifying the Borrower thereof, one time during any
12-month period, each elect to cause the Borrowing Base to be redetermined
between Scheduled Redeterminations (an “Interim Redetermination”) in accordance
with this Section 2.07.

 
25

--------------------------------------------------------------------------------

 

(c)          Scheduled and Interim  Redetermination Procedure.
 
(i)          Each Scheduled Redetermination and each Interim Redetermination
shall be effectuated as follows:  Upon receipt by the Administrative Agent of
(A) the Reserve Report and the certificate required to be delivered by the
Borrower to the Administrative Agent, in the case of a Scheduled
Redetermination, pursuant to Section 8.12(a) and (c), and, in the case of an
Interim Redetermination, pursuant to Section 8.12(b) and (c), and (B) such other
reports, data and supplemental information, including, without limitation, the
information provided pursuant to Section 8.12(c), as may, from time to time, be
reasonably requested by the Majority Lenders (the Reserve Report, such
certificate and such other reports, data and supplemental information being the
“Engineering Reports”), the Administrative Agent shall evaluate the information
contained in the Engineering Reports and shall, in good faith, propose a new
Borrowing Base (the “Proposed Borrowing Base”) based upon such information and
such other information (including, without limitation, the status of title
information with respect to the Oil and Gas Properties as described in the
Engineering Reports and the existence of any other Debt) as the Administrative
Agent deems appropriate in its sole discretion and consistent with its normal
oil and gas lending criteria as it exists at the particular time.  In no event
shall the Proposed Borrowing Base exceed the Aggregate Maximum Credit Amounts.
 
(ii)         The Administrative Agent shall notify the Borrower and the Lenders
of the Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):
 
(A)       in the case of a Scheduled Redetermination (1) if the Administrative
Agent shall have received the Engineering Reports required to be delivered by
the Borrower pursuant to Sections 8.12(a) and (c) in a timely and complete
manner, then on or before the March 15th and September 15th of such year
following the date of delivery or (2) if the Administrative Agent shall not have
received the Engineering Reports required to be delivered by the Borrower
pursuant to Sections 8.12(a) and (c) in a timely and complete manner, then
promptly after the Administrative Agent has received complete Engineering
Reports from the Borrower and has had a reasonable opportunity to determine the
Proposed Borrowing Base in accordance with Section 2.07(c)(i); and
 
(B)        in the case of an Interim Redetermination, promptly, and in any
event, within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.
 
(iii)         Any Proposed Borrowing Base that would increase the Borrowing Base
then in effect must be approved or deemed to have been approved by all of the
Lenders as provided in this Section 2.07(c)(iii); and any Proposed Borrowing
Base that would decrease or maintain the Borrowing Base then in effect must be
approved or be deemed to have been approved by the Majority Lenders as provided
in this Section 2.07(c)(iii).  Upon receipt of the Proposed Borrowing Base
Notice, each Lender shall have fifteen (15) days to agree with the Proposed
Borrowing Base or disagree with the Proposed Borrowing Base by proposing an
alternate Borrowing Base.  If at the end of such fifteen (15) days, any Lender
has not communicated its approval or disapproval in writing to the
Administrative Agent, such silence shall be deemed to be an approval of the
Proposed Borrowing Base.  If, at the end of such 15-day period, all of the
Lenders, in the case of a Proposed Borrowing Base that would increase the
Borrowing Base then in effect, or the Majority Lenders, in the case of a
Proposed Borrowing Base that would decrease or maintain the Borrowing Base then
in effect, have approved or deemed to have approved, as aforesaid, then the
Proposed Borrowing Base shall become the new Borrowing Base, effective on the
date specified in Section 2.07(d).  If, however, at the end of such 15-day
period, all of the Lenders or the Majority Lenders, as applicable, have not
approved or deemed to have approved, as aforesaid, then the Administrative Agent
shall poll the Lenders to ascertain the highest Borrowing Base then acceptable
to a number of Lenders sufficient to constitute the Majority Lenders and, so
long as such amount does not increase the Borrowing Base then in effect, such
amount shall become the new Borrowing Base, effective on the date specified in
Section 2.07(d).

 
26

--------------------------------------------------------------------------------

 

(d)          Effectiveness of a Redetermined Borrowing Base.  After a
redetermined Borrowing Base is approved or is deemed to have been approved by
all of the Lenders or the Majority Lenders, as applicable, pursuant to Section
2.07(c)(iii), the Administrative Agent shall notify the Borrower and the Lenders
of the amount of the redetermined Borrowing Base (the “New Borrowing Base
Notice”), and such amount shall become the new Borrowing Base, effective and
applicable to the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders:
 
(i)           in the case of a Scheduled Redetermination, (A) if the
Administrative Agent shall have received the Engineering Reports required to be
delivered by the Borrower pursuant to Sections 8.12(a) and (c) in a timely and
complete manner, then on the April 1st or October 1st, as applicable, following
such notice, or (B) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Sections 8.12(a) and (c) in a timely and complete manner, then on the Business
Day next succeeding delivery of such notice; and
 
(ii)          in the case of an Interim Redetermination, on the Business Day
next succeeding delivery of such notice.
 
Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 8.13 or Section 9.11(d),
whichever occurs first.  Notwithstanding the foregoing, no Scheduled
Redetermination or Interim Redetermination shall become effective until the New
Borrowing Base Notice related thereto is received by the Borrower.
 
(e)          Determinations; Adjustments.  Notwithstanding any other provision
of this Agreement to the contrary, all determinations and redeterminations and
adjustments by the Administrative Agent (and any determinations and decisions by
each of the Lenders or the Majority Lenders in connection therewith, or in
connection with the provisions of Section 8.13 or Section 9.11(d), including any
thereof approving or disapproving a proposed redetermination or redetermination
by the Administrative Agent or effecting any adjustment to any element included
in a Reserve Report or the determination or redetermination of the Borrowing
Base) shall be made by any such Person as it deems appropriate in its sole
discretion and consistent with its normal oil and gas lending criteria as it
exists at the particular time, and any such determination, redetermination or
adjustment shall consider any other relevant information or factors, including
without limitation, any additional Debt or other obligations that have been
incurred or that the Parent and the Subsidiaries intend or expect to incur that
such Person may deem appropriate in its sole discretion.
 
Section 2.08         Letters of Credit.
 
(a)          General.  Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of US Dollar denominated Letters of Credit for
its own account or for the account of any of its Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period; provided that the
Borrower may not request the issuance, amendment, renewal or extension of
Letters of Credit hereunder if a Borrowing Base Deficiency exists at such time
or would exist as a result thereof.  In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
 
(b)          Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (not less than five (5) Business Days in
advance of the requested date of issuance, amendment, renewal or extension) a
notice:

 
27

--------------------------------------------------------------------------------

 

(i)           requesting the issuance of a Letter of Credit or identifying the
Letter of Credit to be amended, renewed or extended;
 
(ii)          specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day);
 
(iii)         specifying the date on which such Letter of Credit is to expire
(which shall comply with Section 2.08(c));
 
(iv)         specifying the amount of such Letter of Credit;
 
(v)          specifying the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit; and
 
(vi)        specifying the amount of the then effective Borrowing Base and
whether a Borrowing Base Deficiency exists at such time, the current total
Revolving Credit Exposures (without regard to the requested Letter of Credit or
the requested amendment, renewal or extension of an outstanding Letter of
Credit) and the pro forma total Revolving Credit Exposures (giving effect to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit).
 
Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the total Revolving Credit
Exposures shall not exceed the total Commitments (i.e., the lesser of the
Aggregate Maximum Credit Amounts and the then effective Borrowing Base).
 
If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit.
 
(c)          Expiration Date.  Each Letter of Credit shall expire at or prior to
the close of business on the date that is five Business Days prior to the
Maturity Date.
 
(d)          Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on
the date due as provided in Section 2.08(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this Section 2.08(d) in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default, the existence of a Borrowing Base
Deficiency or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 
28

--------------------------------------------------------------------------------

 

(e)          Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
if such LC Disbursement is not less than $1,000,000, the Borrower shall, subject
to the conditions to Borrowing set forth herein, be deemed to have requested,
and the Borrower does hereby request under such circumstances, that such payment
be financed with an ABR Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing.  If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof.  Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders.  Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
Section 2.08(e), the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
Section 2.08(e) to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.  Any payment made by a Lender
pursuant to this Section 2.08(e) to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
 
(f)           Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein, (ii)
any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.08(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder.  Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised all requisite care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 
29

--------------------------------------------------------------------------------

 

(g)          Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.
 
(h)          Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, until the Borrower shall have reimbursed the Issuing Bank
for such LC Disbursement (either with its own funds or a Borrowing under Section
2.08(e)), the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date that
the Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to ABR Loans.  Interest accrued pursuant to this Section 2.08(h)
shall be for the account of the Issuing Bank, except that interest accrued on
and after the date of payment by any Lender pursuant to Section 2.08(e) to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.
 
(i)           Cash Collateralization.
 
(i)           If (A) any Event of Default shall occur and be continuing and the
Borrower receives notice from the Administrative Agent or the Majority Lenders
demanding that the Borrower Cash Collateralize the outstanding LC Exposure
pursuant to this Section 2.08(i), (B) the Borrower is required to Cash
Collateralize the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), or (D) the Borrower is required to Cash
Collateralize a Defaulting Lender’s LC Exposure pursuant to Section
4.03(c)(iii)(B), then the Borrower shall Cash Collateralize such LC Exposure or
the excess attributable to such LC Exposure, as the case may be, as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
Cash Collateralize pursuant to this Section 2.08(i) shall become effective
immediately, and the Borrower’s obligation to Cash Collateralize shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default described in Section 10.01(h) or Section
10.01(i).
 
(ii)          The Borrower hereby grants to the Administrative Agent, for the
benefit of the Issuing Bank and the Lenders, an exclusive first priority and
continuing perfected security interest in and Lien on each account (a
“Collateral Account”) in which the Borrower has Cash Collateralized any
obligation hereunder and all cash, checks, drafts, certificates and instruments,
if any, from time to time deposited or held in such account, all deposits or
wire transfers made thereto, any and all investments purchased with funds
deposited in such account, all interest, dividends, cash, instruments, financial
assets and other Property from time to time received, receivable or otherwise
payable in respect of, or in exchange for, any or all of the foregoing, and all
proceeds, products, accessions, rents, profits, income and benefits therefrom,
and any substitutions and replacements therefor (collectively, the “Cash
Collateral”).

 
30

--------------------------------------------------------------------------------

 

(iii)         The Borrower’s obligation to Cash Collateralize pursuant to this
Section 2.08(i) shall be absolute and unconditional, without regard to whether
any beneficiary of any Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit, and, to the
fullest extent permitted by applicable law, shall not be subject to any defense
or be affected by a right of set-off, counterclaim or recoupment which any
Credit Party may now or hereafter have against any such beneficiary, the Issuing
Bank, the Administrative Agent, the Lenders or any other Person for any reason
whatsoever.
 
(iv)         Each Collateral Account and all Cash Collateral shall secure the
payment and performance of the Credit Parties’ obligations under this Agreement
and the other Loan Documents.  The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over each
Collateral Account and the Cash Collateral.  Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in each Collateral Account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated, be applied to satisfy other obligations of
the Credit Parties under this Agreement or the other Loan Documents.  If the
Borrower is required to Cash Collateralize hereunder as a result of the
occurrence of an Event of Default, and the Borrower is not otherwise required to
pay to the Administrative Agent the excess attributable to an LC Exposure in
connection with any prepayment pursuant to Section 3.04(c) or Cash Collateralize
a Defaulting Lender’s LC Exposure pursuant to Section 4.03(c)(iii)(B), then such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.
 
ARTICLE III
Payments of Principal and Interest; Prepayments; Fees
 
Section 3.01         Repayment of Loans.  The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan on the Termination Date.
 
Section 3.02         Interest.
 
(a)          ABR Loans.  The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin, but in no event
to exceed the Highest Lawful Rate.
 
(b)          Eurodollar Loans.  The Loans comprising each Eurodollar Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin, but in no event to exceed the
Highest Lawful Rate.
 
(c)          Post-Default Rate.  Notwithstanding the foregoing, if an Event of
Default has occurred and is continuing, or if any principal of or interest on
any Loan or any fee or other amount payable by any Credit Party hereunder or
under any other Loan Document is not paid when due, whether at stated maturity,
upon acceleration or otherwise, and including any payments in respect of a
Borrowing Base Deficiency under Section 3.04(c), then, upon notice thereof to
the Borrower from the Administrative Agent, all Loans outstanding, in the case
of an Event of Default, and such overdue amount, in the case of a failure to pay
amounts when due, shall bear interest, after as well as before judgment, at a
rate per annum equal to two percent (2%) plus the rate applicable to ABR Loans
as provided in Section 3.02(a), but in no event to exceed the Highest Lawful
Rate.

 
31

--------------------------------------------------------------------------------

 

(d)          Interest Payment Dates.  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and on the
Termination Date; provided that (i) interest accrued pursuant to Section 3.02(c)
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than an optional prepayment of an ABR Loan prior to the
Termination Date), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment, and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
 
(e)          Interest Rate Computations.  All interest hereunder shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case interest shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), except that interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.
 
For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of a 360 day year or any other period of
time less than a calendar year) are equivalent are the rates so determined
multiplied by the actual number of days in the applicable calendar year and
divided by 360 or such other period of time, respectively.  For greater
certainty, and to the extent permitted by applicable law, the provisions of the
Judgment Interest Act (Alberta) will not apply to the Loan Documents and are
hereby expressly waived by the Borrower.
 
Section 3.03         Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
 
(a)          the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or
 
(b)          the Administrative Agent is advised by the Majority Lenders that
the Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made either as an ABR Borrowing or at an alternate rate of
interest determined by the Majority Lenders as their cost of funds.

 
32

--------------------------------------------------------------------------------

 

Section 3.04         Prepayments.
 
(a)          Optional Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with Section 3.04(b).
 
(b)          Notice and Terms of Optional Prepayment.  The Borrower shall notify
the Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 12:00 noon, New York City time, one Business Day before the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02.
 
(c)          Mandatory Prepayments.
 
(i)           If, after giving effect to any termination or reduction of the
Aggregate Maximum Credit Amounts pursuant to Section 2.06(b), the total
Revolving Credit Exposures exceeds the total Commitments, then the Borrower
shall (A) prepay the Borrowings on the date of such termination or reduction in
an aggregate principal amount equal to such excess, and (B) if any excess
remains after prepaying all of the Borrowings as a result of an LC Exposure,
Cash Collateralize such excess as provided in Section 2.08(i).
 
(ii)          Upon any redetermination of or adjustment to the amount of the
Borrowing Base in accordance with Section 2.07 or Section 8.13, if the total
Revolving Credit Exposures exceeds the redetermined or adjusted Borrowing Base,
then the Borrower shall (A) prepay the Borrowings in an aggregate principal
amount equal to such excess, and (B) if any excess remains after prepaying all
of the Borrowings as a result of an LC Exposure, Cash Collateralize such excess
as provided in Section 2.08(i).  The Borrower shall be obligated to make such
prepayment and/or Cash Collateralize such excess (A) in the case of a
redetermination pursuant to Section 2.07(d), no later than the date that is 90
days following its receipt of the New Borrowing Base Notice in accordance with
Section 2.07(d); and (B) in the case of adjustment pursuant to Section 8.13, on
the date the adjustment occurs; provided that all payments required to be made
pursuant to this Section 3.04(c)(ii) must be made on or prior to the Termination
Date.
 
(iii)         Upon any adjustments to the Borrowing Base pursuant to Section
9.11(d), if the total Revolving Credit Exposures exceeds the Borrowing Base as
adjusted, then the Borrower shall (A) prepay the Borrowings in an aggregate
principal amount equal to such excess, and (B) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, Cash
Collateralize such excess as provided in Section 2.08(i).  The Borrower shall be
obligated to make such prepayment and/or Cash Collateralize such excess on the
date it or any Subsidiary receives cash proceeds as a result of such
disposition; provided that all payments required to be made pursuant to this
Section 3.04(c)(iii) must be made on or prior to the Termination Date.
 
(iv)         Each prepayment of Borrowings pursuant to this Section 3.04(c)
shall be applied, first, ratably to any ABR Borrowings then outstanding, and,
second, to any Eurodollar Borrowings then outstanding, and if more than one
Eurodollar Borrowing is then outstanding, to each such Eurodollar Borrowing in
order of priority beginning with the Eurodollar Borrowing with the least number
of days remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

 
33

--------------------------------------------------------------------------------

 

(v)          Each prepayment of Borrowings pursuant to this Section 3.04(c)
shall be applied ratably to the Loans included in the prepaid
Borrowings.  Prepayments pursuant to this Section 3.04(c) shall be accompanied
by accrued interest to the extent required by Section 3.02.
 
(d)          No Premium or Penalty.  Prepayments permitted or required under
this Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.
 
Section 3.05         Fees.
 
(a)          Commitment Fees.  Subject to Section 4.03(c)(i), the Borrower
agrees to pay to the Administrative Agent for the account of each Lender a
commitment fee, which shall accrue at the Commitment Fee Rate on the average
daily amount of the unused amount of the Commitment of such Lender during the
period from and including the date of this Agreement to but excluding the
Termination Date.  Accrued commitment fees shall be payable in arrears on the
last day of March, June, September and December of each year and on the
Termination Date, commencing on the first such date to occur after the Effective
Date.  All commitment fees shall be computed on the basis of a year of 360 days,
unless such computation would exceed the Highest Lawful Rate, in which case
interest shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
(b)          Letter of Credit Fees.  The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Margin used to determine the interest rate applicable to
Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date of this Agreement to but excluding
the later of the date on which such Lender’s Commitment terminates and the date
on which such Lender ceases to have any LC Exposure and (ii) to the Issuing
Bank, for its own account, its standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees accrued through and including the last
day of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the date of this Agreement; provided that all such fees shall be
payable on the Termination Date and any such fees accruing after the Termination
Date shall be payable on demand.  Any other fees payable to the Issuing Bank
pursuant to this Section 3.05(b) shall be payable within 10 days after
demand.  All participation fees shall be computed on the basis of a year of 360
days, unless such computation would exceed the Highest Lawful Rate, in which
case interest shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
(c)          Fee Letter.  The Borrower agrees to pay to the Administrative
Agent, for the account of each Person therein specified, the fees payable in the
amounts and at the times stated therein.

 
34

--------------------------------------------------------------------------------

 

ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs
 
Section 4.01         Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
 
(a)          Payments by the Borrower.  The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without defense,
deduction, recoupment, set-off or counterclaim.  Fees, once paid, shall be fully
earned and shall not be refundable under any circumstances.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices specified in Section
12.01, except payments to be made directly to the Issuing Bank as expressly
provided herein and except that payments pursuant to Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 shall be made directly to the Persons entitled
thereto.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in US Dollars.
 
(b)          Application of Insufficient Payments.  If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
 
(c)          Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply).  The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 
35

--------------------------------------------------------------------------------

 

Section 4.02         Presumption of Payment by the Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
Section 4.03         Defaulting Lenders.
 
(a)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.05(b), Section 2.08(d), Section 2.08(e) or Section
4.02, then the Administrative Agent may, in its sole discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid in cash.
 
(b)          If a Defaulting Lender (or a Lender who would be a Defaulting
Lender but for the expiration of the relevant grace period) as a result of the
exercise of a set-off shall have received a payment in respect of its Revolving
Credit Exposure which results in its Revolving Credit Exposure being less than
its Applicable Percentage of the aggregate Revolving Credit Exposures, then no
payments will be made to such Defaulting Lender until such time as such
Defaulting Lender shall have complied with Section 4.03(c) and all amounts due
and owing to the Lenders have been equalized in accordance with each Lender’s
respective pro rata share of the Indebtedness.  Further, if at any time prior to
the acceleration or maturity of the Loans, the Administrative Agent shall
receive any payment in respect of principal of a Loan or a reimbursement of an
LC Disbursement while one or more Defaulting Lenders shall be party to this
Agreement, the Administrative Agent shall apply such payment first to the
Borrowing(s) for which such Defaulting Lender(s) shall have failed to fund its
pro rata share until such time as such Borrowing(s) are paid in full or each
Lender (including each Defaulting Lender) is owed its Applicable Percentage of
all Loans then outstanding.  After acceleration or maturity of the Loans,
subject to the first sentence of this Section 4.03(b), all principal will be
paid ratably as provided in Section 10.02(c).
 
(c)          Notwithstanding any provision of this Agreement to the contrary, if
any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:
 
(i)           fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 3.05.
 
(ii)          The Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Majority
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 12.02), provided that (A) any
waiver, amendment or modification requiring the consent of each Lender or each
affected Lender pursuant to Section 12.02 (other than Section 12.02(b)(ii)),
shall require the consent of such Defaulting Lender and (B) any redetermination,
whether an increase, decrease or  affirmation, of the Borrowing Base shall occur
without the participation of such Defaulting Lender, but the Commitment (i.e.,
such Defaulting Lender’s Applicable Percentage of the Borrowing Base) of such
Defaulting Lender may not be increased without the consent of such Defaulting
Lender.

 
36

--------------------------------------------------------------------------------

 

(iii)         If any LC Exposure exists at the time a Lender becomes a
Defaulting Lender then:
 
(A)           all or any part of such LC Exposure shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all Non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all Non-Defaulting Lenders’ Commitments, (y) the conditions
set forth in Section 6.02 are satisfied at such time, and (z) the sum of each
Non-Defaulting Lender’s Revolving Credit Exposure plus its reallocated share of
such Defaulting Lender’s LC Exposure does not exceed such Non-Defaulting
Lender’s Commitment; provided, that no such reallocation will constitute a
waiver or release of any claim the Borrower, the Administrative Agent, the
Issuing Bank or any Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender;
 
(B)           if the reallocation described in Section 4.03(c)(iii)(A) cannot,
or can only partially, be effected, then the Borrower shall within one Business
Day following notice by the Administrative Agent Cash Collateralize such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to Section 4.03(c)(iii)(A)) pursuant to Section 2.08(i) for so long as
such LC Exposure is outstanding;
 
(C)           if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 4.03(c)(iii)(B), then the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is Cash Collateralized;
 
(D)           if the LC Exposure of the Non-Defaulting Lenders is reallocated
pursuant to Section 4.03(c)(iii)(A), then the fees payable to the Lenders
pursuant to Section 3.05(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Applicable Percentages; and
 
(E)           if any Defaulting Lender’s LC Exposure is neither Cash
Collateralized nor reallocated pursuant to Section 4.03(c)(iii), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all letter of credit fees payable under Section 3.05(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until such
LC Exposure is Cash Collateralized and/or reallocated.
 
(d)          In the event that the Administrative Agent, the Borrower and the
Issuing Bank each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the LC Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage; provided, that no adjustments will be made retroactively with
respect to fees accrued while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender having been a Defaulting Lender.

 
37

--------------------------------------------------------------------------------

 

ARTICLE V
Increased Costs; Break Funding Payments; Taxes; Illegality
 
Section 5.01         Increased Costs.
 
(a)          Eurodollar Changes in Law.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except  any such reserve requirement reflected
in the Adjusted LIBO Rate); or
 
(ii)          impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
 
(b)          Capital Requirements.  If any Lender or the Issuing Bank determines
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.
 
(c)          Certificates.  A certificate of a Lender or the Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or the
Issuing Bank or its holding company, as the case may be, as specified in Section
5.01(a) or (b) shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
 
(d)          Effect of Failure or Delay in Requesting Compensation.  Failure or
delay on the part of any Lender or the Issuing Bank to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s or
the Issuing Bank’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender or the Issuing Bank pursuant to
this Section 5.01 for any increased costs or reductions incurred more than 365
days prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 365-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 
38

--------------------------------------------------------------------------------

 

Section 5.02         Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 5.04, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for US Dollar deposits of a comparable amount and
period from other banks in the eurodollar market.
 
A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
 
Section 5.03         Taxes.
 
(a)          Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Credit Party under any Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if any Credit Party shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 5.03(a)),
the Administrative Agent, Lender or Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii)  such Credit Party shall make such deductions and (iii)  such Credit
Party shall pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.
 
(b)          Payment of Other Taxes by the Borrower.  The Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
 
(c)          Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
5.03) and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate of the Administrative Agent, a Lender or the Issuing
Bank as to the amount of such payment or liability under this Section 5.03 shall
be delivered to the Borrower and shall be conclusive absent manifest error.
 
(d)          Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Credit Party to a Governmental
Authority, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 
39

--------------------------------------------------------------------------------

 


(e)           Foreign Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement or any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.
 
(f)           Tax Refunds.  If the Administrative Agent or a Lender determines,
in its sole discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 5.03, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
5.03 with respect to the Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent or such Lender
incurred as a result of receiving such refund or in connection with paying over
such refund and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority.  This Section 5.03 shall not
be construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.
 
Section 5.04         Designation of Different Lending Office.  If any Lender
requests compensation under Section 5.01, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.03, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (a) would eliminate or reduce amounts
payable pursuant to Section 5.01 or Section 5.03, as the case may be, in the
future and (b) would not subject such Lender to any unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender.  The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
Section 5.05         Illegality.  Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Loans shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and maintain such Eurodollar Loans and (b) all Affected Loans which would
otherwise be made by such Lender shall be made instead as ABR Loans (and, if
such Lender so requests by notice to the Borrower and the Administrative Agent,
all Affected Loans of such Lender then outstanding shall be automatically
converted into ABR Loans on the date specified by such Lender in such notice)
and, to the extent that Affected Loans are so made as (or converted into) ABR
Loans, all payments of principal which would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its ABR Loans.

 
40

--------------------------------------------------------------------------------

 
 
ARTICLE VI
Conditions Precedent
 
Section 6.01         Effective Date.  The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02):
 
(a)           The Administrative Agent, the Global Coordinator, the Bookrunner,
the Arranger and the Lenders shall have received all commitment and agency fees
and all other fees and amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder (including, without limitation, the fees and expenses of Vinson &
Elkins LLP, Posse, Herrera & Ruiz S.A., Macleod Dixon LLP, and Appleby, counsel
to the Administrative Agent).
 
(b)           The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of each Credit Party setting forth (i)
resolutions of its board of directors or other applicable governing body with
respect to the authorization of such Credit Party to execute and deliver the
Loan Documents to which it is a party and to enter into the transactions
contemplated in those documents, (ii) the officers of such Credit Party (y) who
are authorized to sign the Loan Documents to which such Credit Party is a party
and (z) who will, until replaced by another officer or officers duly authorized
for that purpose, act as its representative for the purposes of signing
documents and giving notices and other communications in connection with this
Agreement and the transactions contemplated hereby, (iii) specimen signatures of
such authorized officers, and (iv) the articles or certificate of incorporation
and bylaws (or other organizational documents) of such Credit Party, certified
as being true and complete.  The Administrative Agent and the Lenders may
conclusively rely on such certificate until the Administrative Agent receives
notice in writing from the Borrower to the contrary.
 
(c)           The Administrative Agent shall have received certificates of the
appropriate Governmental Authorities with respect to the existence,
qualification and good standing of each Credit Party.
 
(d)           The Administrative Agent shall have received a compliance
certificate which shall be substantially in the form of Exhibit D, duly and
properly executed by a Responsible Officer and dated as of the date of Effective
Date.
 
(e)           The Administrative Agent shall have received from each party
hereto counterparts (in such number as may be requested by the Administrative
Agent) of this Agreement signed on behalf of such party.
 
(f)           The Administrative Agent shall have received duly executed Notes
and the Colombian Notes payable to the order of each Lender in a principal
amount equal to its Maximum Credit Amount dated as of the Effective Date.
 
(g)           The Administrative Agent shall have received from each party
thereto duly executed counterparts (in such number as may be requested by the
Administrative Agent) of the Security Instruments, including the Guaranty
Agreement, the Colombian Security Documents, the Cayman Security Documents, the
Canadian Security Documents, the Deposit Account Control Agreement (Gran Tierra
Energy Colombia), the Deposit Account Control Agreement (Solana Petroleum
Exploration), and the other Security Instruments described on Exhibit E,
together with share certificates, share transfer instruments, registers,
direction letters, acknowledgement notices, memoranda and any other documents in
connection with the Liens created thereby as the Administrative Agent may
reasonably require, and in the case of the Colombian Security Documents, duly
filed and (if applicable) recorded before the competent Chamber of Commerce.  In
connection with the execution and delivery of the Security Instruments, the
Administrative Agent shall have received:

 
41

--------------------------------------------------------------------------------

 
 
(i)        appropriate governmental or third party search certificates
(including, if applicable, UCC search certificates) as it may require reflecting
no prior Liens encumbering the Properties of the Credit Parties for each of the
following jurisdictions:  Colombia, the Cayman Islands, Canada, Delaware,
District of Columbia, Nevada, Utah, and any other jurisdiction requested by the
Administrative Agent; other than those being assigned or released on or prior to
the Effective Date or Liens permitted by Section 9.03.
 
(ii)       evidence satisfactory to it that all loans and other amounts owing
under that certain Amended and Restated Credit Agreement dated as of August 24,
2009, by and among Gran Tierra Energy Colombia, as borrower, the guarantors
party thereto, the lenders party thereto and Standard Bank plc, as
administrative agent, have been repaid in full and all Liens securing such
obligations have been fully released.
 
(iii)      evidence satisfactory to the Administrative Agent that the ANH has
recognized each Colombian Branch as the operator of record of the entire right,
title, estate and interest in each Concession Agreement to which it is a party.
 
(iv)      evidence satisfactory to it that (A) each Guarantor has guaranteed the
Indebtedness pursuant to the Guaranty Agreement and (B) the Security Instruments
create first priority, perfected Liens on (1) all of each of the Credit Parties’
right, title and interest in and to each Swap Agreement and Offtake Agreement to
which it is a party and (2) all of the economic rights of Solana Petroleum
Exploration and Gran Tierra Energy Colombia under each Concession Agreement to
which each is a party;
 
(v)       a duly executed consent and agreement of the counterparty to each Swap
Agreement and the Offtaker under each Offtake Agreement, in each case, to which
any Credit Party is a party, in form and substance satisfactory to the
Administrative Agent, pursuant to which such Person (and any other Person
obligated to make payments thereunder) shall consent to the grant of Liens under
the Security Instruments and agree to make all payments under such Swap
Agreement and Offtake Agreement to the relevant Collection Account.
 
(vi)      evidence satisfactory to it that all of the Equity Interests in each
Credit Party (other than the Parent) has been pledged to the Administrative
Agent for the benefit of the Secured Parties pursuant to the Security
Instruments, and to the extent applicable, the Administrative Agent shall have
received certificates, together with undated, blank stock powers for each such
certificate, representing all of the issued and outstanding Equity Interests of
such Credit Party.
 
(vii)     evidence satisfactory to it that all filings, registrations and
recordings have been made in the appropriate governmental offices, and all other
actions have been taken, which shall be necessary or advisable to create, first
priority, perfected Liens on the Collateral pursuant to the Security
Instruments; and
 
(viii)    evidence satisfactory to the Administrative Agent (with sufficient
copies for each Lender) that each Colombian Security Document has been (A) duly
subscribed and delivered and (B) duly filed and recorded before the competent
Chamber of Commerce.
 
(h)           The Administrative Agent shall have received an opinion of (i)
Cooley LLP, special New York counsel to the Parent and the Borrower, in form and
substance satisfactory to the Administrative Agent, (ii) Gamboa & Chalela,
special Colombian counsel to the Parent and the Borrower, in form and substance
satisfactory to the Administrative Agent, (iii) Maples and Calder, special
Cayman Islands counsel to the Parent and the Borrower, in form and substance
satisfactory to the Administrative Agent, and (iv), Blake, Cassels & Graydon
LLP, special Canadian counsel to the Parent and the Borrower, in form and
substance satisfactory to the Administrative Agent.

 
42

--------------------------------------------------------------------------------

 
 
(i)           The Administrative Agent shall have received a certificate of
insurance coverage of the Borrower evidencing that the Borrower is carrying
insurance in accordance with Section 7.11.
 
(j)           The Administrative Agent shall have received evidence satisfactory
to it that all Governmental Requirements and third-party consents and approvals
necessary or advisable in connection with the Transactions have been obtained
(without the imposition of any conditions not already satisfied) and are in full
force and effect; and all applicable waiting periods have expired without any
action being taken by any competent authority; and no law or regulation is
applicable that restrains, prevents or imposes materially adverse conditions
upon the Transactions.
 
(k)          The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that the Borrower has received
all consents and approvals required by Section 7.03.
 
(l)           The Administrative Agent shall have received the Financial
Statements and the Initial Reserve Report accompanied by a certificate covering
the matters described in Section 8.12(c).
 
(m)         The Administrative Agent shall be satisfied with the terms and
conditions of each Material Document to which any Credit Party is a party.
 
(n)         The Administrative Agent shall have received a copy, certified by a
Responsible Officer as true and complete (in each case, together with all
amendments thereto, if any), of (i) each Concession Agreement listed on Schedule
1.02(a), together with all amendments thereto, if any, and all participation
agreements, farm-ins, royalty agreements or similar agreements that establish
any obligation or interest in favor of a third party derived from the Concession
Agreements, (ii) each Offtake Agreement listed on Schedule 1.02(c) and (iii)
each Swap Agreement listed on Schedule 7.18.
 
(o)         The Administrative Agent and the Lenders shall have received, and be
reasonably satisfied in form and substance with, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
but not restricted to the USA PATRIOT Act.
 
(p)         The Administrative Agent shall have received a letter from CT
Corporation evidencing the appointment of CT Corporation as authorized agent for
service of process on each Credit Party under each Loan Document to which it is
a party.
 
(q)         The Administrative Agent shall have received such other documents as
the Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.02) at or prior to 2:00 p.m., New York City time, on
August 31, 2010 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 
43

--------------------------------------------------------------------------------

 
 
Section 6.02         Each Credit Event.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing (including the initial funding), and of
the Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:
 
(a)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
 
(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no event, development or circumstance has occurred or
shall then exist that has resulted in, or could reasonably be expected to have,
a Material Adverse Effect.
 
(c)           The representations and warranties of the Credit Parties set forth
in this Agreement and in the other Loan Documents shall be true and correct in
all material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct in all material respects as of such specified
earlier date.
 
(d)           The making of such Loan or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, would not conflict with, or
cause any Lender or the Issuing Bank to violate or exceed, any applicable
Governmental Requirement, and no Change in Law shall have occurred, and no
litigation shall be pending or threatened, which does or, with respect to any
threatened litigation, seeks to, enjoin, prohibit or restrain, the making or
repayment of any Loan, the issuance, amendment, renewal, extension or repayment
of any Letter of Credit or any participations therein or the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
 
(e)           The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for a Letter of Credit in accordance
with Section 2.08(b), as applicable.
 
Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) through (d).
 
Section 6.03         Additional Conditions to Credit Events.  In addition to the
conditions precedent set forth in Section 6.02, so long as any Lender is a
Defaulting Lender, the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that the LC Exposure will
be 100% covered by the Commitments of the Non-Defaulting Lenders and/or the
Borrower will Cash Collateralize the LC Exposure in accordance with Section
4.03(c)(iii), and participating interests in any such newly issued or increased
Letter of Credit shall be allocated among Non-Defaulting Lenders in accordance
with Section 4.03(c)(iii)(A) (and Defaulting Lenders shall not participate
therein).
 
ARTICLE VII
Representations and Warranties
 
The Parent and the Borrower each represents and warrants to the Lenders that:

 
44

--------------------------------------------------------------------------------

 
 
Section 7.01         Organization; Powers.  Each Credit Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization (and in the case of the Colombia Branch, has been duly formed and
validly existing as a branch of an oil exploration production related company in
good standing (where applicable) under the laws of Colombia), has all requisite
power and authority, and has all material governmental licenses, authorizations,
consents and approvals necessary, to own its assets and to carry on its business
as now conducted, and is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required, except where
failure to have such power, authority, licenses, authorizations, consents,
approvals and qualifications could not reasonably be expected to have a Material
Adverse Effect.
 
Section 7.02         Authority; Enforceability.  The Transactions are within
each Credit Party’s corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action (including, without
limitation, any action required to be taken by any class of directors of the
Borrower or any other Person, whether interested or disinterested, in order to
ensure the due authorization of the Transactions).  Each Loan Document and
Material Document to which each Credit Party is a party has been duly executed
and delivered by such Credit Party and constitutes a legal, valid and binding
obligation of such Credit Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
Section 7.03         Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other third Person (including
shareholders or any class of directors, whether interested or disinterested, of
the Parent, the Borrower or any other Person), nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or any Material Document or the consummation
of the Transactions, except such as have been obtained or made and are in full
force and effect other than (i) the recording and filing of the Security
Instruments as required by this Agreement and (ii) those third party approvals
or consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of the Loan Documents, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of any Credit Party or any order of any Governmental
Authority, (c) will not violate or result in a default under any Material
Document or any indenture, agreement or other instrument binding upon any Credit
Party or its Properties, or give rise to a right thereunder to require any
payment to be made by any Credit Party and (d) will not result in the creation
or imposition of any Lien on any Property of any Credit Party (other than the
Liens created by the Loan Documents).
 
Section 7.04          Financial Condition; No Material Adverse Change.
 
(a)           The Parent has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows as of and for the fiscal year ended December 31, 2009, reported on by
Deloitte & Touche LLP, independent public accountants.  Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Parent and its Consolidated
Subsidiaries as of such date and for such period in accordance with GAAP.
 
(b)           Since December 31, 2009, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.
 
(c)           Neither the Parent nor any Subsidiary has on the date hereof any
material Debt (including Disqualified Capital Stock) or any contingent
liabilities, off-balance sheet liabilities or partnerships or liabilities for
taxes, except as referred to or reflected or provided for in the Financial
Statements.

 
45

--------------------------------------------------------------------------------

 
 
Section 7.05          Litigation.
 
(a)           Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Parent or the Borrower,
threatened against or affecting any Credit Party or involving any Material
Document (i) as to which there is a reasonable possibility of an adverse
determination that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or (ii)
that involve any Loan Document or the Transactions.
 
(b)           Since the date of this Agreement, there has been no change in the
status of the matters disclosed in Schedule 7.05 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.
 
Section 7.06         Environmental Matters.  Except for such matters as set
forth on Schedule 7.06 or that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
 
(a)           the Parent and the Subsidiaries and each of their respective
Properties and operations thereon are, and within all applicable statute of
limitation periods have been, in compliance with all applicable Environmental
Laws.
 
(b)           the Parent and the Subsidiaries have obtained all Environmental
Permits required for their respective operations and each of their Properties,
with all such Environmental Permits being currently in full force and effect,
and none of the Parent or the Subsidiaries has received any written notice or
otherwise has knowledge that any such existing Environmental Permit will be
revoked or that any application for any new Environmental Permit or renewal of
any existing Environmental Permit will be protested or denied.
 
(c)           there are no claims, demands, suits, orders, inquiries, or
proceedings concerning any violation of, or any liability (including as a
potentially responsible party) under, any applicable Environmental Laws that is
pending or, to the Parent’s or the Borrower’s knowledge, threatened against the
Parent or any Subsidiary or any of their respective Properties or as a result of
any operations at such Properties.
 
(d)           none of the Properties of the Parent or any Subsidiary contain or
have contained any:  (i) underground storage tanks; (ii) asbestos-containing
materials; (iii) landfills or dumps; or (iv) hazardous waste management units.
 
(e)           there has been no Release or, to the Parent’s knowledge,
threatened Release, of Hazardous Materials at, on, under or from the Parent’s or
any Subsidiary’s Properties, there are no investigations, remediations,
abatements, removals, or monitorings of Hazardous Materials required under
applicable Environmental Laws at such Properties and, to the knowledge of the
Parent, none of such Properties are adversely affected by any Release or
threatened Release of a Hazardous Material originating or emanating from any
other real property.
 
(f)           neither the Parent nor any Subsidiary has received any written
notice asserting an alleged liability or obligation under any applicable
Environmental Laws with respect to the investigation, remediation, abatement,
removal, or monitoring of any Hazardous Materials at, under, or Released or
threatened to be Released from any real properties offsite the Parent’s or any
Subsidiary’s Properties and, to the Parent’s or the Borrower’s knowledge, there
are no conditions or circumstances that could reasonably be expected to result
in the receipt of such written notice.

 
46

--------------------------------------------------------------------------------

 
 
(g)           there has been no exposure of any Person or Property to any
Hazardous Materials as a result of or in connection with the operations and
businesses of any of the Parent’s or the Subsidiaries’ Properties that could
reasonably be expected to form the basis for a claim for damages or
compensation.
 
(h)           The Parent and the Subsidiaries have provided to the Lenders
complete and correct copies of all environmental site assessment reports,
investigations, studies, analyses, and correspondence on environmental matters
(including matters relating to any alleged non-compliance with or liability
under Environmental Laws) that are in any of the Parent’s or the Subsidiaries’
possession or control and relating to their respective Properties or operations
thereon.
 
Section 7.07          Compliance with the Laws and Agreements; No Defaults.
 
(a)           Each Credit Party is in compliance with all Governmental
Requirements applicable to it or its Property and all agreements and other
instruments binding upon it or its Property, and possesses all licenses,
permits, franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except (other than with respect to bribery and anti-corruption Governmental
Requirements) where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
 
(b)           No Credit Party is in default nor has any event or circumstance
occurred which, but for the expiration of any applicable grace period or the
giving of notice, or both, would constitute a default or would require such
Credit Party to Redeem or make any offer to Redeem under any indenture, note,
credit agreement or instrument pursuant to which any Material Indebtedness is
outstanding or by which any Credit Party or any of its Properties is bound.
 
(c)           Each Material Document is in full force and effect, and
constitutes a valid and legally enforceable obligation of the parties thereto,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles; and no Credit Party
is in default thereunder, nor has any event or circumstance occurred which, but
for the expiration of any applicable grace period or the giving of notice, or
both, would constitute a default thereunder, or would permit any counterparty
thereto the right to terminate such Material Document or any transaction
thereunder, or exercise any remedial rights thereunder.
 
(d)           No Default has occurred and is continuing.
 
Section 7.08         Taxes.  Each of the Parent and the Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Parent or such Subsidiary, as applicable, has set
aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.  The charges, accruals and reserves on the books of the
Parent and the Subsidiaries in respect of Taxes and other governmental charges
are, in the reasonable opinion of the Parent and the Borrower, adequate.  No Tax
Lien has been filed and, to the knowledge of the Parent or the Borrower, no
claim is being asserted with respect to any such Tax or other such governmental
charge.

 
47

--------------------------------------------------------------------------------

 
 
Section 7.09         Employee Benefit Arrangements.   No Credit Party maintains
any employee pension or benefit plan.  Each Colombian Branch has been and is in
material compliance with all labor, pension fund, health, industrial security
and social security obligations required under Colombian law.
 
Section 7.10         Disclosure; No Material Misstatements.  None of the
reports, financial statements, certificates or other information furnished by or
on behalf of any Credit Party to the Administrative Agent or any Lender or any
of their Affiliates in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Parent and the Borrower represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time.  There is no fact peculiar to any Credit Party which could reasonably
be expected to have a Material Adverse Effect or in the future is reasonably
likely to have a Material Adverse Effect and which has not been set forth in
this Agreement or the Loan Documents or the other documents, certificates and
statements furnished to the Administrative Agent or the Lenders by or on behalf
of any Credit Party prior to, or on, the date hereof in connection with the
transactions contemplated hereby.  There are no statements or conclusions in any
Reserve Report which are based upon or include misleading information or fail to
take into account material information regarding the matters reported therein.
 
Section 7.11         Insurance.  The Parent has, and has caused all Credit
Parties to have, (a) all insurance policies sufficient for the compliance by
each of them with all material Governmental Requirements and all material
agreements and (b) insurance coverage in at least amounts and against such risk
(including, without limitation, public liability) that are usually insured
against by companies similarly situated and engaged in the same or a similar
business for the assets and operations of the Subsidiaries.  The Administrative
Agent and the Lenders have been named as additional insureds in respect of such
liability insurance policies in respect of all insurance covering Oil and Gas
Properties of the Credit Parties and the Administrative Agent has been named as
loss payee with respect to Property loss insurance in respect of all insurance
covering Oil and Gas Properties of the Credit Parties.
 
Section 7.12         Restrictive Agreements.  No Credit Party is a party to any
agreement or arrangement, or subject to any order, judgment, writ or decree,
which either restricts or purports to restrict its ability to grant Liens to the
Administrative Agent and the Lenders on or in respect of its Properties to
secure the Indebtedness and the Loan Documents, or restricts such Credit Party
from paying dividends or making any other distributions in respect of its Equity
Interests to any other Credit Party, or restricts such Credit Party from making
loans or advances or transferring any Property to any other Credit Party, or
which requires the consent of or notice to other Persons in connection
therewith, except, in each case, for such encumbrances or restrictions permitted
under Section 9.15.
 
Section 7.13          Subsidiaries.
 
(a)           Set forth on Schedule 7.13, or as disclosed in writing to the
Administrative Agent, which shall promptly furnish a copy to the Lenders, and
which disclosure shall be a supplement to Schedule 7.13, is (i) a true and
complete list of each Subsidiary and each Person holding ownership interests in
such Subsidiary, and (ii) a true and complete description of the nature of the
ownership interests held by each such Person and the percentage of ownership of
such Subsidiary represented by such ownership interests.

 
48

--------------------------------------------------------------------------------

 
 
(b)           Except as disclosed in Schedule 7.13, or as disclosed in writing
to the Administrative Agent, which shall promptly furnish a copy to the Lenders,
and which shall be a  supplement to Schedule 7.13, (i) each of the Parent and
the Subsidiaries owns, free and clear of Liens (other than Liens created
pursuant to the Security Instruments), and has the unencumbered right to vote,
all outstanding ownership interests in each Person shown therein to be held by
it, (iii) all of the issued and outstanding Equity Interests of each such Person
has been duly authorized and is validly issued, fully paid and nonassessable,
and (iv) there are no outstanding Equity Rights with respect to such Person.
 
(c)           Each Subsidiary is a Wholly-Owned Subsidiary.
 
Section 7.14         Location of Business and Offices.  The Parent’s
jurisdiction of incorporation is the State of Nevada, United States of America;
the name of the Parent as listed in the public records of its jurisdiction of
organization is Gran Tierra Energy Inc.; the organizational identification
number of the Parent in its jurisdiction of organization is C13734-2003; the
Parent’s principal place of business and chief executive offices are located at
the address specified in Section 12.01; and the Parent’s U.S. federal taxpayer
identification number is 98-0479924 (or, in each case, as set forth in a notice
delivered to the Administrative Agent pursuant to Section 8.01(m) in accordance
with Section 12.01).  The Borrower’s jurisdiction of organization is the
Province of Alberta, Canada; the name of the Borrower as listed in the public
records of its jurisdiction of organization is Solana Resources Limited; the
organizational identification number of the Borrower in its jurisdiction of
organization is 203333471; the Borrower’s principal place of business and chief
executive offices are located at the address specified in Section 12.01; and the
Borrower’s taxpayer identification number is 131403982RT0001 (or, in each case,
as set forth in a notice delivered to the Administrative Agent pursuant to
Section 8.01(m) in accordance with Section 12.01).
 
Section 7.15          Properties; Titles, Etc.
 
(a)           Each Credit Party has good and defensible title to the Oil and Gas
Properties evaluated in the most recently delivered Reserve Report and good
title to all its personal Properties, in each case, free and clear of all Liens
except Liens permitted by Section 9.03.  After giving full effect to the
Excepted Liens, each Credit Party specified as the owner owns, or has exclusive
rights in, the net interests in production attributable to the Hydrocarbon
Interests as reflected in the most recently delivered Reserve Report.
 
(b)           All material leases and agreements necessary for the conduct of
the business of the Credit Parties are valid and subsisting, in full force and
effect, and there exists no default or event or circumstance which with the
giving of notice or the passage of time or both would give rise to a default
under any such lease or leases, which could reasonably be expected to have a
Material Adverse Effect.
 
(c)           The rights and Properties presently owned, leased or licensed by
the Credit Parties including, without limitation, all easements and rights of
way, include all rights and Properties necessary to permit the Credit Parties to
conduct their business in all material respects in the same manner as its
business has been conducted prior to the date hereof.
 
(d)           All of the Properties of the Credit Parties which are reasonably
necessary for the operation of their businesses are in good working condition
and are maintained in accordance with prudent business standards.
 
(e)           Each Credit Party owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual Property material to its
business, and the use thereof by such Credit Party does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.  The Credit Parties either own or have valid licenses or other
rights to use all databases, geological data, geophysical data, engineering
data, seismic data, maps, interpretations and other technical information used
in their businesses as presently conducted, subject to the limitations contained
in the agreements governing the use of the same, which limitations are customary
for companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.

 
49

--------------------------------------------------------------------------------

 
 
Section 7.16         Maintenance of Properties.  Except for such acts or
failures to act as could not be reasonably expected to have a Material Adverse
Effect, the Oil and Gas Properties (and Properties unitized therewith) of the
Credit Parties have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all Governmental Requirements and in
conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Credit
Parties.  Specifically in connection with the foregoing, except for those as
could not be reasonably expected to have a Material Adverse Effect, (i) no Oil
and Gas Property of any Credit Party is subject to having allowable production
reduced below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) and (ii) none of the wells comprising a part of the Oil
and Gas Properties (or Properties unitized therewith) of any Credit Party is
deviated from the vertical more than the maximum permitted by Governmental
Requirements, and such wells are, in fact, bottomed under and are producing
from, and the well bores are wholly within, the Oil and Gas Properties (or in
the case of wells located on Properties unitized therewith, such unitized
Properties) of such Credit Party.  All pipelines, wells, gas processing plants,
platforms and other material improvements, fixtures and equipment owned in whole
or in part by any Credit Party that are necessary to conduct normal operations
are being maintained in a state adequate to conduct normal operations, and with
respect to such of the foregoing which are operated by any Credit Party, in a
manner consistent with Credit Parties’ past practices (other than those the
failure of which to maintain in accordance with this Section 7.16 could not
reasonably be expected to have a Material Adverse Effect).
 
Section 7.17          Marketing of Production.
 
(a)           Schedule 1.02(c) sets forth as of the Effective Date a true and
complete list of (i) all Persons to whom each Credit Party sells crude oil and
any other Hydrocarbons and (ii) all contracts for the purchase and sale of crude
oil and any other Hydrocarbons to which the any Credit Party is a party.
 
(b)           Each contract for the purchase and sale of crude oil and other
Hydrocarbons to which each Credit Party is a party is an Offtake Agreement.
 
(c)           Each Person to whom any Credit Party sells crude oil and other
Hydrocarbons is an Eligible Buyer.
 
Section 7.18          Swap Agreements.  Schedule 7.18, as of and after the
Effective Date, and after the date hereof, each report required to be delivered
by the Borrower pursuant to Section 8.01(d), sets forth, a true and complete
list of all Swap Agreements of each Credit Party, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.

 
50

--------------------------------------------------------------------------------

 
 
Section 7.19          Use of Loans and Letters of Credit.  The proceeds of the
Loans and the Letters of Credit shall be used to provide working capital for
exploration and production operations and for general corporate purposes of the
Borrower and its Subsidiaries; provided that the Borrower may contribute
proceeds of the Loans to the Colombian branch office of Solana Petroleum
Exploration (as a capital contribution, not a loan, whether in the form of
capital suplementario or in other form of capital contribution legally permitted
under Colombian law, in which case the Administrative Agent shall have received
copies of forms number 4 and 13 (Formularios 4 y 13) under Circular DCIN-83 of
Colombian Central Bank (Banco de la República), issued by the Colombian Central
Bank with blanks properly completed) and shall use, or cause such Colombian
branch office to use, the proceeds of the Loans and the Letters of Credit
hereunder solely for the general corporate purposes of such Colombian branch
office, including, but not limited to, the exploration, development and
exploitation of crude oil and gas reserves from the Colombian Hydrocarbon
Properties; provided that no proceeds of the Loans shall be provided to, or used
by, directly or indirectly, any Subsidiary organized under the laws of, or
located or doing business in, Argentina or for any business located in
Argentina; provided further that none of the Administrative Agent, the Issuing
Bank nor any Lender shall have any responsibility to monitor or verify the
application by the Borrower of any amounts borrowed pursuant to this
Agreement.  The Parent and the Subsidiaries are not engaged principally, or as
one of its or their important activities, in the business of extending credit
for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (within the meaning of Regulation T, U or X of the
Board).  No part of the proceeds of any Loan or Letter of Credit will be used
for any purpose which violates the provisions of Regulations T, U or X of the
Board.
 
Section 7.20           Solvency.  After giving effect to the transactions
contemplated hereby, (a) the aggregate assets (after giving effect to amounts
that could reasonably be received by reason of indemnity, offset, insurance or
any similar arrangement), at a fair valuation, of the Credit Parties, taken as a
whole, will exceed the aggregate Debt of the Credit Parties on a consolidated
basis, as the Debt becomes absolute and matures, (b) each of the Credit Parties
will not have incurred or intended to incur, and will not believe that it will
incur, Debt beyond its ability to pay such Debt (after taking into account the
timing and amounts of cash to be received by each of the Credit Parties and the
amounts to be payable on or in respect of its liabilities, and giving effect to
amounts that could reasonably be received by reason of indemnity, offset,
insurance or any similar arrangement) as such Debt becomes absolute and matures
and (c) each of the Credit Parties will not have (and will have no reason to
believe that it will have thereafter) unreasonably small capital for the conduct
of its business.
 
Section 7.21           Material Documents.  The copies of the Material Documents
previously delivered by the Parent or the Borrower to the Administrative Agent
are true, accurate and complete and have not been amended or modified in any
manner, other than pursuant to amendments or modifications permitted pursuant to
Section 9.17 and previously delivered to the Administrative Agent.
 
Section 7.22           Ranking.  The Loans and the LC Exposure constitute senior
secured Debt of the Credit Parties and rank (a) pari passu with all obligations
under all Secured Swap Agreements and Debt secured by Liens permitted by Section
9.03(d) and (b) effectively senior to all other Debt of the Credit Parties to
the extent of the value of the Collateral (other than Debt secured by Liens
permitted by Section 9.03(d)), except for obligations that are accorded
mandatory preference by law and as may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and as may
be limited by equitable principles of general applicability.
 
Section 7.23           USA Patriot Act/Anti-Money Laundering.  To the extent
applicable, the Parent and each Subsidiary is in compliance, in all material
respects, with (a) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) the USA Patriot Act.  No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 
51

--------------------------------------------------------------------------------

 
 
Section 7.24          OFAC.  Neither the Parent nor any of the Subsidiaries, nor
any director, officer, agent, employee or Affiliate of the Parent or any of the
Subsidiaries is currently subject to any material U.S. sanctions administered by
OFAC, and the Borrower will not directly or indirectly use the proceeds from the
Loans or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.
 
Section 7.25          Foreign Exchange Special Regime.  Each Colombian Branch is
subject to, and in compliance with, the corresponding foreign exchange special
regime applicable to oil sector companies, composed by External Resolution 8 of
2000 and circular reglamentaria externa DCIN-83, both issued by the Colombian
Central Bank (Banco de la Republica), and by Decree 2080 of 2000 issued by
Ministry of Finance and Public Credit (Ministerio de Hacienda y Credito
Publico).
 
ARTICLE VIII
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Parent and the Borrower each covenants and agrees with the
Lenders that:
 
Section 8.01          Financial Statements; Other Information.  The Parent will
furnish to the Administrative Agent and each Lender:
 
(a)           Annual Financial Statements.  As soon as available, but in any
event in accordance with then applicable law and not later than 90 days after
the end of each fiscal year of the Parent, its audited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by Deloitte &
Touche LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied.
 
(b)           Quarterly Financial Statements.  As soon as available, but in any
event in accordance with then applicable law and not later than 45 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Parent, its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Parent and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.
 
(c)           Certificate of Financial Officer — Compliance.  Concurrently with
any delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 9.01 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the Financial Statements and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate.

 
52

--------------------------------------------------------------------------------

 
 
(d)           Certificate of Financial Officer – Swap Agreements.  Concurrently
with the delivery of each Reserve Report hereunder, a certificate of a Financial
Officer, in form and substance satisfactory to the Administrative Agent, setting
forth as of a recent date, a true and complete list of all Swap Agreements of
the Credit Parties, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net
mark-to-market value therefor, any new credit support agreements relating
thereto not listed on Schedule 7.18, any margin required or supplied under any
credit support document, and the counterparty to each such agreement.
 
(e)           Certificate of Insurer — Insurance Coverage.  Concurrently with
any delivery of financial statements under Section 8.01(a), a certificate of
insurance coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.
 
(f)           Other Accounting Reports.  Promptly upon receipt thereof, a copy
of each other report or letter submitted to the Parent or any of its
Subsidiaries by independent accountants in connection with any annual, interim
or special audit made by them of the books of the Parent or any such Subsidiary,
and a copy of any response by the Parent or any such Subsidiary, or the Board of
Directors of the Parent or any such Subsidiary, to such letter or report.
 
(g)           Securities Exchange and Other Filings; Reports to
Shareholders.  Promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Parent or any Subsidiary with the SEC, or with any national securities exchange
(including the NYSE Amex and the Toronto Stock Exchange), or distributed by the
Parent to its shareholders generally, as the case may be.
 
(h)           Notices Under Material Documents.  Promptly after the furnishing
thereof, copies of any notice, inquiry or demand (including, without limitation,
any notice of, or request for information regarding, any default, event of
default, force majeure event or termination event (caducidad), furnished to or
by any Person (whether any Credit Party, any Offtaker, any Governmental
Authority, ANH, Ecopetrol S.A., any counterparty or otherwise) pursuant to or in
connection with the terms of any Material Document.
 
(i)           Defaults under Material Documents.  Promptly after the Parent or
the Borrower knows or has reason to believe that any condition or event that
constitutes a default, event of default, force majeure event or termination
event (howsoever described) under any Material Document has occurred, a notice
of such occurrence, together with a certificate from a Responsible Officer of
the Parent or the Borrower specifying the nature and period of existence of such
default, event of default,  force majeure event or termination event, and any
action taken or proposed to be taken with respect thereto.
 
(j)           Lists of Purchasers.  Promptly following the written request of
the Administrative Agent, a list of all Persons purchasing Hydrocarbons from any
Credit Party.
 
(k)           Notice of Sales of Oil and Gas Properties.  In the event any
Credit Party intends to sell, transfer, assign or otherwise dispose of any Oil
or Gas Properties pursuant to Section 9.11(d) or the Parent or any Subsidiary
intends to sell, transfer, assign or otherwise dispose of any Equity Interests
in any Subsidiary Guarantor pursuant to Section 9.11(d), prior written notice
(and in any event no later than 10 days prior thereto) of such disposition, the
price thereof and the anticipated date of closing and any other details thereof
requested by the Administrative Agent or any Lender.

 
53

--------------------------------------------------------------------------------

 
 
(l)           Notice of Casualty Events.  Prompt written notice, and in any
event within three Business Days, of the occurrence of any Casualty Event or the
commencement of any action or proceeding that could reasonably be expected to
result in a Casualty Event.
 
(m)           Information Regarding Guarantors.  Prompt written notice (and in
any event within thirty (30) days prior thereto) of any change in (i) any
Guarantor’s corporate name or in any trade name used to identify such Person in
the conduct of its business or in the ownership of its Properties, (ii)the
location of any Guarantor’s chief executive office or principal place of
business, (iii) any Guarantor’s identity or corporate structure or in the
jurisdiction in which such Person is incorporated or formed, (iv) any
Guarantor’s jurisdiction of organization or such Person’s organizational
identification number in such jurisdiction of organization, and (v) any
Guarantor’s taxpayer identification number.
 
(n)           Production Report and Operating Statements.
 
(i)           Within forty five (45) days after the end of each fiscal quarter,
a report setting forth, for each calendar month during the then current fiscal
year to date, the volume of production and sales attributable to production (and
the prices at which such sales were made and the revenues derived from such
sales), including gross production and net production after royalties, for each
such calendar month from the Oil and Gas Properties of the Credit Parties, and
setting forth the related ad valorem, severance and production taxes and
operating expenses attributable thereto and incurred for each such calendar
month, and such other related information as the Administrative Agent may
reasonably request.
 
(ii)           Within sixty (60) days after the end of each fiscal year of the
Parent, a report prepared by or on behalf of the Parent detailing (i) the
projected production of Hydrocarbons by the Credit Parties in each of the next
four fiscal quarters and the assumptions used in calculating such projections,
(ii) an annual operating budget for the Credit Parties for the forthcoming
fiscal year, and (iii) the projected capital expenditures to be incurred by the
Credit Parties in each of the next four fiscal quarters, with a breakdown of
those capital expenditures to be used for the development of proved undeveloped
reserves in the Oil and Gas Properties of the Credit Parties (including the
Colombian Hydrocarbon Properties), and the assumptions used in calculating such
projections.
 
(o)           Notices of Certain Changes.  Promptly, but in any event within
five (5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the certificate or articles of incorporation,
by-laws, any preferred stock designation or any other organic document any
Credit Party.
 
(p)           Material Changes.  Promptly after any material change in royalties
or taxes, or the confiscation, condemnation, seizure, forfeiture or
expropriation in respect of any Oil and Gas Properties of any Credit Party.
 
(q)           Certificate of Financial Officer – Environmental Laws; Corporate
Social Responsibility.  Promptly, but no later than ninety (90) days following
the end of each fiscal year of the Parent, a certificate of a Responsible
Officer of the Parent, in form and substance reasonably satisfactory to the
Administrative Agent, confirming compliance with Section 7.06, or details of any
potential or actual material deviation therefrom, together with details of the
actions being taken to respond to and remedy the situation.

 
54

--------------------------------------------------------------------------------

 
 
(r)           Notices under Concession Agreements.  Promptly after receipt
thereof, copies of any requirement that any Colombian Branch receives from ANH
or Ecopetrol S.A. that results or may result in the early termination
(caducidad) of one or more of the Concession Agreements.
 
(s)           Other Requested Information.  Promptly following any request
therefor, such other information regarding the operations, business affairs and
financial condition of the Parent or any Subsidiary, or compliance with the
terms of this Agreement or any other Loan Document, as the Administrative Agent
or any Lender may reasonably request.
 
Any financial statement or filing required to be furnished pursuant to Section
8.01(a), Section 8.01(b) or Section 8.01(g) shall be deemed to have been
furnished on the date on which the Borrower has notified the Administrative
Agent that the Parent or the Borrower has filed such financial statement or
filing with either (i) the Securities and Exchange Commission and such financial
statement is available on the EDGAR website at www.sec.gov or (ii) the Canadian
Securities Administrators and such financial statement is available on the SEDAR
website at www.sedar.com.  Notwithstanding the foregoing, if the Administrative
Agent requests the Borrower to furnish paper copies of any such financial
statement or filing, the Borrower shall deliver such paper copies to the
Administrative Agent until the Administrative Agent gives written notice to
cease delivering such paper copies.
 
Section 8.02         Notices of Material Events.  The Parent will furnish to the
Administrative Agent and each Lender prompt written notice after a Responsible
Officer of the Parent or of the Borrower obtains knowledge of any of the
following:
 
(a)           the occurrence of any Default;
 
(b)           the filing or commencement of, or the threat in writing of, any
action, suit, proceeding, investigation or arbitration by or before any
arbitrator or Governmental Authority against or affecting the Parent or any
Affiliate thereof not previously disclosed in writing to the Lenders or any
material adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Lenders) that, in either
case, if adversely determined, could reasonably be expected to result in
liability in excess of $1,000,000, not fully covered by insurance, subject to
normal deductibles; and
 
(c)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
 
Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
Section 8.03         Existence; Conduct of Business.  The Parent will, and will
cause each other Credit Party to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which its Oil and Gas Properties is located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.10.

 
55

--------------------------------------------------------------------------------

 
 
Section 8.04         Payment of Obligations.  The Parent will, and will cause
each Subsidiary to, pay its obligations, including Tax liabilities of the Parent
and all of its Subsidiaries before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Parent or such Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect or result in the
seizure or levy of any Property of the Parent or any Subsidiary.
 
Section 8.05         Performance of Obligations under Loan Documents.  The
Borrower will pay the Notes and Colombian Notes according to the reading, tenor
and effect thereof, and the Parent will, and will cause each other Credit Party
to, do and perform every act and discharge all of the obligations to be
performed and discharged by them under the Loan Documents, including, without
limitation, this Agreement, at the time or times and in the manner specified.
 
Section 8.06          Operation and Maintenance of Properties.  The Parent, at
its own expense, will, and will cause each other Credit Party to:
 
(a)           operate its Oil and Gas Properties and other material Properties
or cause such Oil and Gas Properties and other material Properties to be
operated in a careful and efficient manner in accordance with the practices of
the industry and in compliance with all applicable contracts and agreements and
in compliance with all Governmental Requirements, including, without limitation,
applicable pro ration requirements and Environmental Laws, and all applicable
laws, rules and regulations of every other Governmental Authority from time to
time constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.
 
(b)           keep and maintain all Property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted
preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its material Oil and Gas Properties and
other material Properties, including, without limitation, all equipment,
machinery and facilities.
 
(c)           promptly pay and discharge, or make reasonable and customary
efforts to cause to be paid and discharged, all delay rentals, royalties,
expenses and indebtedness accruing under the leases or other agreements
affecting or pertaining to its Oil and Gas Properties and will do all other
things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder.
 
(d)           promptly perform or make reasonable and customary efforts to cause
to be performed, in accordance with industry standards, the obligations required
by each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.
 
(e)           to the extent a Credit Party is not the operator of any Property,
the Parent shall use reasonable efforts to cause the operator to comply with
this Section 8.06.
 
Section 8.07         Insurance.  The Parent will, and will cause each Subsidiary
to, maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.  The loss payable clauses or provisions in said insurance
policy or policies insuring any of the Collateral shall be endorsed in favor of
and made payable to the Administrative Agent as its interests may appear and
such policies shall name the Administrative Agent and the Lenders as “additional
insureds” and provide that the insurer will endeavor to give at least 30 days
prior notice of any cancellation to the Administrative Agent.

 
56

--------------------------------------------------------------------------------

 
 
Section 8.08         Books and Records; Inspection Rights.  The Parent will, and
will cause each other Credit Party to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Parent will, and
will cause each other Credit Party to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its Properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.
 
Section 8.09         Compliance with Laws.  The Parent will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property, except (other than with
respect to bribery and anti-corruption Governmental Requirements) where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
Section 8.10          Environmental Matters.
 
(a)           The Parent shall at its sole expense: (i) comply, and shall cause
its Properties and operations and each Subsidiary and each Subsidiary’s
Properties and operations to comply, with all applicable Environmental Laws, the
breach of which could be reasonably expected to have a Material Adverse Effect;
(ii) not Release or threaten to Release, and shall cause each Subsidiary not to
Release or threaten to Release, any Hazardous Material on, under, about or from
any of the Parent’s or its Subsidiaries’ Properties or any other property
offsite the Property to the extent caused by the Parent’s or any of its
Subsidiaries’ operations except in compliance with applicable Environmental
Laws, the Release or threatened Release of which could reasonably be expected to
have a Material Adverse Effect; (iii) timely obtain or file, and shall cause
each Subsidiary to timely obtain or file, all Environmental Permits, if any,
required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Parent’s or its Subsidiaries’
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion, and shall cause each Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future Release or threatened Release of any Hazardous Material on, under, about
or from any of the Parent’s or its Subsidiaries’ Properties, which failure to
commence and diligently prosecute to completion could reasonably be expected to
have a Material Adverse Effect; (v) conduct, and cause its Subsidiaries to
conduct, their respective operations and businesses in a manner that will not
expose any Property or Person to Hazardous Materials that could reasonably be
expected to form the basis for a claim for damages or compensation; and
(vi) establish and implement, and shall cause each Subsidiary to establish and
implement, such procedures as may be necessary to continuously determine and
assure that the Parent’s and its Subsidiaries’ obligations under this Section
8.10(a) are timely and fully satisfied, which failure to establish and implement
could reasonably be expected to have a Material Adverse Effect.
 
(b)           The Parent will promptly, but in no event later than five days of
the occurrence thereof, notify the Administrative Agent and the Lenders in
writing of any threatened action, investigation or inquiry by any Governmental
Authority or any threatened demand or lawsuit by any Person against the Parent
or any Subsidiary or any of their Properties of which the Parent has knowledge
in connection with any Environmental Laws if the Parent could reasonably
anticipate that such action will result in liability (whether individually or in
the aggregate) in excess of $2,000,000, not fully covered by insurance, subject
to normal deductibles.

 
57

--------------------------------------------------------------------------------

 
 
Section 8.11          Further Assurances.
 
(a)           The Parent at its sole expense will, and will cause each other
Credit Party to, promptly execute and deliver to the Administrative Agent all
such other documents, agreements and instruments reasonably requested by the
Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of any Credit Party, as the case
may be, in the Loan Documents, including the Notes and the Colombian Notes, or
to further evidence and more fully describe the Collateral intended as security
for the Indebtedness, or to correct any omissions in this Agreement or the
Security Instruments, or to state more fully the obligations secured therein, or
to perfect, protect or preserve any Liens created pursuant to this Agreement or
any of the Security Instruments or the priority thereof, or to make any
recordings, file any notices or obtain any consents, all as may be reasonably
necessary or appropriate, in the sole discretion of the Administrative Agent, in
connection therewith.
 
(b)           The Parent and the Borrower each hereby authorizes the
Administrative Agent to file one or more financing or continuation statements
(or the equivalent thereof), and amendments thereto, relative to all or any part
of the Mortgaged Property without the signature of any Credit Party where
permitted by law.  A carbon, photographic or other reproduction of the Security
Instruments or any financing statement covering the Mortgaged Property or any
part thereof shall be sufficient as a financing statement where permitted by
law.
 
Section 8.12          Reserve Reports.
 
(a)           On or before March 1 and September 1 of each year, commencing
September 1, 2010, the Borrower shall furnish to the Administrative Agent and
the Lenders a Reserve Report evaluating the Oil and Gas Properties of the Credit
Parties as of the immediately preceding December 31 and July 1.  The Reserve
Report as of December 31 of each year shall be prepared by one or more Approved
Petroleum Engineers, and the July 1 Reserve Report of each year shall be
prepared by or under the supervision of the chief engineer of the Borrower or
the Parent who shall certify such Reserve Report to be true and accurate and to
have been prepared in accordance with the procedures used in the immediately
preceding December 31 Reserve Report.
 
(b)           In the event of an Interim Redetermination, the Borrower shall
furnish to the Administrative Agent and the Lenders a Reserve Report prepared by
or under the supervision of the chief engineer of the Borrower or the Parent who
shall certify such Reserve Report to be true and accurate and to have been
prepared in accordance with the procedures used in the immediately preceding
December 31 Reserve Report.  For any Interim Redetermination requested by the
Administrative Agent or the Borrower pursuant to Section 2.07(b), the Borrower
shall provide such Reserve Report with an “as of” date as required by the
Administrative Agent as soon as possible, but in any event no later than thirty
(30) days following the receipt of such request.

 
58

--------------------------------------------------------------------------------

 
 
(c)           With the delivery of each Reserve Report, the Borrower shall
provide to the Administrative Agent and the Lenders a certificate from a
Responsible Officer certifying that in all material respects: (i) the
information contained in the Reserve Report and any other information delivered
in connection therewith is true and correct, (ii) the Borrower or the other
Credit Parties owns good and defensible title to the Oil and Gas Properties
evaluated in such Reserve Report and such Properties are free of all Liens
except for Liens permitted by Section 9.03, (iii) except as set forth on an
exhibit to the certificate, on a net basis there are no gas imbalances, take or
pay or other prepayments with respect to its Oil and Gas Properties evaluated in
such Reserve Report which would require any Credit Party to deliver Hydrocarbons
either generally or produced from such Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor, (iv) none of
their Oil and Gas Properties have been sold since the date of the last Borrowing
Base determination except as set forth on an exhibit to the certificate, which
certificate shall list all of its Oil and Gas Properties sold and in such detail
as reasonably required by the Administrative Agent, (v) attached to the
certificate is a true and complete list of (A) all Persons to whom the Credit
Parties sell crude oil and any other Hydrocarbons and (B) all contracts for the
purchase and sale of crude oil and any other Hydrocarbons to which any Credit
Party is a party (including, without limitation, each Offtake Agreement) and
(vi) attached thereto is a schedule of the Oil and Gas Properties evaluated by
such Reserve Report that are included in the Borrowing Base.
 
Section 8.13          Title Defects.  The Parent or the Borrower shall, promptly
upon becoming aware of the existence of any title defect or any Lien (other than
Excepted Liens) affecting any Oil and Gas Properties (including any Colombian
Hydrocarbon Property) of any Credit Party which has been given value in the most
recent Reserve Report, give the Administrative Agent prompt written notice of
such title defect or Lien, and in such case, the Parent shall, or shall cause
the applicable Credit Party to, undertake to take all steps necessary to cure
such title defect or discharge such Lien; provided that if the applicable Credit
Party does not cure such title defect or discharge such Lien to the reasonable
satisfaction of the Administrative Agent within sixty (60) days following the
earlier of (a) the date on which the Parent or the Borrower shall have given the
notice referred to in this Section, (b) the date a Responsible Officer of the
Parent or the Borrower has become aware of such title defect or Lien and (c) the
date that the Administrative Agent has notified the Parent or the Borrower of
such title defect or Lien, then the Administrative Agent and the Lenders may
cause the Borrowing Base to be reduced by an amount equal to the value (or such
portion thereof which has been impaired) assigned to such Hydrocarbon Interests
in the most recent Borrowing Base.
 
Section 8.14          Guaranty; Collateral.
 
(a)           Guaranty.  The Parent shall cause each Subsidiary Guarantor,
within three (3) days of such Person becoming a Subsidiary Guarantor, to
guarantee the Indebtedness pursuant to the Guaranty Agreement (by supplement,
joinder or otherwise) and/or one or more other guaranty agreements on terms
satisfactory in form and substance to the Administrative Agent.
 
(b)           Liens and Material Documents.  The Parent shall, and shall cause
each other Credit Party to (and with respect to any Person that becomes a
Subsidiary Guarantor after the Effective Date, within three (3) days of such
Person becoming a Subsidiary Guarantor), grant to the Administrative Agent for
the benefit of the Secured Parties to secure the Indebtedness (i) on or prior to
the date that such Credit Party enters into any Swap Agreement or Offtake
Agreement, a first priority, perfected Lien on all of its right, title and
interest in and to such Swap Agreement or Offtake Agreement, and (ii) a first
priority, perfected Lien on all of its right, title and interest in and to such
Credit Party’s proved Oil and Gas Properties (including, without limitation, in
the economic rights in each Concession Agreement  to which it is a party),
material personal property related thereto, and the following personal property
within the meaning of the UCC (and, in other jurisdictions not subject to the
UCC, similar property): Accounts; all Chattel Paper (whether Tangible Chattel
Paper or Electronic Chattel Paper); the Collection Accounts; all General
Intangibles (including, without limitation, all rights under insurance
contracts, rights to insurance proceeds and all proceeds of insurance); all
Instruments (including, without limitation, all Pledged Notes); all
Letter-of-Credit Rights (whether or not the letter of credit is evidenced by a
writing); all books and records pertaining to the foregoing; and to the extent
not otherwise included, all Proceeds, Supporting Obligations and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing; in each case pursuant to one or
more Security Instruments on terms satisfactory in form and substance to the
Administrative Agent.  In connection therewith, on or prior to the execution and
delivery by any Credit Party of any Swap Agreement or Offtake Agreement, the
Parent shall, and shall cause such Credit Party to, deliver to the
Administrative Agent a duly executed consent and agreement of the counterparty
to such Swap Agreement or the Offtaker under such Offtake Agreement (and in
either case, any other Person that is obligated (whether contingently or
otherwise) to make payments thereunder), as applicable, in form and substance
satisfactory to the Administrative Agent, pursuant to which such Person shall
consent to the grant of Liens contemplated hereby and agree to make all payments
under such Swap Agreement and Offtake Agreement to the Collection Account.

 
59

--------------------------------------------------------------------------------

 
 
(c)           Pledge of Equity Interests.  The Parent shall, and shall cause its
Subsidiaries to, pledge all of the Equity Interests in the Borrower and each
Subsidiary Guarantor (and with respect to any Person that becomes a Subsidiary
Guarantor after the Effective Date, within three (3) days of such Person
becoming a Subsidiary Guarantor), pursuant to one or more Security Instruments
on terms satisfactory in form and substance to the Administrative Agent.
 
(d)           Collection Accounts.   The Parent shall, and shall cause each
other Credit Party to:
 
(i)           deposit or cause to be deposited directly into one or more
Collection Accounts in US Dollars or such other currency as the Majority Lenders
may approve in their reasonable discretion, all Dedicated Cash Receipts; and
 
(ii)           grant a first priority, perfected Lien to the Administrative
Agent for the benefit of the Secured Parties on all of its right, title and
interest in and to each Collection Account established in the name of such
Credit Party pursuant to one ore more Deposit Account Control Agreements and/or
one or more other Security Instruments on terms satisfactory in form and
substance to the Administrative Agent.
 
(e)           Other Actions.  In addition to the requirements of subsections (a)
through (d) above, the Parent shall, and shall cause each other Credit Party to,
(i) execute and deliver such other additional Security Instruments as may be
necessary or advisable in the reasonable opinion of the Administrative Agent in
connection therewith, (ii) execute and deliver such other closing documents,
certificates and legal opinions as shall be required by the Security
Instruments, by Governmental Requirements or as may be reasonably requested by
the Administrative Agent in connection therewith (including, the delivery of
original stock certificates evidencing the Equity Interests of the Borrower or a
Subsidiary Guarantor, together with appropriate undated stock powers for each
certificate duly executed in blank by the registered owner thereof), and (iii)
take all other action reasonably requested by the Administrative Agent,
including, without limitation, the filing of appropriate financing statements
(or the equivalent thereof) under the provisions of the Uniform Commercial Code,
applicable foreign, domestic or local laws, rules or regulations in each of the
offices where such filing is necessary or appropriate.
 
Section 8.15          Unrestricted Subsidiaries.  The Parent shall cause each
Unrestricted Subsidiary to:
 
(a)           maintain its own separate books and records and bank accounts,
which are and will be, in each case, separate and apart from those of any other
Person;
 
(b)           be, and at all times hold itself out to the public as, a legal
entity separate and distinct from any other Person, maintain and utilize
separate invoices and checks bearing its own name and otherwise conduct its own
business and own its own assets and correct any known misunderstanding regarding
its separate identity;

 
60

--------------------------------------------------------------------------------

 
 
(c)           refrain from commingling its funds or other assets with those of
any other Person;
 
(d)           refrain from maintaining its assets in such a manner that would
make it costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person; and
 
(e)           observe all corporate formalities.
 
ARTICLE IX
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Parent and the Borrower each covenants and agrees with the
Lenders that:
 
Section 9.01          Financial Covenants.
 
(a)           Ratio of Total Debt to EBITDAX.  The Parent will not, at any time,
permit the ratio of Total Debt as of such time to EBITDAX for the four fiscal
quarters ending on the last day of the fiscal quarter immediately preceding the
date of determination for which financial statements have been delivered to the
Administrative Agent hereunder to be greater than 2.75 to 1.0.
 
(b)           Current Ratio.  The Parent will not permit, as of the last day of
any fiscal quarter, the ratio of (i) consolidated current assets (including the
unused amount of the total Commitments, but excluding non-cash assets under ASC
Topic 815) to (ii) consolidated current liabilities (excluding non-cash
obligations under ASC Topic 815 and current maturities under this Agreement) to
be less than 1.0 to 1.0.
 
Section 9.02          Debt.  From and after the Effective Date, the Parent will
not, and will not permit any Subsidiary to, incur, create, assume or suffer to
exist any Debt, except:
 
(a)           the Notes or other Indebtedness arising under the Loan Documents
or any guaranty of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents.
 
(b)           Debt of the Parent and the Subsidiaries existing on the date
hereof that is reflected in Schedule 9.02, and any refinancings, refundings,
renewals or extensions thereof (without increasing, or shortening the maturity
of, the principal amount thereof).
 
(c)           Debt under Capital Leases not to exceed $5,000,000.
 
(d)           Debt associated with bonds or surety obligations required by
Governmental Requirements in connection with the operation of its Oil and Gas
Properties.
 
(e)           intercompany Debt (i) between Credit Parties, (ii) between
Unrestricted Subsidiaries, (iii) owed by Credit Parties to Unrestricted
Subsidiaries or (iv) owed by Unrestricted Subsidiaries to Credit Parties to the
extent permitted by Section 9.05(g)(ii); provided that such Debt is not held,
assigned, transferred, negotiated or pledged to any Person other than the Parent
or one of its Wholly-Owned Subsidiaries; and provided further, that any such
Debt owed by a Credit Party shall be subordinated to the Indebtedness on terms
satisfactory to the Administrative Agent.

 
61

--------------------------------------------------------------------------------

 
 
(f)           endorsements of negotiable instruments for collection in the
ordinary course of business.
 
(g)           other Debt not to exceed $30,000,000 in the aggregate at any one
time outstanding.
 
Section 9.03          Liens.  From and after the Effective Date, the Parent will
not, and will not permit any other Credit Party to, create, incur, assume or
permit to exist any Lien on any of its Properties (now owned or hereafter
acquired), except:
 
(a)           Liens securing the payment of any Indebtedness.
 
(b)           Excepted Liens.
 
(c)           Liens securing Capital Leases permitted by Section 9.02(c) but
only on the Property under lease.
 
(d)           Liens on Property not constituting Collateral securing Debt and
not otherwise permitted by the foregoing clauses of this Section 9.03; provided
that the aggregate principal or face amount of all Debt secured under this
Section 9.03(d) shall not exceed $1,000,000 at any time.
 
(e)           Liens on cash up to an aggregate amount not to exceed $3,000,000
at any time, to secure letters of credit permitted by Section 9.02(g).
 
Section 9.04         Restricted Payments.  The Parent will not, and will not
permit any other Credit Party to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, return any capital to its
stockholders or make any distribution of its Property to its Equity Interest
holders, except (a) any Credit Party may declare and pay dividends with respect
to its Equity Interests payable solely in additional shares of its Equity
Interests (other than Disqualified Capital Stock); (b) any Credit Party (other
than the Parent) may declare and pay dividends ratably with respect to its
Equity Interests to the direct holders of its Equity Interests that are other
Credit Parties; and (c) the Parent may make Restricted Payments pursuant to and
in accordance with stock option plans or other benefit plans for management or
employees of the Parent and its Subsidiaries.
 
Section 9.05         Investments, Loans and Advances.  The Parent will not, and
will not permit any other Credit Party to, make or permit to remain outstanding
any Investments in or to any Person, except that the foregoing restriction shall
not apply to:
 
(a)           Investments reflected in the Financial Statements or which are
disclosed to the Lenders in Schedule 9.05.
 
(b)           accounts receivable arising in the ordinary course of business.
 
(c)           direct obligations of the United States, Canada, or any agency
thereof, or obligations guaranteed by the United States, Canada, or any agency
thereof, in each case maturing within one year from the date of creation
thereof.
 
(d)           commercial paper maturing within one year from the date of
creation thereof rated no lower than A2 or P2 by S&P, Moody’s, Dominion Bond
Rating Service Limited or Canada Bond Rating Service..

 
62

--------------------------------------------------------------------------------

 
 
(e)           deposits maturing within one year from the date of creation
thereof with, including certificates of deposit issued by, any Lender or any
office located in the United States or Canada of any other bank or trust company
which is organized under the laws of the United States or any state thereof or
Canada or any province thereof, has capital, surplus and undivided profits
aggregating at least $100,000,000 (as of the date of such bank or trust
company’s most recent financial reports) and has a short term deposit rating of
no lower than A2 or P2, as such rating is set forth from time to time, by S&P,
Moody’s, Dominion Bond Rating Service Limited or Canada Bond Rating Service.
 
(f)           deposits in money market funds investing exclusively in
Investments described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).
 
(g)           (i) Investments made by any Credit Party in or to any other Credit
Party and (ii) Investments made by any Credit Party in or to any Unrestricted
Subsidiary; provided that no proceeds of Loans or Letters of Credit may be used,
directly or indirectly, to make any Investments in Subsidiaries organized under
the laws of, or located or doing business in, Argentina; provided further that
in the case of clause (ii) above: (A) Investments made by Credit Parties to
Unrestricted Subsidiaries from and after the date on which the amount of the
Borrowing Base first exceeds $20,000,000 (even if the amount of the Borrowing
Base subsequently falls to or below $20,000,000) shall not exceed $200,000,000
in the aggregate at any time outstanding, (B) both before and after giving
effect to any such Investment, no Default shall exist, and (C) after giving
effect to any such Investment, either (1) the Borrowing Base Utilization
Percentage shall not exceed ninety percent (90%) and the Credit Parties shall
have a minimum of $100,000,000 in any combination of Cash and Cash Equivalents
or (2) the Borrowing Base Utilization Percentage shall not exceed fifty percent
(50%).
 
(h)           subject to the limits in Section 9.06(a), Investments (including,
without limitation, capital contributions) in general or limited partnerships or
other types of entities (each a “venture”) entered into by a Credit Party with
others in the ordinary course of business; provided that (i) any such venture is
engaged exclusively in oil and gas exploration, development, production,
processing and related activities, including transportation, (ii) the interest
in such venture is acquired in the ordinary course of business and on fair and
reasonable terms and (iii) such venture interests acquired and capital
contributions made (valued as of the date such interest was acquired or the
contribution made) do not exceed, in the aggregate at any time outstanding an
amount equal to $2,000,000.
 
(i)           Investments in direct ownership interests in additional Oil and
Gas Properties and gas gathering systems related thereto or related to farm-out,
farm-in, joint operating, joint venture or area of mutual interest agreements,
gathering systems, pipelines or other similar arrangements which are usual and
customary in the oil and gas exploration and production business; provided that
no Default shall have occurred and be continuing or would result therefrom.
 
(j)           Investments in stock, obligations or securities received in
settlement of debts arising from Investments permitted under this Section 9.05
owing to any Credit Party as a result of a bankruptcy or other insolvency
proceeding of the obligor in respect of such debts or upon the enforcement of
any Lien in favor of any Credit Party; provided that the Parent shall give the
Administrative Agent prompt written notice in the event that the aggregate
amount of all Investments held at any one time under this Section 9.05(j)
exceeds $1,000,000.
 
(k)           other Investments not to exceed $50,000,000 in the aggregate at
any time outstanding; provided that: (ii) both before and after giving effect to
any such Investment, no Default exists, and (ii) after giving effect to any such
Investment, the Borrowing Base Utilization Percentage shall not exceed ninety
percent (90%).

 
63

--------------------------------------------------------------------------------

 
 
Section 9.06          Nature of Business; Investments by Unrestricted
Subsidiaries.
 
(a)           The Parent will not, and will not permit any Subsidiary to, allow
any material change to be made in the character of its business as an
independent oil and gas exploration and production company.
 
(b)           The Parent will not permit any Unrestricted Subsidiary to make
Investments in any Person except Investments (i) in Credit Parties or (ii)
reasonably related to the conduct of such Subsidiary’s business as an
independent oil and gas exploration and production company.
 
Section 9.07          Limitation on Leases.  The Parent will not, and will not
permit any other Credit Party to, create, incur, assume or suffer to exist any
obligation for the payment of rent or hire of Property of any kind whatsoever
(real or personal but excluding Capital Leases and leases of Hydrocarbon
Interests), under leases or lease agreements which would cause the aggregate
amount of all payments made by the Credit Parties pursuant to all such leases or
lease agreements, including, without limitation, any residual payments at the
end of any lease, to exceed $3,000,000 in any period of twelve consecutive
calendar months during the life of such leases.
 
Section 9.08          Proceeds of Notes.  The Parent will not permit the
proceeds of the Notes to be used for any purpose other than those permitted by
Section 7.19.  Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or will take any action which might cause any of the Loan
Documents to violate Regulations T, U or X or any other regulation of the Board
or to violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect.  If requested by the Administrative Agent, the Parent
or the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
U-1 or such other form referred to in Regulation U, Regulation T or Regulation X
of the Board, as the case may be.
 
Section 9.09          Sale or Discount of Receivables.  Except for receivables
obtained by any Credit Party out of the ordinary course of business or the
settlement of joint interest billing accounts in the ordinary course of business
or discounts granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in the ordinary course of business in connection with
the compromise or collection thereof and not in connection with any financing
transaction, the Parent will not, and will not permit any other Credit Party to,
discount or sell (with or without recourse) any of its notes receivable or
accounts receivable.
 
Section 9.10          Mergers, Etc.  The Parent will not, and will not permit
any other Credit Party to, merge into or with or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (whether in one transaction or in
a series of transactions) all or substantially all of its Property to any other
Person (whether now owned or hereafter acquired) (any such transaction, a
“consolidation”), or liquidate or dissolve; provided that, so long as no Default
then exists, or would exist after giving effect thereto, and both before and
after giving effect thereto, each Credit Party is in compliance with Section
8.14:  (a) any Subsidiary Guarantor may participate in a consolidation with the
Borrower so long as the Borrower is the surviving Person or transferee, (b) any
Subsidiary Guarantor may participate in a consolidation with the Parent so long
as the Parent is the surviving Person or transferee, (c) any Subsidiary
Guarantor may participate in a consolidation with any Unrestricted Subsidiary so
long as the Subsidiary Guarantor is the surviving Person or transferee, and (d)
any Subsidiary Guarantor may participate in a consolidation with any other
Subsidiary Guarantor; provided that, in the case of clause (d), the surviving
Subsidiary Guarantor or transferee (the “Surviving Subsidiary Guarantor”) shall
either be organized in (i) the same jurisdiction as the Subsidiary Guarantor
that is not the surviving Subsidiary Guarantor or transferee (the “Non-Surviving
Subsidiary Guarantor”), (ii) the same jurisdiction as the Surviving Subsidiary
Guarantor if the Property of the Non-Surviving Subsidiary Guarantor has a de
minimus value or derives substantially all of its value from the jurisdiction in
which the Surviving Subsidiary Guarantor is organized, (iii) any state of the
United States of America or province of Canada, or (iv) such other jurisdiction
as approved by the Majority Lenders.

 
64

--------------------------------------------------------------------------------

 
 
Section 9.11          Disposition of Properties.  The Parent will not, and will
not permit any Subsidiary to, sell, assign, farm-out, convey or otherwise
dispose of or transfer (including, without limitation, as  a result of a
Casualty Event) any Property (including, without limitation, any Equity
Interests in any Subsidiary Guarantor owing Oil and Gas Properties) except for:
 
(a)           the sale of Hydrocarbons in the ordinary course of business;
 
(b)           farmouts of undeveloped acreage to which no proved reserves are
attributable and assignments in connection with such farmouts;
 
(c)           the sale or transfer of equipment that is no longer necessary for
the business of the Parent or such Subsidiary or is replaced by equipment of at
least comparable value and use;
 
(d)           the sale or other disposition (including Casualty Events) of any
Oil and Gas Property or any interest therein or any Subsidiary Guarantor owning
Oil and Gas Properties; provided that (i) 100% of the consideration received in
respect of such sale or other disposition shall be cash, (ii) the consideration
received in respect of such sale or other disposition shall be equal to or
greater than the Fair Market Value of the Oil and Gas Property, interest therein
or Subsidiary Guarantor subject of such sale or other disposition (as reasonably
determined by the board of directors of the Parent and, if requested by the
Administrative Agent, the Parent shall deliver a certificate of a Responsible
Officer of the Parent certifying to that effect), (iii) if the Oil and Gas
Property, interest therein or Subsidiary Guarantor owning Oil and Gas Properties
subject of such sale or other disposition has a Fair Market Value in excess of
five percent (5%) of the then effective Borrowing Base, the Borrowing Base shall
be reduced, effective immediately upon such sale or disposition, by an amount
equal to the value, if any, assigned such Property in the then effective
Borrowing Base, as determined by the Administrative Agent and (iv) if any such
sale or other disposition is of a Subsidiary Guarantor owning Oil and Gas
Properties, such sale or other disposition shall include all the Equity
Interests in such Subsidiary Guarantor;
 
(e)           sales and other dispositions of Properties to which the exceptions
pursuant to Section 9.11(a) to (d) do not apply having a Fair Market Value not
to exceed $1,000,000 during any 6-month period;
 
(f)           any Unrestricted Subsidiary may sell, transfer, lease or otherwise
dispose of any  of its Property other than Equity Interests (whether owned or
held by it directly or indirectly) in any Credit Party except as otherwise
expressly permitted by Section 9.11(d); and
 
(g)           sales, transfers, leases or dispositions of Property permitted by
Section 9.10.
 
Section 9.12          Environmental Matters.  The Parent will not, and will not
permit any Subsidiary to, cause or permit any of its Property to be in violation
of, or do anything or permit anything to be done which will subject any such
Property to a Release or threatened Release of Hazardous Materials, exposure to
any Hazardous Materials, or to any Remedial Work under any Environmental Laws,
assuming disclosure to the applicable Governmental Authority of all relevant
facts, conditions and circumstances, if any, pertaining to such Property where
such violations, Release or threatened Release, exposure, or Remedial work could
reasonably be expected to have a Material Adverse Effect.

 
65

--------------------------------------------------------------------------------

 
 
Section 9.13          Transactions with Affiliates.  The Parent will not, and
will not permit any other Credit Party to, enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of Property
or the rendering of any service, with any Affiliate (other than the Borrower or
any Subsidiary Guarantor) unless such transactions are otherwise permitted under
this Agreement and are upon fair and reasonable terms no less favorable to it
than it would obtain in a comparable arm’s length transaction with a Person not
an Affiliate.
 
Section 9.14          Subsidiaries.  The Parent will not, and will not permit
any Subsidiary to, create or acquire any additional Subsidiary unless the Parent
gives prior written notice to the Administrative Agent of such creation or
acquisition and complies with Section 8.14.  The Parent shall not, and shall not
permit any Subsidiary to, sell, assign or otherwise dispose of any Equity
Interests in any Subsidiary Guarantor except in compliance with Section 9.11(d).
 
Section 9.15          Restrictive Agreements.  The Parent will not, and will not
permit any other Credit Party to, create, incur, assume or suffer to exist any
contract, agreement or understanding which in any way prohibits or restricts the
granting, conveying, creation or imposition of any Lien on any of its Property
in favor of the Administrative Agent and the Lenders, or restricts any Credit
Party (other than the Parent) from paying dividends or making any other
distributions in respect of its Equity Interests to the Parent or any other
Credit Party, or restricts the Parent or any other Credit Party from making
loans or advances, or transferring any Property, to the Parent or any other
Credit Party, or which requires the consent of or notice to other Persons in
connection therewith, other than (i) any such restrictions imposed by law or by
the Loan Documents, (ii) restrictions with respect to secured Debt permitted
under Sections 9.02 and 9.03 to the extent such restrictions restrict the
transfer of the collateral provided under or in connection with such Debt, (iii)
restrictions that restrict in a customary manner the subletting, assignment or
transfer of any Property that is subject to a lease, farm-in agreement or
farm-out agreement, license or similar contract, or the assignment or transfer
of any such lease, license or other contract, (iv) restrictions pursuant to
customary provisions restricting dispositions of real property interests set
forth in any reciprocal easement agreement of the Borrower or any of its
Subsidiaries and (v) restrictions with respect to the disposition or
distribution of Property in operating agreements, joint venture agreements,
development agreements, area of mutual interest agreements and other agreements
that are customary in the Hydrocarbon business and entered into in the ordinary
course of business.
 
Section 9.16          Swap Agreements.  The Parent will not, and will not permit
any Subsidiary to, enter into any Swap Agreements with any Person other
than  (a) Swap Agreements entered into by the Parent or the Borrower in respect
of commodities (i) with an Approved Counterparty and (ii) the notional volumes
for which (when aggregated with other commodity Swap Agreements then in effect
other than basis differential swaps on volumes already hedged pursuant to other
Swap Agreements) do not exceed, as of the date such Swap Agreement is executed,
85% of the reasonably anticipated projected production from proved, developed,
producing Oil and Gas Properties of the Parent and the Subsidiaries for each
month during the period during which such Swap Agreement is in effect for each
of crude oil and natural gas, calculated separately, and (b) Swap Agreements
entered into by the Parent or the Borrower in respect of interest rates with an
Approved Counterparty, as follows: (i) Swap Agreements effectively converting
interest rates from fixed to floating, the notional amounts of which (when
aggregated with all other Swap Agreements of the Parent and the Borrower then in
effect effectively converting interest rates from fixed to floating) do not
exceed 50% of the then outstanding principal amount of the Parent’s or
Borrower’s Debt for borrowed money which bears interest at a fixed rate and (ii)
Swap Agreements entered into by the Parent or the Borrower effectively
converting interest rates from floating to fixed, the notional amounts of which
(when aggregated with all other Swap Agreements of the Parent and the Borrower
then in effect effectively converting interest rates from floating to fixed) do
not exceed 100% of the then outstanding principal amount of the Parent’s Debt
for borrowed money which bears interest at a floating rate.  In no event shall
any Swap Agreement contain any requirement, agreement or covenant for the Parent
or any Subsidiary to post collateral or margin to secure obligations under such
Swap Agreement or to cover market exposures and neither the Parent nor the
Borrower will enter into any Swap Agreement unless concurrently therewith, the
Parent or the Borrower (as applicable) shall have delivered to the
Administrative Agent a duly executed consent and agreement of the counterparty
to such Swap Agreement in form and substance satisfactory to the Administrative
Agent, pursuant to which such counterparty shall (i) consent to the grant of
Liens in all of the Parent’s or the Borrower’s right, title and interest in and
to such Swap Agreement to secure the Indebtedness and (ii) agree to make all
payments under such Swap Agreement to the Collection Account.

 
66

--------------------------------------------------------------------------------

 
 
Section 9.17          Material Documents.  The Parent will not, and will not
permit any other Credit Party to, amend, modify, supplement, cancel or
terminate, or waive compliance with respect to, any Material Documents without
the prior written consent of the Majority Lenders (and provided that the Parent
promptly furnishes to the Administrative Agent a copy of such amendment,
modification, supplement, cancellation, termination or waiver).
 
Section 9.18         Marketing Activities.  The Parent will not, and will not
permit any other Credit Party to, enter into any contracts for the purchase and
sale of crude oil or any other Hydrocarbons other than Offtake Agreements.
 
ARTICLE X
Events of Default; Remedies
 
Section 10.01        Events of Default.  One or more of the following events
shall constitute an “Event of Default”:
 
(a)           the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise.
 
(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in Section 10.01(a))
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days.
 
(c)           any representation or warranty made or deemed made by or on behalf
of any Credit Party in or in connection with any Loan Document or any amendment
or modification of any Loan Document or waiver under such Loan Document, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect
when made or deemed made.
 
(d)           any Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 8.01(h), Section 8.01(i), Section
8.01(m), Section 8.02, Section 8.03, Section 8.13, Section 8.14, Section 8.15 or
in Article IX.
 
(e)           any Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or any other Loan
Document, and such failure shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent to the Borrower (which notice
will be given at the request of any Lender).

 
67

--------------------------------------------------------------------------------

 
 
(f)           any Credit Party shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable.
 
(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
Redemption thereof or any offer to Redeem to be made in respect thereof, prior
to its scheduled maturity or require any Credit Party to make an offer in
respect thereof.
 
(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Credit Party or its debts, or of a substantial part of its
assets, under any  Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Credit Party or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 30 days or an
order or decree approving or ordering any of the foregoing shall be entered.
 
(i)           any Credit Party shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in Section 10.01(h), (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Credit Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing; or any
stockholder of the Parent or the Borrower shall make any request or take any
action for the purpose of calling a meeting of the stockholders of the Parent or
the Borrower to consider a resolution to dissolve and wind-up the Parent or the
Borrower’s affairs.
 
(j)           any Credit Party shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due.
 
(k)           (i) one or more judgments for the payment of money in an aggregate
amount in excess of $2,000,000 or (ii) any one or more non-monetary judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, shall be rendered against any Credit Party
or any combination thereof and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the any Credit Party to enforce any such judgment.
 
(l)           the Loan Documents after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms
against any Credit Party party thereto or shall be repudiated by any of them, or
cease to create a valid and perfected Lien of the priority required thereby on
any of the Collateral purported to be covered thereby, except to the extent
permitted by the terms of this Agreement, or any Credit Party or any of their
Affiliates shall so state in writing.

 
68

--------------------------------------------------------------------------------

 
 
(m)           any Governmental Authority shall (i) take any action to condemn,
seize, nationalize or appropriate any portion of the Property of any Credit
Party (either with or without payment of compensation) used in the exploration
or development of Properties and the Fair Market Value of such Property
constitutes greater than 20% of the Borrowing Base then in effect, or (ii) take
any action to renegotiate, materially modify or increase the rate of taxation or
the amount of royalties payable by any Credit Party and such renegotiation,
modification or increase could reasonably be expected to result in a Material
Adverse Effect.
 
(n)           the any Credit Party defaults on any of its obligations under one
or more Concession Agreements relating to Oil and Gas Properties having a Fair
Market Value greater than $2,000,000, where the effect of such default is to
entitle a ANH or Ecopetrol, either immediately or with the giving of notice, the
lapse of time or a combination thereof, to early terminate (declaración de
caducidad) such Concession Agreement(s), or to take any other course of action
with respect thereto.
 
(o)           any Credit Party defaults on any of its obligations under an
Offtake Agreement where the effect of such default is to entitle the Offtaker
under such Offtake Agreement, either immediately or with the giving of notice,
the lapse of time or a combination thereof, to terminate such Offtake Agreement,
or to take any other course of action with respect thereto.
 
(p)           a Change in Control shall occur.
 
Section 10.02        Remedies.
 
(a)           In the case of an Event of Default other than one described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Majority Lenders, shall, by notice to the Borrower,
take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Notes, the Colombian Notes and the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Credit Parties accrued hereunder and under the Notes,
the Colombian Notes and the other Loan Documents (including, without limitation,
the payment of cash collateral to secure the LC Exposure as provided in Section
2.08(i)), shall become due and payable immediately, without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other notice
of any kind, all of which are hereby waived by each Credit Party; and in case of
an Event of Default described in Section 10.01(h), Section 10.01(i) or Section
10.01(j), the Commitments shall automatically terminate and the Notes, the
Colombian Notes and the principal of the Loans then outstanding, together with
accrued interest thereon and all fees and the other obligations of the Credit
Parties accrued hereunder and under the Notes, the Colombian Notes and the other
Loan Documents (including, without limitation, the payment of cash collateral to
secure the LC Exposure as provided in Section 2.08(i)), shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Credit Parties.
 
Declaration of an Event of Default referred to in Section 10.01(h), Section
10.01(i) or Section 10.01(j) shall not:  (1) prevent the commencement of a
proceeding under Law 1116 of 2006 (“Law 1116”) or any Colombian Branch or the
Borrower, whether in a voluntary or involuntary manner; (2) be construed to mean
that the purpose of this Section is to prevent or create obstacles to prevent,
directly or indirectly, that proceedings be commenced in Colombia under Law 1116
with respect to any Colombian Branch or the Borrower; (3) prohibit any Colombian
Branch or the Borrower from negotiating or entering into a restructuring
agreement under Law 1116; or (4) impose any restrictions or prohibitions, or
unfavorable effects “efectos desfavorables” upon any Colombian Branch or the
Borrower for the negotiation or execution of a restructuring agreement under Law
1116.  The rights of the Lenders under this Section may not be exercised in
connection with Section 10.01(h) and Section 10.01(i) if and for so long as a
proceeding is commenced or a petition is filed in Colombia to commence a
proceeding under Law 1116 with respect to any Colombian Branch or the Borrower,
whether in a voluntary or involuntary manner or any Colombian Branch or the
Borrowers engage in negotiations to enter into, or enters into a restructuring
agreement in Colombia under Law 1116.

 
69

--------------------------------------------------------------------------------

 
 
(b)           In the case of the occurrence of an Event of Default, the
Administrative Agent and the Lenders will have all other rights and remedies
available at law and equity.
 
(c)           All proceeds realized from the liquidation or other disposition of
Collateral or otherwise received after maturity of the Notes, whether by
acceleration or otherwise, shall be applied:
 
(i)         first, to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses and indemnities payable to the
Administrative Agent and the Global Coordinator in their capacities as such;
 
(ii)        second, pro rata to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses and indemnities payable to the Lenders;
 
(iii)       third, pro rata to payment of accrued interest on the Loans;
 
(iv)       fourth, pro rata to payment of principal outstanding on (A) the Loans
and (B) the Secured Swap Obligations owing to Secured Swap Parties;
 
(v)        fifth, to serve as cash collateral to be held by the Administrative
Agent to secure the LC Exposure;
 
(vi)       sixth, pro rata to any other Indebtedness; and
 
(vii)      seventh, any excess, after all of the Indebtedness shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.
 
ARTICLE XI
The Agents
 
Section 11.01        Appointment; Powers.  Each of the Lenders and the Issuing
Bank hereby irrevocably appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto.

 
70

--------------------------------------------------------------------------------

 
 
Section 11.02        Duties and Obligations of Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; rather, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties), (b) the Administrative
Agent shall have no duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Credit Party that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or as to those conditions precedent expressly required to be to the
Administrative Agent’s satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of any
Credit Party or any other obligor or guarantor, or (vii) any failure by the
Borrower or any other Person (other than itself) to perform any of its
obligations hereunder or under any other Loan Document or the performance or
observance of any covenants, agreements or other terms or conditions set forth
herein or therein.  For purposes of determining compliance with the conditions
specified in Article VI, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed closing date specifying
its objection thereto.
 
Section 11.03        Action by Administrative Agent.  The Administrative Agent
shall have no duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise in writing as directed by the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) and in all cases the Administrative
Agent shall be fully justified in failing or refusing to act hereunder or under
any other Loan Documents unless it shall (a) receive written instructions from
the Majority Lenders or the Lenders, as applicable, (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) specifying the action to be taken and (b) be
indemnified to its satisfaction by the Lenders against any and all liability and
expenses which may be incurred by it by reason of taking or continuing to take
any such action.  The instructions as aforesaid and any action taken or failure
to act pursuant thereto by the Administrative Agent shall be binding on all of
the Lenders.  If a Default has occurred and is continuing, then the
Administrative Agent shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities) described in this Section 11.03; provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders.  In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law.  If a Default has occurred and
is continuing, the Global Coordinator shall have no obligation to perform any
act in respect thereof.  The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Majority Lenders or the Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
12.02), and otherwise the Administrative Agent shall not be liable for any
action taken or not taken by it hereunder or under any other Loan Document or
under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith including its own ordinary
negligence, except for its own gross negligence or willful misconduct.

 
71

--------------------------------------------------------------------------------

 
 
Section 11.04        Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower, the Lenders and the Issuing Bank hereby waives the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.  The Administrative Agent
may deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
permitted hereunder shall have been filed with the Administrative Agent.
 
Section 11.05        Subagents.  The Administrative Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding Sections of this Article XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
Section 11.06        Resignation or Removal of Administrative Agent.  Subject to
the appointment and acceptance of a successor Administrative Agent as provided
in this Section 11.06, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower, and the Administrative
Agent may be removed at any time with or without cause by the Majority
Lenders.  Upon any such resignation or removal, the Majority Lenders shall have
the right, in consultation with the Borrower, to appoint a successor.  If no
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation or removal of the retiring Agent, then the retiring Agent
may, on behalf of the Lenders and the Issuing Bank, appoint a successor Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank.  Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Agent’s resignation hereunder, the provisions of this
Article XI and Section 12.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.
 
Section 11.07        Agents as Lenders.  Each bank serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Credit Party or Affiliate thereof as if it were
not an Agent hereunder.

 
72

--------------------------------------------------------------------------------

 
 
Section 11.08        No Reliance.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is a party.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.  The Agents shall not be required to
keep themselves informed as to the performance or observance by any Credit Party
of this Agreement, the Loan Documents or any other document referred to or
provided for herein or to inspect the Properties or books of any Credit
Party.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, no Agent or the Bookrunner or the Arranger shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of the Borrower (or any
of its Affiliates) which may come into the possession of such Agent or any of
its Affiliates.  In this regard, each Lender acknowledges that Vinson & Elkins
L.L.P. is acting in this transaction as special counsel to the Administrative
Agent only, except to the extent otherwise expressly stated in any legal opinion
or any Loan Document.  Each other party hereto will consult with its own legal
counsel to the extent that it deems necessary in connection with the Loan
Documents and the matters contemplated therein.
 
Section 11.09        Administrative Agent May File Proofs of Claim.  In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Indebtedness
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

 
73

--------------------------------------------------------------------------------

 
 
Section 11.10        Authority of Administrative Agent to Release Collateral and
Liens.
 
(a)           Each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to release any Collateral that is permitted to be sold or
released pursuant to the terms of the Loan Documents.  Each Lender and the
Issuing Bank hereby authorizes the Administrative Agent to execute and deliver
to the Borrower, at the Borrower’s sole cost and expense, any and all releases
of Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with any sale or other disposition of
Property to the extent such sale or other disposition is permitted by the terms
of Section 9.11 or is otherwise authorized by the terms of the Loan Documents.
 
(b)           The grant of a security interest under the Security Instruments
and all of rights, powers and remedies in connection therewith shall remain in
full force and effect until the Administrative Agent has (i) retransferred and
delivered all Collateral in its possession to the relevant Credit Parties and
(ii) executed a written release or termination statement and reassigned to the
relevant Credit Parties without recourse or warranty any remaining Collateral
and all rights conveyed thereby.  Upon the date that the Indebtedness shall have
been indefeasibly paid in full in cash, no Letter of Credit shall be
outstanding, all of the Commitments shall have terminated, all Secured Swap
Agreements shall have been terminated or novated to third parties and the
irrevocable and indefeasible payment in full in cash or posting of acceptable
substitute collateral in respect of all obligations or amounts that are owed to
any Secured Swap Party under such Secured Swap Agreements shall have occurred as
required by the terms thereof or in connection with any such novation, and the
Credit Parties shall have fully complied with all covenants and agreements of
the Security Instruments, the Administrative Agent, at the written request and
expense of the Borrower, will promptly release, reassign and transfer the
Collateral to the relevant Credit Parties.
 
(c)           At the request and sole expense of the Borrower, a Credit Party
other than the Borrower or the Parent shall be released from its obligations
under the Security Instruments in the event that all of the Equity Interests of
such Credit Party shall be sold, transferred or otherwise disposed of in a
transaction permitted by this Agreement; provided that the Borrower shall have
delivered to the Administrative Agent, at least ten (10) Business Days prior to
the date of the proposed release, a written notice of a Responsible Officer of
the Borrower identifying the relevant Credit Party and the terms of the sale or
other disposition in reasonable detail, including the price thereof and any
expenses in connection therewith, together with a certification by the Borrower
stating that such transaction is in compliance with this Agreement and the other
Loan Documents.
 
Section 11.11        Colombian Security Documents.  Each Secured Party hereby
authorizes the Administrative Agent, on behalf of and for the benefit of the
Secured Parties, to be the agent for and representative of the Secured Parties
with respect to the Collateral and the Colombian Security Documents and any
other Security Instruments governed by the laws of Colombia.  Each Secured Party
further authorizes the Administrative Agent to execute on its behalf, directly
or through attorneys-in-fact duly appointed for such purposes (including,
without limitation, pursuant to a power of attorney in form and substance
satisfactory to the Administrative Agent), and to accept the benefits of, each
of the Colombian Security Documents and any other agreements or documents as may
be necessary or advisable in connection with the grant of, or attachment or
perfection of, the security interest granted to the Administrative Agent, for
the benefit of the Secured Parties, pursuant to the Colombian Security Documents
or any other Security Instruments governed by the laws of Colombia.
 
Section 11.12        The Global Coordinator, Bookrunner and Arranger.  The
Global Coordinator, the Bookrunner and the Arranger shall have no duties,
responsibilities or liabilities under this Agreement and the other Loan
Documents other than their duties, responsibilities and liabilities in their
capacity as Lenders hereunder.

 
74

--------------------------------------------------------------------------------

 
 
ARTICLE XII
Miscellaneous
 
Section 12.01        Notices.
 
(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
(i)        if to the Borrower, to it at 300, 611 - 10th Avenue S.W., Calgary,
Alberta, Canada Attention of Chief Financial Officer (Telecopy No. (403)
265-3242);
 
(ii)       if to the Parent, to it at 300, 611 - 10th Avenue S.W., Calgary,
Alberta, Canada Attention of Chief Financial Officer (Telecopy No. (403)
265-3242);
 
(iii)      if to the Administrative Agent and Global Coordinator, to it at 1200
Smith Street, Suite 3100, Houston, Texas 77002, United States of America,
Attention of Juan Carlos Sandoval (Telecopy No. 713-659-6915), with a copy to
1200 Smith Street, Suite 3100, Houston, Texas 77002, United States of America,
Attention of Donna Verwold (Telecopy No. 713-659-6915), with a copy to 787
Seventh Avenue, New York, New York 10020, Attention of Anna Seghini (Telecopy
No. 212-841-2537);
 
(iv)      if to the Issuing Bank, to it at 1200 Smith Street, Suite 3100,
Houston, Texas 77002, United States of America, Attention of Juan Carlos
Sandoval (Telecopy No. 713-659-6915), with a copy to 1200 Smith Street, Suite
3100, Houston, Texas 77002, United States of America, Attention of Donna Verwold
(Telecopy No. 713-659-6915), with a copy to 787 Seventh Avenue, New York, New
York 10020, Attention of Anna Seghini (Telecopy No. 212-841-2537); and
 
(v)       if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
 
(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Articles II, III, IV and V unless otherwise agreed
by the Administrative Agent and the applicable Lender.  The Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 
75

--------------------------------------------------------------------------------

 
 
Section 12.02        Waivers; Amendments.
 
(a)           No failure on the part of the Administrative Agent, any other
Agent, the Issuing Bank or any Lender to exercise and no delay in exercising,
and no course of dealing with respect to, any right, power or privilege, or any
abandonment or discontinuance of steps to enforce such right, power or
privilege, under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies of the
Administrative Agent, any other Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by Section 12.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.
 
(b)           Neither this Agreement nor any provision hereof nor any Security
Instrument nor any provision thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Majority Lenders or by the Borrower and the Administrative Agent with
the consent of the Majority Lenders; provided that no such agreement shall (i)
increase the Commitment or the Maximum Credit Amount of any Lender without the
written consent of such Lender, (ii) increase the Borrowing Base without the
written consent of each Lender (other than any Defaulting Lender), decrease or
maintain the Borrowing Base without the consent of the Majority Lenders, or
modify Section 2.07 in any manner without the consent of each Lender (other than
any Defaulting Lender); provided that a Scheduled Redetermination may be
postponed by the Majority Lenders, (iii) reduce the principal amount of any Loan
or LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, or reduce any other Indebtedness hereunder or under any other
Loan Document, without the written consent of each Lender affected thereby, (iv)
postpone the scheduled date of payment or prepayment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or any other Indebtedness hereunder or under any other Loan Document,
or reduce the amount of, waive or excuse any such payment, or postpone or extend
the Termination Date without the written consent of each Lender affected
thereby, (v) change Section 4.01(b) or Section 4.01(c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (vi) waive or amend Section 3.04(c), Section 6.01,
Section 8.14, Section 10.02(c) or Section 12.15 or change the definition of the
term “Material Subsidiary”, “Subsidiary”, or “Unrestricted Subsidiary”, without
the written consent of each Lender, (vii) release any Guarantor (except as set
forth in the Guaranty Agreement), release all or substantially all of the
Collateral (other than as provided in Section 11.10), without the written
consent of each Lender, or (viii) change any of the provisions of this Section
12.02(b) or the definitions of “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Documents or make any
determination or grant any consent hereunder or any other Loan Documents,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any other Agent, or the Issuing Bank hereunder or under
any other Loan Document without the prior written consent of the Administrative
Agent, such other Agent or the Issuing Bank, as the case may
be.  Notwithstanding the foregoing, any supplement to Schedule 1.02(b) (Eligible
Buyers) or Schedule 7.13 (Subsidiaries) shall be effective simply by delivering
to the Administrative Agent a supplemental schedule clearly marked as such and,
upon receipt, the Administrative Agent will promptly deliver a copy thereof to
the Lenders.

 
76

--------------------------------------------------------------------------------

 
 
Section 12.03        Expenses, Indemnity; Damage Waiver.
 
(a)           The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including, without
limitation, the reasonable fees, charges and disbursements of counsel and other
outside consultants for the Administrative Agent, the reasonable travel,
photocopy, mailing, courier, telephone and other similar expenses, and the cost
of environmental invasive and non-invasive assessments and audits and surveys
and appraisals, in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration (both before and after the execution hereof and including advice
of counsel to the Administrative Agent as to the rights and duties of the
Administrative Agent and the Lenders with respect thereto) of this Agreement and
the other Loan Documents and any amendments, modifications or waivers of or
consents related to the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
costs, expenses, Taxes, assessments and other charges incurred by any Agent or
any Lender in connection with any filing, registration, recording or perfection
of any security interest contemplated by this Agreement or any Security
Instrument or any other document referred to therein, (iii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iv) all out-of-pocket expenses incurred by any Agent,
the Issuing Bank or any Lender, including the fees, charges and disbursements of
any counsel for any Agent, the Issuing Bank or any Lender, in connection with
the enforcement or protection of its rights in connection with this Agreement or
any other Loan Document, including its rights under this Section 12.03, or in
connection with the Loans made or Letters of Credit issued hereunder, including,
without limitation, all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
 
(b)           The Borrower shall indemnify each Agent, the Bookrunner, the
Arranger, the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
defend and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this agreement or any other Loan
document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or the parties to any other Loan Document of
their respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or by any other Loan Document, (ii) the failure
of any Credit Party to comply with the terms of any Loan Document, including
this Agreement, or with any Governmental Requirement, (iii) any inaccuracy of
any representation or any breach of any warranty or covenant of any Credit Party
set forth in any of the Loan Documents or any instruments, documents or
certifications delivered in connection therewith, (iv) any Loan or Letter of
Credit or the use of the proceeds therefrom, including, without limitation, (A)
any refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit, or (B) the payment of a drawing
under any Letter of Credit notwithstanding the non-compliance, non-delivery or
other improper presentation of the documents presented in connection therewith,
(v) any other aspect of the Loan Documents, (vi) the operations of the business
of the Credit Parties by the Credit Parties, (vii) any assertion that the
Lenders were not entitled to receive the proceeds received pursuant to the
Security Instruments, (viii) any Environmental Law applicable to the Credit
Parties or any of their Properties or operations, including, the presence,
generation, storage, release, threatened release, use, transport, disposal,
arrangement of disposal or treatment of Hazardous Materials on or at any of
their Properties, (ix) the breach or non-compliance by any Credit Party with any
Environmental Law applicable to any Credit Party, (x) the past ownership by any
Credit Party of any of its Properties or past activity on any of their
Properties which, though lawful and fully permissible at the time, could result
in present liability, (xi) the presence, use, release, storage, treatment,
disposal, generation, threatened release, transport, arrangement for transport
or arrangement for disposal of Hazardous Materials on or at any of the
Properties owned or operated by any Credit Party or any actual or alleged
presence or release of Hazardous Materials on or from any Property owned or
operated by any Credit Party, (xii) any environmental liability related in any
way to any Credit Party, or (xiii) any other environmental, health or safety
condition in connection with the Loan Documents, or (xiv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto, and such indemnity
shall extend to each Indemnitee notwithstanding the sole or concurrent
negligence of every kind or character whatsoever, whether active or passive,
whether an affirmative act or an omission, including without limitation, all
types of negligent conduct identified in the restatement (second) of torts of
one or more of the Indemnitees or by reason of strict liability imposed without
fault on any one or more of the Indemnitees; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee.

 
77

--------------------------------------------------------------------------------

 
 
(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to any Agent, the Bookrunner, the Arranger or the Issuing Bank
under Section 12.03(a) or (b), each Lender severally agrees to pay to such
Agent, the Bookrunner, the Arranger or the Issuing Bank, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent, the Bookrunner, the Arranger or the Issuing Bank in
its capacity as such.
 
(d)           To the extent permitted by applicable law, the Borrower and the
Parent shall not assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
 
(e)           All amounts due under this Section 12.03 shall be payable not
later than three (3) days after written demand therefor.
 
Section 12.04        Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b)           (i) Subject to the conditions set forth in Section 12.04(b)(ii),
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

 
78

--------------------------------------------------------------------------------

 
 
(A)        the Borrower; provided that no consent of the Borrower shall be
required if such assignment is to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, is to
any other assignee; and
 
(B)         the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to an assignee that is
a Lender immediately prior to giving effect to such assignment.
 
(ii)           Assignments shall be subject to the following additional
conditions:
 
(A)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
 
(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
 
(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
 
(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(iii)          Subject to Section 12.04(b)(iv) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).
 
(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.  In connection with any
changes to the Register, if necessary, the Administrative Agent will reflect the
revisions on Annex I and forward a copy of such revised Annex I to the Borrower,
the Issuing Bank and each Lender.

 
79

--------------------------------------------------------------------------------

 
 
(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Section 12.04(a)
and any written consent to such assignment required by Section 12.04(a), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 12.04(a).
 
(c)
 
(i)            Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to Section
12.02 that affects such Participant.  In addition such agreement must provide
that the Participant be bound by the provisions of Section 12.03.  Subject to
Section 12.04(c)(ii), the Borrower agrees that each Participant shall be
entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.04(a).  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Lender; provided such Participant agrees to be subject to Section 4.01(c) as
though it were a Lender.
 
(ii)           A Participant shall not be entitled to receive any greater
payment under Section 5.01 or Section 5.03 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.03 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 5.03(d) as though it were a Lender.
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 12.04(d) shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
 
(e)           Notwithstanding any other provisions of this Section 12.04, no
transfer or assignment of the interests or obligations of any Lender or any
grant of participations therein shall be permitted if such transfer, assignment
or grant would require any Credit Party to file a registration statement with
the SEC or to qualify the Loans under the “Blue Sky” laws of any state.

 
80

--------------------------------------------------------------------------------

 

Section 12.05         Survival; Revival; Reinstatement.
 
(a)           All covenants, agreements, representations and warranties made by
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, the Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and Article XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.
 
(b)           To the extent that any payments on the Indebtedness or proceeds of
any Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect.  In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.
 
Section 12.06         Counterparts; Integration; Effectiveness.
 
(a)           This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.
 
(b)           This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof.  THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
(c)           Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, facsimile or
other similar electronic means shall be effective as delivery of a manually
executed counterpart of this Agreement.

 
81

--------------------------------------------------------------------------------

 

Section 12.07        Severability.  Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
 
Section 12.08        Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, without limitations obligations under Swap
Agreements) at any time owing by such Lender or Affiliate to or for the credit
or the account of any Credit Party against any of and all the obligations of any
Credit Party owed to such Lender now or hereafter existing under this Agreement
or any other Loan Document, irrespective of whether or not such Lender shall
have made any demand under this Agreement or any other Loan Document and
although such obligations may be unmatured.  The rights of each Lender under
this Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have.
 
Section 12.09         Governing law; Jurisdiction; Consent to Service of
Process.
 
(a)           This Agreement and the Notes shall be governed by, and construed
in accordance with, the laws of the State of New York except to the extent that
United States Federal law permits any Lender to contract for, charge, receive,
reserve or take interest at the rate allowed by the laws of the State where such
Lender is located.
 
(b)           Any legal action or proceeding with respect to the Loan Documents
may be brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, and, by execution and delivery of
this agreement, each party hereby accepts for itself and (to the extent
permitted by law) in respect of its property, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts.  Each party hereby
irrevocably waives any objection, including, without limitation, any objection
to the laying of venue or based on the grounds of forum non conveniens, which it
may now or hereafter have to the bringing of any such action or proceeding in
such respective jurisdictions.  This submission to jurisdiction is non-exclusive
and does not preclude a party from obtaining jurisdiction over another party in
any court otherwise having jurisdiction.
 
(c)           In addition, to the extent that any Credit Party or Affiliate
thereof may be entitled, in any jurisdiction in which judicial proceedings may
at any time be commenced with respect to this agreement or any other Loan
Document, to claim for itself or its revenues, assets or properties any immunity
from suit, the jurisdiction of any court, attachment prior to judgment,
attachment in aid of execution of a judgment, set-off, execution of a judgment
or any other legal process, and to the extent that in any such jurisdiction
there may be attributed such immunity (whether or not claimed), such Person
irrevocably agrees not to claim and hereby irrevocably waives such immunity to
the fullest extent permitted by the laws of such jurisdiction and hereby agrees
that the foregoing waiver shall be enforced to the fullest extent permitted
under the Foreign Sovereign Immunities Act of 1976 of the United States of
America, as amended, and is intended to be irrevocable for the purpose of such
Act.

 
82

--------------------------------------------------------------------------------

 

(d)           The Parent and the Borrower each hereby irrevocably designates,
appoints and empowers and hereby confers an irrevocable special power, ample and
sufficient, to CT Corporation System, with offices on the date hereof at 111
Eighth Avenue, New York, New York 10011 as its designee, appointee and agent
with respect to any such action or proceeding in New York to receive, accept and
acknowledge for and on its behalf, and in respect of its Property, service of
any and all legal process, summons, notices and documents which may be served in
any such proceeding and agrees that the failure of such agent to give any advice
of any such service of process to the Parent or the Borrower shall not impair or
affect the validity of such service or of any claim based thereon.  If for any
reason such designee, appointee and agent shall cease to be available to act as
such, the Parent and the Borrower each agrees to designate a new designee,
appointee and agent in New York City reasonably satisfactory to the
Administrative Agent on the terms and for the purposes of this provision.  Each
party irrevocably consents to the service of process of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to it at the address
specified in Section 12.01 or such other address as is specified pursuant to
Section 12.01 (or its assignment and assumption), such service to become
effective thirty (30) days after such mailing.  Nothing herein shall affect the
right of a party or any holder of a Note to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
another party in any other jurisdiction.
 
(e)           Each party hereby (i) irrevocably and unconditionally waives, to
the fullest extent permitted by law, trial by jury in any legal action or
proceeding relating to this Agreement or any other Loan Document and for any
counterclaim therein; (ii) irrevocably waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any such
litigation any special, exemplary, punitive or consequential damages, or damages
other than, or in addition to, actual damages; (iii) certifies that no party
hereto nor any representative or agent of counsel for any party hereto has
represented, expressly or otherwise, or implied that such party would not, in
the event of litigation, seek to enforce the foregoing waivers; and (iv)
acknowledges that it has been induced to enter into this Agreement, the Loan
Documents and the transactions contemplated hereby and thereby by, among other
things, the mutual waivers and certifications contained in this Section 12.01.
 
Section 12.10        Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 12.11        Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement or any other
Loan Document, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 12.11, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any Swap Agreement relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 12.11 or (ii) becomes available to the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Borrower.  For the purposes of this Section 12.11, “Information” means all
information received from any Credit Party relating to the Credit Parties and
their businesses, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by a Credit Party; provided that, in the case of information
received from any Credit Party after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section 12.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 
83

--------------------------------------------------------------------------------

 

Section 12.12        Interest Rate Limitation.  It is the intention of the
parties hereto that each Lender shall conform strictly to usury laws applicable
to it.  Accordingly, if the transactions contemplated hereby would be usurious
as to any Lender under laws applicable to it (including the laws of the United
States of America or any other jurisdiction whose laws may be mandatorily
applicable to such Lender notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in any
of the Loan Documents or any agreement entered into in connection with or as
security for the Notes, it is agreed as follows:  (i) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Indebtedness (or, to the extent that the principal amount of the Indebtedness
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (ii) in the event that the maturity of the Notes is accelerated
by reason of an election of the holder thereof resulting from any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to any Lender may never include more than the maximum amount
allowed by such applicable law, and excess interest, if any, provided for in
this Agreement or otherwise shall be canceled automatically by such Lender as of
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Indebtedness (or, to the
extent that the principal amount of the Indebtedness shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower).  All sums
paid or agreed to be paid to any Lender for the use, forbearance or detention of
sums due hereunder shall, to the extent permitted by law applicable to such
Lender, be amortized, prorated, allocated and spread throughout the stated term
of the Loans evidenced by the Notes until payment in full so that the rate or
amount of interest on account of any Loans hereunder does not exceed the maximum
amount allowed by such applicable law.  If at any time and from time to time (i)
the amount of interest payable to any Lender on any date shall be computed at
the Highest Lawful Rate applicable to such Lender pursuant to this Section 12.12
and (ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Lender would be less than the amount of
interest payable to such Lender computed at the Highest Lawful Rate applicable
to such Lender, then the amount of interest payable to such Lender in respect of
such subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 12.12.

 
84

--------------------------------------------------------------------------------

 

Section 12.13        Judgment Currency.  This is an international loan
transaction in which the specification of US Dollars is of the essence, and the
stipulated currency shall in each instance be the currency of account and
payment in all instances.  A payment obligation in one currency hereunder (the
“Original Currency”) shall not be discharged by an amount paid in another
currency (the “Other Currency”), whether pursuant to any judgment expressed in
or converted into any Other Currency or in another place except to the extent
that such tender or recovery results in the effective receipt by the payee of
the full amount of the Original Currency payable by it under this Agreement.  If
for the purpose of obtaining judgment in any court it is necessary to convert a
sum due hereunder in the Original Currency into the Other Currency, the rate of
exchange that shall be applied shall be that at which in accordance with normal
banking procedures the Administrative Agent or any Lender hereunder could
purchase Original Currency with the Other Currency on the Business Day next
preceding the day on which such judgment is rendered.  The obligation of each
Credit Party in respect of any such sum due from it to the Administrative Agent
or any other Person under any Loan Document (in this Section called an “Entitled
Person”) shall, notwithstanding the rate of exchange actually applied in
rendering such judgment, be discharged only to the extent that on the Business
Day following receipt by such Entitled Person of any sum adjudged to be due
hereunder in the Other Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer the Original Currency to New
York with the amount of the judgment currency so adjudged to be due; and each
Credit Party hereby, as a separate obligation and notwithstanding any such
judgment, agrees jointly and severally to indemnify such Entitled Person
against, and to pay such Entitled Person on demand, in the Original Currency,
the amount (if any) by which the sum originally due to such Entitled Person in
the Original Currency hereunder exceeds the amount of the Original Currency so
purchased and transferred.
 
Section 12.14        EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”
 
Section 12.15        Collateral Matters; Secured Swap Agreements.  The benefit
of the Security Instruments and of the provisions of this Agreement relating to
any Collateral securing the Indebtedness shall also extend to and be available
to Secured Swap Parties on a pro rata basis (but subject to the terms of the
Loan Documents, including, without limitation, provisions thereof relating to
the application and priority of payments to the Secured Parties) in respect of
any obligations of the Parent or any Subsidiary which arise under Secured Swap
Agreements, including any Secured Swap Agreements entered into prior to the date
hereof.  No Secured Swap Party shall have any voting rights under any Loan
Document as a result of the existence of obligations owed to it under any
Secured Swap Agreement.
 
Section 12.16        Collateral Assignment of Swap Agreements.
 
(a)           Pursuant to the Security Instruments, each Credit Party is
required to pledge, assign and transfer (the “Swap Assignment”) to the
Administrative Agent, for the benefit of the Secured Parties, as collateral
security for the prompt and complete payment and performance when due of the
Obligations (as defined therein), a first priority continuing security interest
in, lien on and right of setoff against, all of its right, title and interest in
and to each Swap Agreement to which it is a party, including each Swap Agreement
between such Credit Party and any Lender or Affiliate of a Lender, all as more
particularly described in the Security Instruments (the “Swap Collateral”).  In
furtherance of the foregoing, each Lender hereby: (i) consents and agrees to the
Swap Assignment and (ii) agrees that from and after the Effective Date it will
make any payments which become payable by such Lender under or pursuant to any
Swap Agreement between such Lender and any Credit Party directly to the relevant
Collection Account until such time as the grant of security interest in such
Collateral is released pursuant to the terms of this Agreement and the other
Loan Documents.

 
85

--------------------------------------------------------------------------------

 

(b)           The Parent and the Borrower each agrees that any payment made by a
Lender or an Affiliate of a Lender pursuant to the provisions of this Section
12.16 shall, to the extent of such payment, satisfy the obligations of such
Lender or its Affiliate under the relevant Swap Agreement.  The Parent and the
Borrower each agrees to hold each Lender and its Affiliates harmless from any
claims or liabilities resulting from actions of such Lender or its Affiliates in
accordance with the terms of this Section 12.16.
 
Section 12.17        No Third Party Beneficiaries.  This Agreement, the other
Loan Documents, and the agreement of the Lenders to make Loans and the Issuing
Bank to issue, amend, renew or extend Letters of Credit hereunder are solely for
the benefit of the Borrower, and no other Person (including, without limitation,
any Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier
or materialsman) shall have any rights, claims, remedies or privileges hereunder
or under any other Loan Document against the Administrative Agent, any other
Agent, the Issuing Bank or any Lender for any reason whatsoever.  There are no
third party beneficiaries.
 
Section 12.18         USA Patriot Act Notice.
 
(a)           Each Lender and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies each of them, which information includes the name
and address of each Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify such Person in
accordance with the USA Patriot Act.  The Parent shall, and shall cause each of
its Subsidiaries to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by each Lender and
the Administrative Agent to maintain compliance with the Act.
 
(b)           In the event that: (i) the introduction of or any change in (or in
the interpretation, administration or application of) any law or regulation made
after the date of this Agreement, (ii) any change in the status of any Credit
Party after the date of this Agreement, or (iii) a proposed assignment or
transfer by a Lender of any of its rights and obligations under this Agreement
to a party that is not a Lender prior to such assignment or transfer, requires
the Administrative Agent (for itself or on behalf of a Lender) or a Lender to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
any or all of the Credit Parties, as applicable, shall promptly, upon the
request of the Administrative Agent, supply, or produce the supply of such
documentation and other evidence as is requested by the Administrative Agent
(for itself or on behalf of any of the Lenders) in order for the Administrative
Agent or the Lenders, as the case may be, to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws.
 
(c)           Each Lender shall promptly upon the request of the Administrative
Agent, supply or procure the supply of, such documentation and other evidence as
is reasonably requested by the Administrative Agent (for itself) in order for
the Administrative Agent to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable
laws.

 
86

--------------------------------------------------------------------------------

 

Section 12.19       English Language.  This Agreement has been negotiated and
executed in the English language.  All certificates, reports, notices and other
documents and communications given or delivered pursuant to this Agreement shall
be in the English language or, if not in English and if requested by the
Administrative Agent, accompanied by a certified English translation
thereof.  The English language version of any such document for purposes of this
Agreement shall control the meaning of the matters set forth herein.
 
[SIGNATURES BEGIN NEXT PAGE]

 
87

--------------------------------------------------------------------------------

 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.
 
BORROWER:
SOLANA RESOURCES LIMITED
       
By:
/s/ Martin Eden
 
Name:  Martin Eden
 
Title:  Director



Signature Page – Credit Agreement
 
 

--------------------------------------------------------------------------------

 


PARENT:
GRAN TIERRA ENERGY INC.
       
By:
/s/ Martin Eden
 
Name:  Martin Eden
 
Title:  Chief Financial Officer



Signature Page – Credit Agreement
 
 

--------------------------------------------------------------------------------

 


ADMINISTRATIVE AGENT:
BNP PARIBAS,
 
as Administrative Agent and a Lender
       
By:
/s/ Brian Malone
 
Name: Brian Malone
 
Title: Managing Director
       
By:
/s/ Juan Carlos Sandoval
 
Name: Juan Carlos Sandoval
 
Title: Vice President



Signature Page – Credit Agreement
 
 

--------------------------------------------------------------------------------

 


Annex I
List of Maximum Credit Amounts


Lender
 
Applicable Percentage
   
Maximum Credit Amounts
 
BNP Paribas
    100.00 %   $ 100,000,000.00  
TOTAL
    100.00 %   $ 100,000,000.00  

 
Annex I - Page 1
 
 

--------------------------------------------------------------------------------

 


Exhibit A
Form of Note


$[          ]
[          ], 20[     ]



FOR VALUE RECEIVED, SOLANA RESOURCES LIMITED, a corporation duly formed and
existing under the laws of the Province of Alberta, Canada (the “Borrower”),
hereby promises to pay to the order of [          ] (the “Lender”), at the
principal office of BNP PARIBAS (the “Administrative Agent”), at 1200 Smith
Street, Suite 3100, Houston, Texas 77002, United States of America, the
principal sum of [          ] Dollars ($[          ]) (or such lesser amount as
shall equal the aggregate unpaid principal amount of the Loans made by the
Lender to the Borrower under the Credit Agreement, as hereinafter defined), in
lawful money of the United States of America and in immediately available funds,
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount of each such Loan, at such
office, in like money and funds, for the period commencing on the date of such
Loan until such Loan shall be paid in full, at the rates per annum and on the
dates provided in the Credit Agreement.
 
The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender.  Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.
 
This Note is one of the Notes referred to in the Credit Agreement dated as of
July 30, 2010 among the Borrower, the Parent, the Administrative Agent, and the
other agents and lenders signatory thereto (including the Lender), and evidences
Loans made by the Lender thereunder (such Credit Agreement as the same may be
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”).  Capitalized terms used in this Note have the respective
meanings assigned to them in the Credit Agreement.
 
This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents.  The Credit Agreement
provides for the acceleration of the maturity of this Note upon the occurrence
of certain events, for prepayments of Loans upon the terms and conditions
specified therein and other provisions relevant to this Note.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT UNITED STATES FEDERAL LAW
PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE OR TAKE INTEREST AT
THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER IS LOCATED.
 
SOLANA RESOURCES LIMITED
   
By:
   
Name:
    
Title:
   



Exhibit A
 
 

--------------------------------------------------------------------------------

 


Exhibit B
Form of Borrowing Request

 
[                   ], 20[   ]
 
Solana Resources Limited, a corporation duly formed and existing under the laws
of the Province of Alberta, Canada (the “Borrower”), pursuant to Section 2.03 of
the Credit Agreement dated as of July 30, 2010 (together with all amendments,
restatements, supplements or other modifications thereto, the “Credit
Agreement”) among the Borrower, the Parent, BNP Paribas, as Administrative Agent
and the other agents and lenders (the “Lenders”) which are or become parties
thereto (unless otherwise defined herein, each capitalized term used herein is
defined in the Credit Agreement), hereby requests a Borrowing as follows:
 
(i)           Aggregate amount of the requested Borrowing is
$[                   ];
 
(ii)          Date of such Borrowing is [                   ], 20[   ];
 
(iii)         Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing];
 
[(iv)       The initial Interest Period applicable thereto is three months;]
[Applicable only to Eurodollar Borrowings]
 
(v)         Amount of Borrowing Base in effect on the date hereof is
$[                   ];
 
(vi)        Total Revolving Credit Exposures on the date hereof (i.e.,
outstanding principal amount of Loans and total LC Exposure) are
$[                   ];
 
(vii)       Pro forma total Revolving Credit Exposures (giving effect to the
requested Borrowing) are $[                   ]; and
 
(viii)      Location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:
 
  [                                            ]
  [                                            ]
  [                                            ]
  [                                            ]
  [                                            ]


Exhibit B – Page 1
 
 

--------------------------------------------------------------------------------

 

The undersigned certifies that he/she is the [                ] of the Borrower,
and that as such he/she is authorized to execute this certificate on behalf of
the Borrower.  The undersigned further certifies, represents and warrants on
behalf of the Borrower that the Borrower is entitled to receive the requested
Borrowing under the terms and conditions of the Credit Agreement.
 
SOLANA RESOURCES LIMITED
     
By:
      
Name:
     
Title:
      

 
Exhibit B – Page 2
 
 

--------------------------------------------------------------------------------

 


Exhibit C
Form of Interest Election Request


[                ], 20[   ]
 
Solana Resources Limited, a corporation duly formed and existing under the laws
of the Province of Alberta, Canada (the “Borrower”), pursuant to Section 2.04 of
the Credit Agreement dated as of July 30, 2010 (together with all amendments,
restatements, supplements or other modifications thereto, the “Credit
Agreement”) among the Borrower, the Parent, BNP Paribas, as Administrative Agent
and the other agents and lenders (the “Lenders”) which are or become parties
thereto (unless otherwise defined herein, each capitalized term used herein is
defined in the Credit Agreement), hereby makes an Interest Election Request as
follows:
 
(i)           The Borrowing to which this Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information specified pursuant to (ii) and (iii) below shall be
specified for each resulting Borrowing) is [                ];
 
(ii)           The effective date of the election made pursuant to this Interest
Election Request is [                ], 20[   ];[and]
 
(iii)           The resulting Borrowing is to be [an ABR Borrowing] [a
Eurodollar Borrowing][; and]
 
[(iv)           The Interest Period applicable to the resulting Borrowing after
giving effect to such election is three months]. [Applicable only to Eurodollar
Borrowings]
 
The undersigned certifies that he/she is the [                ] of the Borrower,
and that as such he/she is authorized to execute this certificate on behalf of
the Borrower.  The undersigned further certifies, represents and warrants on
behalf of the Borrower that the Borrower is entitled to receive the requested
continuation or conversion under the terms and conditions of the Credit
Agreement.
 
SOLANA RESOURCES LIMITED
     
By:
       
Name:
     
Title:
       

 
Exhibit C – Page 1
 
 

--------------------------------------------------------------------------------

 


Exhibit D
Form of Compliance Certificate


The undersigned hereby certifies that he/she is the [          ] of Solana
Resources Limited, a corporation duly formed and existing under the laws of the
Province of Alberta, Canada (the “Borrower”), and that as such he/she is
authorized to execute this certificate on behalf of the Borrower.  With
reference to the Credit Agreement dated as of July 30, 2010 (together with all
amendments, restatements, supplements or other modifications thereto being the
“Agreement”) among the Borrower, the Parent, BNP Paribas, as Administrative
Agent, and the other agents and lenders (the “Lenders”) which are or become a
party thereto, the undersigned represents and warrants as follows (each
capitalized term used herein having the same meaning given to it in the
Agreement unless otherwise specified):
 
(a)           The representations and warranties of the Credit Parties contained
in Article VII of the Agreement and in the Loan Documents and otherwise made in
writing by or on behalf of the Borrower pursuant to the Agreement and the Loan
Documents were true and correct in all material respects when made, and are
repeated at and as of the time of delivery hereof and are true and correct in
all material respects at and as of the time of delivery hereof, except to the
extent such representations and warranties are expressly limited to an earlier
date.
 
(b)           There exists no Default or Event of Default [or specify Default
and describe].
 
(c)           Attached hereto are the detailed computations necessary to
determine whether the Parent is in compliance with Section 9.01 as of the end of
the [fiscal quarter][fiscal year] ending [          ].
 
EXECUTED AND DELIVERED this [          ] day of [          ].
 
SOLANA RESOURCES LIMITED
     
By:
       
Name:
     
Title:
       

 
Exhibit D – Page 2
 
 

--------------------------------------------------------------------------------

 


Exhibit E
Security Instruments


1)
Guaranty and Collateral Agreement made by each of the Obligors (as defined
therein), in favor of the Administrative Agent

 
2)
UCC-1 Financing Statements in respect of item 1, by

 
 
a)
Gran Tierra Energy Inc. (filed with the Secretary of State of Nevada)

 
b)
Gran Tierra Energy International Holdings Ltd. (filed with the Recorded of Deeds
of the District of Colombia)

 
c)
Solana Petroleum Exploration (Colombia) Limited (filed with the Recorded of
Deeds of the District of Colombia)

 
d)
Gran Tierra Energy Cayman Islands Inc. (filed with the Recorded of Deeds of the
District of Colombia)

 
e)
Argosy Energy LLC (filed with the Secretary of State of Delaware)

 
f)
Gran Tierra Energy Colombia, Ltd. (filed with the Secretary of State of Utah)

 
3)
Registration of Financing Statements at the Personal Property Registry of
Alberta (and each other applicable jurisdiction) in respect of item 1, by
Macleod Dixon LLP

 
4)
Stock Powers delivered in respect of any certificated U.S. entities whose equity
interests are required to be pledged under the Loan Documents

 
5)
Contratos de Prenda Abierta y Sin Tenencia Sobre Los Derechos Económicos
Derivados de Los Contratos de Concesión in favor of the Administrative Agent and
the Lenders (filed with the applicable Chamber of Commerce), by

 
a)
Solana Petroleum Exploration (Colombia) Limited

 
b)
Gran Tierra Energy Colombia Ltd.



6)
Letters of Instruction / Consent and Agreements by

 
 
a)
Ecopetrol S.A – Commercial offer to purchase crude from Santana and Guayuyaco,
from Gran Tierra Energy Colombia Ltd., dated December 18, 2009.

 
b)
Ecopetrol S.A.—Commercial offer to purchase crude from Chaza, from Gran Tierra
Energy Colombia Ltd. dated December 18, 2009.

 
c)
Ecopetrol S.A.—Commercial offer to purchase crude from Guayuyaco, from Solana
Petroleum Exploration (Colombia) Limited dated December 18, 2009.

 
d)
Ecopetrol S.A.—Commercial offer to purchase crude from Chaza, between Solana
Petroleum Exploration (Colombia) Limited dated December 18, 2009.



7)
Equitable Charge over Shares in Gran Tierra Energy International Holdings Ltd.
by Solana Resources Limited, in favor of the Administrative Agent and the
Secured Parties (both as defined in the Guaranty and Collateral Agreement).

 
8)
Notation on Register of Members of Gran Tierra Energy International Holdings
Ltd. indicating charge on shares and providing details (with respect to item 7).

 
Exhibit E – Page 1
 
 

--------------------------------------------------------------------------------

 

9)
Equitable Charge over Shares in Solana Petroleum Exploration (Colombia) Limited
by Gran Tierra Energy International Holdings Ltd. in favor of the Administrative
Agent and the Secured Parties (both as defined in the Guaranty and Collateral
Agreement).

 
10)
(i) Notation on Register of Members of Solana Petroleum Exploration (Colombia)
Limited indicating charge on shares and providing details; and (ii) Entry on
Register of Mortgages and Charges of Gran Tierra Energy International Holdings
Ltd. (both with respect to item 9).

 
11)
Equitable Charge over Shares in Gran Tierra Energy Cayman Islands Inc. by Gran
Tierra International Holdings Ltd. in favor of the Administrative Agent and the
Secured Parties (both as defined in the Guaranty and Collateral Agreement).

 
12)
(i) Notation on Register of Members of Gran Tierra Energy Cayman Islands Inc.
indicating charge on shares and providing details; and (ii) Entry on Register of
Mortgages and Charges of Gran Tierra Energy International Holdings Ltd. (both
with respect to item 11).

 
13)
Deposit Account Control Agreement (Gran Tierra Energy Colombia) and Deposit
Account Control Agreement (Solana Petroleum Exploration) (as such terms defined
in the Credit Agreement)

 
14)
Canadian Securities Pledge Agreement from Gran Tierra Callco ULC respecting the
shares of Gran Tierra Exchangeco Inc., and from Gran Tierra Exchangeco Inc.
respecting the shares of Solana Resources Limited.

 
15)
Stock powers of attorney or other transfer documents with respect to item 14

 
16)
Canadian Security Agreement from Gran Tierra Energy Inc., Gran Tierra Exchangeco
Inc. and Solana Resources Limited

 
17)
Registration of Financing Statements at the Personal Property Registry of
Alberta (and each other applicable jurisdiction) in respect of item 16, by
Macleod Dixon LLP

 
Exhibit E – Page 2
 
 

--------------------------------------------------------------------------------

 


Exhibit F
Form of Assignment and Assumption


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.
Assignor:
______________________________



2.
Assignee:
______________________________
     [and is an Affiliate/Approved Fund of [identify Lender]1]

 
3.
Borrower:
Solana Resources Limited



4.
Administrative Agent:
BNP Paribas

 

--------------------------------------------------------------------------------

1 Select as applicable.
 
Exhibit F – Page 1

 
 

--------------------------------------------------------------------------------

 



5.
Credit Agreement:
The Credit Agreement dated as of June 30, 2010 among Solana Resources Limited,
as Borrower, the Parent, BNP Paribas, as Administrative Agent and the Lenders
parties thereto



6.
Assigned Interest:



Commitment
Assigned
 
Aggregate Amount of
Commitment/Loans
for all Lenders
   
Amount of
Commitment/Loans
Assigned
   
Percentage Assigned
of
Commitment/Loans2
      $       $           %     $       $           %     $       $           %



Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
 
[NAME OF ASSIGNOR]
 
By:
   
Name:
   
Title:
   



ASSIGNEE
 
[NAME OF ASSIGNEE]
 
By:
   
Name:
   
Title:
   

 

--------------------------------------------------------------------------------

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
Exhibit F – Page 2
 
 

--------------------------------------------------------------------------------

 

[Consented to and]3 Accepted:


BNP Paribas, as
  Administrative Agent


By:
   
Name:
   
Title:
   



By:
   
Name:
   
Title:
   



[Consented to:]4


[NAME OF RELEVANT PARTY]


By:
   
Name:
 
Title:
   




--------------------------------------------------------------------------------

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement. 
4 To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.
 
Exhibit F – Page 3
 
 

--------------------------------------------------------------------------------

 


Schedule 1.02(a)
Colombian Hydrocarbon Properties/Concession Agreements


BLOCK
 
DESCRIPTION
 
EFFECTIVE DATE
 
PARTIES
Santana
 
Shared Risk Contract - Ecopetrol S.A.
 
July 27, 1987
 
Ecopetrol S.A., Gran Tierra Energy Colombia Ltd.
Guayuyaco - Gran Tierra Energy Colombia, Ltd.
 
Association Contract - Ecopetrol S.A.
 
September 30, 2002
 
Ecopetrol S.A., Gran Tierra Energy Colombia, Ltd., Solana Petroleum Exploration
(Colombia) Limited
Chaza
 
Exploration and Exploitation Contract
 
June 27, 2005
 
Agencia Nacional de Hidrocarburos, Gran Tierra Energy Colombia, Ltd., Solana
Petroleum Exploration (Colombia) Limited
Azar
 
Exploration and Exploitation Contract
 
October 12, 2006
 
Agencia Nacional de Hidrocarburos, Gran Tierra Energy Colombia, Ltd.
Piedemonte Norte
 
Exploration and Exploitation Contract
 
June 17, 2009
 
Agencia Nacional de Hidrocarburos, Gran Tierra Energy Colombia, Ltd.
Piedemonte Sur
 
Exploration and Exploitation Contract
 
June 17, 2009
 
Agencia Nacional de Hidrocarburos, Gran Tierra Energy Colombia, Ltd.
Rumiyaco
 
Exploration and Exploitation Contract
 
June 5,  2009
 
Agencia Nacional de Hidrocarburos, Gran Tierra Energy Colombia, Ltd.
Magangue
 
Association Contract – Ecopetrol S.A.
 
January 1, 1990
 
Ecopetrol S.A., Solana Petroleum Exploration (Colombia) Limited



Schedule 1.02(a) – Page 1
 
 

--------------------------------------------------------------------------------

 


Garibay*
 
Exploration and Exploitation Contract
 
October 25, 2005
 
Agencia Nacional de Hidrocarburos, Solana Petroleum Exploration (Colombia)
Limited
Rio Magdelena*
 
Association Contract
 
February 8, 2002
 
Ecopetrol S.A., Gran Tierra Energy Colombia, Ltd.
Mecaya*
 
Exploration and Exploitation Contract
 
June 14, 2006
 
Agencia Nacional de Hidrocarburos, Gran Tierra Energy Colombia, Ltd.
Catguas *
 
Exploration and Exploitation Contract
 
November 2005
 
Agencia Nacional de Hidrocarburos, Solana Petroleum Exploration (Colombia)
Limited



* These properties are subject to Letters of Intent and/or sales agreements to
third parties as of the effective date.


Schedule 1.02(a) – Page 2
 
 

--------------------------------------------------------------------------------

 


Schedule 1.02(b)
Eligible Buyers


None.


Schedule 1.02(b) – Page 1
 
 

--------------------------------------------------------------------------------

 


Schedule 1.02(c)
Offtake Agreements


1)  Agreement with offer to purchase crude from Santana and Guayuyaco, between
Gran Tierra Energy Colombia, Ltd. and Ecopetrol S.A., signed December 18, 2009
effective December 19, 2009, expiring 31 December 2010.


2)  Agreement with offer to purchase crude from Chaza, between Gran Tierra
Energy Colombia, Ltd. and Ecopetrol S.A., signed December 18, 2009, effective
January 1, 2010 expiring December 31, 2010.


3)  Agreement with offer to purchase crude from Guayuyaco, between Solana
Petroleum Exploration (Colombia) Limited and Ecopetrol S.A., signed December 18,
2009, effective January 1, 2010 expiring December 31, 2010.


4)  Agreement with offer to purchase crude from Chaza, between Solana Petroleum
Exploration (Colombia) Limited and Ecopetrol S.A., signed December 18, 2009,
effective January 1, 2010 expiring December 31, 2010.


Schedule 1.02(c) – Page 1
 
 

--------------------------------------------------------------------------------

 


Schedule 7.05
Litigation


1)  Ecopetrol S.A. v. Gran Tierra Energy Colombia, Ltd. and Solana Petroleum
Exploration (Colombia) Limited.


 
·
Ecopetrol S.A. and Gran Tierra Colombia, the contracting parties of the
Guayuyaco Association Contract, are engaged in a dispute regarding the
interpretation of the procedure for allocation of oil produced and sold during
the long term test of the Guayuyaco-1 and Guayuyaco-2 wells. There is a material
difference in the interpretation of the procedure established in Clause 3.5 of
Attachment-B of the Guayuyaco Association Contract. Ecopetrol S.A. interprets
the contract to provide that the extended test production up to a value equal to
30% of the direct exploration costs of the wells is for Ecopetrol S.A.’s account
only and serves as reimbursement of its 30% back-in to the Guayuyaco discovery.
Gran Tierra Colombia’s contention is that this amount is merely the recovery of
30% of the direct exploration costs of the wells and not exclusively for benefit
of Ecopetrol S.A.. There has been no agreement between the parties, and
Ecopetrol S.A. has filed a lawsuit in the Contravention Administrative Court in
the District of Cauca regarding this matter. Gran Tierra Colombia filed a
response on April 29, 2008 in which it refuted all of Ecopetrol S.A.’s claims
and requested a change of venue to the courts in Bogota. Closing arguments were
presented by all parties during2009. We are awaiting the courts decision. At
this time no amount has been accrued in the financial statements as Gran Tierra
does not consider it probable that a loss will be incurred. Ecopetrol S.A. is
claiming damages of approximately $5.1 million (as of March 31, 2010).



2)  Gran Tierra Energy Colombia, Ltd. and Crosby Capital re: Colombia
Participation agreement, high price rights inclusion dispute


 
·
Gran Tierra Energy Colombia, Ltd. is in disagreement with Crosby Capital
regarding the definition of high price rights as defined in the Agencia Nacional
de Hidrocarburos contract for the Chaza block.  Crosby Capital contends that
they do not meet the definition of a royalty or production expense and therefore
should not be included in the calculation of profit (that is deducted from
profit) in determining their net profits interest under the agreement.  Gran
Tierra Energy Colombia, Ltd. contends that the payments to Agencia Nacional de
Hidrocarburos for high price rights do meet the criteria for inclusion in the
high price rights calculation.  The parties have not been able to reach
agreement on their own and will proceed to mediation or arbitration in the near
future.  Total net present value is approximately USD$6 to 7 million.



Schedule 7.05 – Page 1

 
 

--------------------------------------------------------------------------------

 


Schedule 7.06
Environmental Matters
 
None.


Schedule 7.06 – Page 1
 
 

--------------------------------------------------------------------------------

 


Schedule 7.13
Subsidiaries


Subsidiary
 
Jurisdiction of
Organization
 
Percentage
of Equity
Interests
Owned
 
Nature of
Ownership
 
Owner
Gran Tierra Callco ULC
 
Alberta
 
100%
 
Shares
 
Gran Tierra Energy Inc.
Gran Tierra Exchangeco Inc.
 
Alberta
 
100%
 
Shares
 
Gran Tierra Callco ULC
Solana Resources Limited
 
Alberta
 
9.5%
 
Shares
 
Gran Tierra Exchangeco Inc.
       
90.5%
 
Shares
 
Gran Tierra Energy Inc.
Solana Petroleum Exploration (Colombia) Ltd.
 
Cayman Islands
 
100%
 
Shares
 
Gran Tierra Energy International Holdings Ltd.
Gran Tierra Energy Brasil Ltda.
 
Brasil
 
99%
 
Shares
 
Solana Resources Limited
       
1%
 
Shares
 
Gran Tierra Energy Inc. (Alberta)
1203847 Alberta Inc.
 
Alberta
 
100%
 
Shares
 
Gran Tierra Energy Inc.
Gran Tierra Goldstrike Inc.
 
Alberta
 
100%
 
Shares
 
1203847 Alberta Inc.
Gran Tierra Energy Inc.
 
Alberta
 
44%
 
Shares
 
Gran Tierra Goldstrike Inc.
       
56%
 
Shares
 
Gran tierra Energy Inc.
Gran Tierra Energy Argentina Ltda
 
Argentina
 
99%
 
Shares
 
Gran Tierra Energy Inc. (Alberta)
       
1%
 
Shares
 
PCESA
PCESA
 
Ecuador
 
100%
 
Shares
 
Gran Tierra Energy Inc. (Alberta)
Gran Tierra Argentina Holdings ULC
 
Alberta
 
100%
 
Shares
 
Gran Tierra Energy Inc. (Alberta)
Gran Tierra Energy Surcursal del Peru
 
Peru
 
100%
 
Branch
 
Gran Tierra Energy Inc.
Gran Tierra Energy Cayman Islands Inc.
 
Cayman Islands
 
100%
 
Shares
 
Gran Tierra Energy International Holdings Ltd.
Gran Tierra Energy International Holdings Ltd.
 
Cayman Islands
 
100%
 
Shares
 
Solana Resources Limited
Argosy Energy Corporation LLC
 
Delaware
 
100%
 
Shares
 
Gran Tierra Energy Cayman Islands Inc.
Gran Tierra Energy Colombia Ltd.
 
Utah
 
100%
 
Partnership
 
General Partner – Argosy Energy Corporation LLC.
Limited Partner – Gran Tierra Energy Caymans Islands Inc.
Gran Tierra Energy Canada ULC
 
Alberta
 
100%
 
Shares
 
Gran Tierra Energy Cayman Islands Inc.



Schedule 7.13 – Page 1
 
 

--------------------------------------------------------------------------------

 


Schedule 7.18
Swap Agreements


None.


Schedule 7.18 – Page 1
 
 

--------------------------------------------------------------------------------

 


Schedule 9.02
Debt
 
Gran Tierra Energy Inc. (an Alberta corporation) has $2,460,341 of debt owed to
Borrower


Gran Tierra Energy Argentina Limitada has $2,812,896 of debt owed to Parent


Gran Tierra Energy Inc. (an Alberta corporation) has $41,743,090 of debt owed to
Parent


Gran Tierra Energy Inc Sucursal del Peru has $5,168,389 of debt owed to Parent


Gran Tierra Energy Canada ULC has $6,733,652 of debt owed to Gran Tierra Energy
Cayman Islands Inc.


Schedule 9.02 – Page 1
 
 

--------------------------------------------------------------------------------

 


Schedule 9.05
Investments
 
1.           Borrower has made the following intercompany investments:
A.           $2,460,341 in Gran Tierra Energy Inc. (an Alberta corporation)
B.           $1,909,709 in Gran Tierra Energy Brasil Limitada


2.           Parent has made the following intercompany investments:
A.           $2,812,896 in Gran Tierra Energy Argentina Limitada
B.           $41,743,090 in Gran Tierra Energy Inc. (an Alberta corporation)
C.           $5,168,389 in Gran Tierra Energy Inc Sucursal del Peru
D.           $186,158 in Gran Tierra Energy Brasil Limitada


3.           GTE Cayman Islands has made the following intercompany investments:
A.           $6,733,652 in Gran Tierra Energy Canada ULC


Schedule 9.05 – Page 1
 
 

--------------------------------------------------------------------------------

 